“District Court of the United States”

District of Alaska HECEEQW€ED

Anchorage, Alaska
“David Gary Gladden” MAY 0 1 2019
P.O. Box 877109 CLE 7 '
Wasina, A1aska [99687] R§;v%:b£af§§§:¢? Coum»
' A.K.
David Gary Gladden, in propria persona )
Plaintiff )
)
Versus ) Case: 3:19-cv-99
)
CHRISTINA L. REIGH, in her personal and )
Presumed Official Capacity )

I. Amended Comglaint and in the Nature of gun Warranto

A. Overview

Notice: this Amended Complaint and in the Nature of a Quo Warranto
(“Complaint”) is quite lengthy but the CON is quite complicated and for judicial
efficiency there are terms and definitions with Memorandums otherwise this instant Case
will drag on for many months and years or be dismissed. Gladden is fully aware of
challenging the Alaska Bar Association and any alleged Judge will bring forth all of the
resources of the “STATE OF ALASKA” (“SOA”) and the Alaska Bar Association,
therein is the justification for a “well pleaded Complaint.”

'I`he “State of Alaska” means when used in this Complaint that Alaska is one of
the several States of the Union of States in the Constitution of the United States including
Amendments 1-12.

And when the “STATE OF ALASKA” (“SOA”) is used in this Complaint it

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 1 of 104

means the definition of “State” in 52 U.S.C. § 20502(4) “the term “State” means a
State of the United States and the District of Columbia,” wherein the only Elections
in Alaska is only for “citizens of the United States"’ under the “National Voter
Registration Act of 1993” (“NVRA”) and is limited to only “Federal Officers”_52
U.S.C. § 20502(2) “the term “Federal Office” has the meaning stated in section
30101(3) of this title” which definition is found in 52 U.S.C. § 30101(3) “the term
“Federal Offlce” means the office of the President or Vice President, or of Senator or
Representative in, or Delegate or Resident Commissioner to, the Congress.”

Attachments will follow as evidence alter this OVerview as there are many

interlocking issues in this Complaint.

 

Table of Contents
I. Amended Complaint and in the Nature of Quo Warranto ............................................... i
A. Overview .................................................................................................................... i
II. Initial Jurisdictional Statement ....................................................................................... 4
III. Jurisdictional Deiinitions .............................................................................................. 5
A. Public Ofiicer Versus Mere Employees ..................................................................... 5
B. Means ......................................................................................................................... 8
a “Term” ................................................................................................................... 10
C. Unambiguous Statues ............................................................................................... 12
a. Supreme Court of the United States. ...................................................................... 12
b. Congressional Intent. ............................................................................................. 13
c. Federal Rules of Civil Procedure ........................................................................... 14 ,
' 52 U.S.C. §20501(a)(1).
Complaint_Case: 3:19-cv-99 ii

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 2 of 104

d. 9th Circuit. .............................................................................................................. 15

e. Federal Circuit. ...................................................................................................... 15
e. Inquiry Ceases if the Statutory Language is Unambiguous. ................................. 16

l. Suprerne Court of the United States. ................................................................. 16

2. 9"' Circuit. .......................................................................................................... 17

3. F ederal Circuit. .................................................................................................. 18

D. Legislative History ................................................................................................... 18
E. Actual Notice ............................................................................................................ 20
F. Requirement of an “Offlce” Established by the Legislature or the Constitution
otherwise there is No “De Jure Ojj‘z`cer ” or “De facto Ojicer. ” .................................. 24
a. lSt Circuit Court of Appeals Citing Norton v. Shelby Counly. .............................. 26
b. 8th Circuit Court of Appeals Citing Norton v. Shelby County ............................... 26

c. 9th Circuit Court of Appeals Citing Norton v. Shelby County. .............................. 27

d. State of Alaska ....................................................................................................... 27

e. State of Massachusetts ........................................................................................... 27

f. State of North Carolina. ......................................................................................... 28
g. Other Jurisdictions ................................................................................................. 29
G. REIGH is Deemed to Know the Law ....................................................................... 32
III. SOAe Essential Issues of “citizens of the United States” ........................................... 35

A. The Fourteenth Amendment Doesn’t Apply To “citizens of the United States” in the

District of Columbia or to the District of Columbia. ..................................................... 37

B. The Fifteenth Amendment Does not Confer any Right of Suffrage on Anyone ....... 38

C. A “citizen of the United States” Has No Rights of Suffrage .................................... 38
Complaint_Case: 3:19-cv-99 iii

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 3 of 104

D. A “citizen of the United States” even in Foreign Country Such as Old Mexico is
bound by the “benefit” and his property and income is subject taxation to the United
States. ............................................................................................................................. 39
E. The “citizens of the United States” fill out the same Form 1040$, the same 1099s,
the same W4 and have the same W2 for the “Federal Income Tax” in the District of
Columbia and in the “United States.” ............................................................................ 40
F. Public Salary Tax Act of 1939, 53 Stat. 574-577, on “Federal Income Tax”
referencing Helverz`ng v. Gerhardt, 304 U.S. 405, 418 w/FN6 [extensive details] (1938)
Precludes Gladden Jurisdictionally. ............................................................................... 40
G. The “STATE OF ALASKA” Is NOT the Government of Alaska, One of the several
States; and, is Using the “National Voter Registration Act of 1993” for “Federal
Offices” Only for Elections; Therein, There are no Constitutional Courts of Alaska
Exercising the “judicial Power of Alaska”-“there is an absence of available State
corrective process;” and, “circumstances exist that render such process ineffective to
protect the rights of the applicant.” ................................................................................ 44
H. The “STATE OF ALASKA” Elections are Limited to Only “citizens of the United
States” that Have No Right of the Elective Franchise or the Right of Suffrage
PRECLUDING the “citizens of Alaska” from Exercising Right of the Elective
Franchise and the Right of Suffrage. ............................................................................. 46
I. The “citizens of the United States” After the Fourteenth Amendment Flipped to
where the Source of Citizenship if from being a “citizen of the United States” and not
being one of the citizens of the several States. .............................................................. 50
J. Federal Enclaves such as the District of Columbia the Same as “Federal Areas”
under the Buck Act of 1940 and 1946 for “citizens of the United States. ..................... 50
K. The Tenth Amendment Provides NO Protections to the several States or to the
People of the several States Against the Statutory “citizens of the United States”. ...... 52
lV. Jurisdiction Is in the “District Court of the United States and NOT the “United States

District Court” ................................................................................................................... 56
A. District Court of the United States Means. .............................................................. 57
Complaint-Case: 3:19~cv-99 iv

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 4 of 104

B. Subject Matter Jurisdiction. ...................................................................................... 58
C. “United States District Court” under 28 U.S.C. § 132 is NOT the “judicial Power of

the United States” but the “judicial power of a district court.” ...................................... 59
D. Reviser’s Notes ........................................................................................................ 61
E. 28 U.S.C. Organization of Court-Chapter 5_1948 Chapter 646_Pubic Law 773;
and, 28 U.S.C. § 451 Definitions 1948 Chapter 646-Pubic Law 773 ......................... 62
F. “citizens of the United States” Can Be Tried Before a Non- Article III Section 1 and
2 Judge ........................................................................................................................... 68
G. Inquisitions versus Adversarial ................................................................................. 69
V. Parties ............................................................................................................................ 75
A. David Gary Gladden (“Gladden”) ............................................................................ 75
B. CHRISTINA L. REIGH (“REIGH”) ........................................................................ 76

a. “For” means on “Behalf of” or for the “Benefit of’ or “Representing” the

“STATE OF ALASKA” (“SOA”) ............................................................................. 80
b. Waming of NOT having “Independent Judges” by Chief Justice Marshall ......... 80
c. “Behalf of” meaning .............................................................................................. 80
C. “State of Alaska,” being one of the several States with “Districts.” ........................ 82
a. “Districts” established the Venue and “Offices” of “judicial Offlcers.” ............... 82

b. “S'I`ATE OF ALASKA” (“SOA”) Used by REIGH that has NO “Offlce” Enacted

by the “Legislature of the State of Alaska.” ............................................................... 82

1. ORDER One of REIGH ..................................................................................... 83

2. ORDER Two of REIGH .................................................................................... 83

3. ORDER Three of REIGH .................................................................................. 83

4. oRDER Four of REIGH .......................................... `. ......................................... 83

5. ORDER Five of REIGH .................................................................................... 83
Complaint-Case: 3:19-cv-99 v

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 5 of 104

6. ORDER Six of REIGH ...................................................................................... 83
7. ORDER Seven of REIGH ................................................................................. 84
8. ORDER Seven of REIGH ................................................................................. 84
9. Source of REIGH’s “Third Judicial District” is the Alaska Bar Association
Bylaws, Art. I, Section 6 “CREATED” the “Third Judicial District”, not the
“Legislature of the State of Alaska.” ...................................................................... 84
10. Venessa White (Superior Court Judge - Palmer) signed an Order Stating She
was merely an “Undersign Jurist” When Pressed to Produce Her “Oath of Oftice
as a Public Officer and her “Civil Commission ...................................................... 85
11. All of these Alleged Judges are merely Employees of the SOA ..................... 86

12. REIGH has a Rule 5 with Oath and a Rule 64 Filed in the Alaska Bar

Association ............................................................................................................. 86
13. Jacobs Corrected by T.E. Tomlins in 1811. ........................................................ 87
14. Oath of Oftice for all Public Officers of the of the several States. ..................... 88

VI. The “United States” is also the same as the “United States of America is a sovereign

body politic.” ..................................................................................................................... 89
FIRST CAUSE OF ACTION ............................................................................................ 93
SECOND CAUSE OF ACTION ....................................................................................... 94
THlRD CAUSE OF AC"HON ........................................................................................... 94
FOURTH CAUSE OF ACTION ....................................................................................... 94
FIFTH CAUSE OF ACTION ............................................................................................ 94
SIXTH CAUSE OF ACTION ........................................................................................... 95
SEVENTH CAUSE OF ACTION ..................................................................................... 95
EIGHTH CAUSE OF ACTION ........................................................................................ 95
Complaint_Case: 3:19-cv-99 vi

Case 3:19-cv-00099-SLG Document 5 Filed 05/01/19 Page 6 of 104

NINTH CAUSE OP ACTION ........................................................................................... 95

TENTH CAUSE OF ACTION .......................................................................................... 95

ELEVENTH CAUSE OF ACTION .................................................................................. 95

DAMAGES ........................................................................................................................ 96
Complaint-Case: 3:19-cv-99 vii

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 7 of 104

l. Comes now “David Gary Gladden” (“Gladden”), in propria persona with
this Compliant against “CHRISTINA L. REIGH” (“REIGH”) in her personal and
Presumed Offlcial Capacity for proceeding against Gladden after Gladden had given
RIEGH “actual notice” that she was proceeding with a “clear absence of all
jurisdiction”2 in the Case: 3DI-18-00002CI in Dillingham, Alaska under the “State Bar
Bylaws, Art. I § 6 Administrative Districts (3)“Third Judicial District” 3 was
“created” by the Alaska Bar4 (Not the Legislature of the State of Alaska or the
Constitution w the State of Alaska) instead of the constitutional Venue of the “Third
District”5 as established by the Legislatu re of the State of Alaska in 1959 in Chapter 50
16.6

2. And further, REIGH has been knowingly and intentionally proceeding against

Gladden after Gladden had given RIEGH “actual notice” with a “clear absence of all

 

2 Stump v. Sparkman, 435 U.S. 349, 349, 356-357 (1978) “Held: . . . (a) Ajudge will not
be deprived of immunity because the action he took was in error, was done maliciously,
or was in excess of his authority, but rather he will be subject to liability only when he
has acted in the "clear absence of all jurisdiction," Bradley v. Fisher, 13 Wail. 335, 351,
20 L.Ed. 646. Pp. 1104-1105 (1871),”

3State Bar Bylaws, Art. XIII. Definitions-Section 1. Definitions (5) “District” means
an administrative district of Alaska, as defined in Article I, Section 6.

4 State Bar Bylaws, Art. I, Section 6. Administrative Districts. For the purpose of the
administration of the Act, these Bylaws, the Rules, and the Policies and Regulations
promulgated under them, four administrative districts, based in part upon the judicial
districts existing in 1973, are created as follows:

5 SLA 1959, ch. 50, § 16 codified today in ©AS § 22.10.010_Establishment of Superior
Court.

6 SLA 1959, ch. 50, § 16 codified today in ©AS § 22.10.010_Establishment of Superior
Court.

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 8 of 104

jurisdiction” using the Alaska Bar Administrative Court being “IN THE SUPERIOR
COURT FOR THE STATE OF ALASKA” instead of the constitutional “In the
Superior Court of the State of Alaska” established by the Legislature of` the State of
Alaska in 1959_SLA 1959, ch. 50, § 16 codified today in ©AS § 22.10.010_
Establishment of Superior Court.

3. And further, REIGH has been proceeding alter “actual notice” against Gladden
with no “Office” established by the Constitution for the State of Alaska or the Legislature
of the State of Alaska therein flows a fortiori that REIGH is not a “de jure officer” or a
“de facto officer” as there must exist a “office” established by the Constitution for the
State of Alaska or by the Legislature of the State of Alaska.7

4. And further, REIGH, has been proceeding after “actual notice” against
Gladden with no “Of`fice” established by the Constitution for the State of Alaska or by
the Legislature of the State of Alaska but has been proceeding within the “Third Judicial
District” “created” by the Alaska Bar Association that is NOT being established by the
Legislature of the State of Alaska or the Constitution for the State of Alaska therein there
is no protection of the “de facto doctrine” for REIGH, as there is no “Office.”

5. And further, there are no Elections for any “public Ofiicers of the State of

Alaska” definitely since the passing of the “National Voter Registration Act of 1993”

 

7 In Norton v. Shelby Coumfy, 118 U.S. 425, 445 (1886) “As said by Mr. Justice Manning,
of the supreme court of Michigan, in Carleton v. People, 10Mich. 269: “[W]here there
is no office there can be no officer de facto, for the reason that there can be none de
jure.”

Complaint_Case: 3:19-cv-99 2

Case 3:19-cv-00099-SLG Document 5 Filed 05/01/19 Page 9 of 104

(“NVRA”) as Alaska has bound itself NRVA for Elections only for “federal offices.”8

6. And further, the qualifications for in the State of Alaska to “vote” is only for
“citizens of the United States” that has no right of suffrage or elective franchise.

7. And further, there are no elections to vote if you are a “citizen of Alaska” to
exercise your right of the elective franchise and your right of suffrage to be a qualified
elector to elect “public officers of the State of Alaska.”

8. And further, there are no elections for any “public officers of the State of
Alaska” with Alaska being one of the several States.

9. And further, there are no “trial by jury” in Alaska except that you to be a
“citizen of the United States” instead of a ‘citizen of Alaska,

10. And further, This Complaint has many Attachments, definitions and Case
citations that are essential elements to this Complaint due to the duplicity of
Constitutional jurisdiction of “District Court of the United States” arising under Article
III Sections 1 and 2 exercising the “judicial Power of the United States” versus the
“United States District Court” exercising on the “judicial power of a district court . . .
by a single judge” codified in 28 U.S.C. § 132.

11. And further, REIGH is operating ultra vires and in “clear absence of all
jurisdiction”9 exercising any “judicial Power” of any of the several States and evidenced

by all of the actions and filings of REIGH.

 

8 107 Stat. 77-100, May 20, 1993 as amended Codified in 52 U.S.C. Sections 20501-
20511; and 52 U.S.C. § 30101(3) Definition of the term “Federal Office.”

9 Stump v. Sparkman, 435 U.S. 349, 349, 356-357 (1978) “Held: . . . (a) Ajudge Will not
be deprived of immunity because the action he took was in error, was done maliciously,

Complaint_Case: 3:19-cv-99 3

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 10 of 104

12. And further, due to the CON of the people of Alaska including REIGH that
has absolutely not one scintilla of authority, duty or relationship in any capacity to Alaska
of an “Office” established by the Legislature of the State of Alaska or the Constitution
for the State of Alaska as one of the several States to exercise any “judicial Power of
Alaska.”

13. And harther, REIGH is merely an “employee of the STATE OF ALASKA”
with the definition of “State” being as codified in 52 U.S.C. § 20502 (4) “the term “State”
means a State of the United States and the District of Columbia.”

14. And further, REIGH has not one scintilla of authority, duty or relationship in
any capacity as a “public Office of the State of Alaska” with Alaska being one of the
several States.

15. And further, REIGH is one hundred per cent only beholding to the Alaska
Bar Association within the Alaska Bar “Administrative Districts” validated by her Rule 5
and Oath and Rule 64.

II. Initial Jurisdictional Statement

l. Jurisdiction arises under Article III Sections l and 2 in the “District Court of
the United States” exercising the “judicial Power of the United States” and not in an
“United States District Court” that is “exercising the judicial power of a district court . . .

by a single judge” as codified in 28 U.S.C. § 132(c).

 

or was in excess of his authority, but rather he will be subject to liability only when he
has acted in the "clear absence of all jurisdiction," Braa'ley v. Fisher, 13 Wall. 335, 351,
20 L.Ed. 646. Pp. 1104-1105 (1871),”

Complaint_Case: 3 : 19-cv-99 4

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 11 of 104

2. Jurisdiction is under 42 U.S.C. § 1983 for a “clear absence of all jurisdiction”
for a total denial of “Due Process of Law” in an administrative district of the Alaska Bar
Association for being the “'l`hird Judicial District” and not in the “Third District” of the
constitutional court of Alaska.

3. Jun'sdiction is under 42 U.S.C. § 1983 for a “clear absence of alljurisdiction”
for a total denial of “Due Process of Law” by using an Alaska Bar Administration court
(sic) styles “IN THE SUPERIOR COURT FOR THE STATE OF ALASKA” instead of
the “Superior Court of the State of Alaska established by the Legislature of the State of
Alaska in 1959,

4. Jurisdiction arises under 28 U.S.C. § 1331 for a constitutional bona fide
“District Court of the United States;” and, the “Constitution of the United States;” and,
the “Laws of the United States” including “usurpation” with no “Office” established
under any of the LaWs of the State of Alaska by either the Constitution for the State of
Alaska or the Legislature of the State of Alaska.

III. Jurisdictional Definitions

1. 'Ihese term definitions and Cases are in Support precedents are presented
forthwith for this Complaint, infra, for a “well pleaded Complaint” and for “judicial
efficiency.

A. Public Officer Versus Mere Employees

1. In the adjudged decision of State v. Hawkz`ns, 257 P. 411, 413-418 (Sup. Ct.
Mont. 1927) is an exhaustive examination of the essential elements to be a “public

Officer” of a civil nature in any of the several States and the requirements pertaining to

Complaint_Case: 3:19-cv-99 5

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 12 of 104

the creation of an “Office” in any of the several States based upon the holdings of many
decisions of numerous courts of the several States which are omitted for brevity, but are
relied upon, and this holding is ibid at 418, to wit:

After an exhaustive examination of the authorities, we hold that five
elements are indispensable in any position of public employment, in order
to make it a public office of a civil nature: (1) It must be created by the
Constitution or by the Legislature or created by a municipality or other
body through authority conferred by the Legislature; (2) it must possess a
delegation of a portion of the sovereign power of` govemment, to be
exercised for the benefit of the public; (3) the powers conferred, and the
duties to be discharged, must be defined, directly or impliedly, by the
Legislature or through legislative authority; (4) the duties must be
performed independently and without control of a superior power,
other than the law, unless they be those of an inferior or subordinate
office, created or authorized by the Legislature, and by it placed under the
general control of a superior officer or body; (5) it must have SOAe
permanency and continuity, and not be only temporary or occasional. In
addition, in this state, an officer must take and file an official oath, hold
a commission or other written authority, and give an official bond, if
the latter be required by proper authority, [Emphasis added]

2. ihis Court may not presume the existence that any of the Defendants are in fact
either judicial Officers of the several States or executive Officers of the several States,
ibid at 414, “ . . . we may not presume he is an officer; it must be shown. * * * It
must appear in the record” (citations omitted).

3. Another extensively researched case on “public Officer” and the requirement of
the creation of an “Office” is State v. Cole, 148 P. 551, 552 et seq. (Sup. Ct. Nev. 1915)
which is based upon the holdings of many decisions of numerous courts of the several
States which are omitted for brevity, but are relied upon, held ibid at 552 an Office can’t

spring into existence, but must be created, to wit:

Complaint_Case: 3:19-cv-99 6

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 13 of 104

An office does not spring into existence spontaneously. It is brought into

existence, either under the terms of the Constitution, by legislative enactment,

or by SOAe municipal body, pursuant to authority delegated to it. “All public
offices must originally have been created by the sovereign as the foundation of
govemment.”

4. In the adjudged decision in Hawkins, supra. at 415 citing the holding of State v.
Spaulding, 72 N.W. 288, 291 (Sup. Ct. Iowa 1897), the distinction of a “position”, i.e.
mere employee is explicated from an [public] officer, to wit:

“A position, the duties of which * * * can be changed at the will of the

superior, * * * is not an office, but a mere employment, and the incumbent

is not an officer, but a mere employee.” [Emphasis added]

5. And further, in the adjudged decision of Hawkins, supra., at 417 explicatng
when a “position” is created not by force of law, but by a contract of employment, it isn’t
an “office”, “When a position is created, not by force of law but by contract of
employment, the employment does not rise to the dignity of an office.”

6. A “public Officer” as distinguished from an “employee” must be invested by
law With a portion of the state’s sovereignty for the public benefit largely independent of
the control of others and authorized to exercise functions either of executive, legislative,
or judicial character. See State Ex rel. Newman v. Skinner, 191 N.E. 127, 128 (Sup. Ct.
Ohio 1934); City of Groves v. Pona'er, 303 S.W. 485, 488 (Tex. Civ. App. 1957); State
ex rel. Milburn v. Pethtel, 90 N.E.2d 686, 689 (Sup. Ct. Ohio 1950); Dunbar v. Brazoria
Counly, 224 S.W.Zd 738, 740 (Tex. Civ. App. 1949); Application of Barber, 100
N.Y:.S.Zd 668, 670 (Sup. Ct. Albany County, N.Y. 1951); Francis v. Iowa, 98 N.W.Zd
733, 735, 736 (Sup. Ct. Iowa); State ex rel. Dunn v. Ayers, 113 P.Zd 785, 787 (Sup. Ct.

Mont. 1941).

Complaint_Case: 3:19-cv~99 7

Case 3:19-cv-00099-SLG Document 5 Filed 05/01/19 Page 14 of 104

B. Means

1. In Verbie v. Morgan Stanley Smith Barney, LLC, 148 F.Supp.3d 644, 651
(E.D.Tenn. 2015) “See 15 U.S.C. § 78u-6(a) (noting that the definition “shall apply”
throughout the section); see also Burgess v. United States, 553 U.S. 124, 131 n. 3 (2008)
(describing a definition that uses the term “means” as exclusive and a definition that
uses that term “includes” as nonexclusive).” * * * @ 656 “This conclusion is fortified by
the fact that when an exclusive definition is intended the word ‘means' is employed”.
In Burgess v. United States, 553 U.S. 124, 131 n. 3 (2008) ““[T]he word ‘includes' is
usually a term of enlargement, and not of limitation.” 2A Singer § 47:7, p. 305 (SOAe
internal quotation marks omitted). Thus “[a] term whose statutory definition declares
what it ‘includes' is more susceptible to extension of meaning than where”_as in §
802(44)_“the definition declares what a term ‘means.’ ” Ibz'a'. See also Groman v.
Commissioner, 302 U.S. 82, 86 (1937) “[W]hen an exclusive definition is intended the
word ‘means' is employed, whereas here the word used is ‘includes.”

2. In Groman v. Commissioner, 302 U.S. 82, 86 (1937) “This conclusion is
fortified by the fact that when an exclusive definition is intended the word ‘means' is
employed.” See also In re Barnet, 737 F.3d 23 8, 248 (2"d Cir. 2013); Verbz'e v. Morgan
Stanley Smith Barney, LLC, 148 F.Supp.3d 644, 653 (E.D.Tenn. 2015).

3. In United States Navy-Marl'ne Corps Court of Militarjy Review v. Cheney, 29
M.J. 98, 103 (C.M.A. 1989) “Where Congress intended a more exclusive definition, it
used the wor “means,.” In State v. Begay, 225 P.3d 108, 111 (App.Ct.Ore. 2010). In

Berman v. Neo@()gilvy LLC, 801 F.3d 145, 156 (2nd Cir. 2015) see also United States v.

Complaint_Case: 3 : 19-cv-99 8

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 15 of 104

DiCristina, 726 F.3d 92, 99 (2d Cir.2013) (quoting Groman v. Commissioner, 302 U.S.
82, 86 (1937) (“When an exclusive definition is intended the words means is
employed.”)). See also Conn. Nat'l Bank v. Germain, 503 U.S. 249, 253-54, (1992)
(“We have stated time and again that courts must presume that a legislature says in a
statute what it means and means in a statute what it says there.”) * * * “[W]hen an
exclusive definition is intended the word ‘means' is employed....”)”

4. In Haeger Potteries v. Gilner Potteries, 123 F.Supp. 261, 267-268 (S.D.Cal.
1954) “Use of the phrase ‘shall mean and include’ indicates that the statutory definition
was not intended to be restrictive or exclusive. Athens Loa'ge No. 70 v. Wilson, 1953, 117
Cal.App.Zd 322, 255 P.2d 482.”

5. In Stenberg v. Carhart, 530 U.S. 914, 942 (2000), to wit:

When a statute includes an explicit definition, we must follow that

definition, even if it varies from that term’s ordina[y meaning. Meese v.
Keene, 481 U.S. 465, 484-485, 107 S.Ct. 1862, 95 L.Ed.2d 415 (1987) (“It

is axiomatic that the statutory definition of the term excludes unstated
meanings of that term”); Colautti v. Franklin, 439 U.S., at 392-393, n. 10,
99 S.Ct. 675 (“As a rule, ‘a definition which declares what a term
“means” excludes any meaning that is not stated’ ”); Western Union
Telegraph Co. v. Lenroot, 323 U.S. 490, 502, 65 S.Ct. 335, 89 L.Ed. 414
(1945); Fox v. Standard Oil Co. of N. J, 294 U.S. 87, 95-96, 55 S.Ct. 333,
79 L.Ed. 780 (1935) (Cardozo, J.)

6. See also Burgess v. United States, 553 U.S. 124, 130 (2008) citing Colautti,
ibid; McNamara v. Nomeco Bldg. Specialties, Inc., 26 F.Supp.2d 1168, 1174 (D.Minn.
1998) “ In ascertaining the Intent of Congress from a plain reading of a statute, it is

fundamental that “ ‘a statute should be interpreted so as not to render one part

Complaint_Case: 3 : 19-cv-99 9

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 16 of 104

inoperative.’ ” Moum‘ain States Tel & Tel. Co. v. Pueblo of Santa Ana, 472 U.S. 237,
249, (1985), quoting Colautti v. Franklin, 439 U.S. 379, 392 (1979).

7. In Colautti v. Franklin, 439 U.S. 392 nlO (1979) “As a rule, ‘a definition
which declares what a term “means”. . . excludes any meaning that is not stated’.”

8. In Western Union Telegraph Co. v. Lenroot, 323 U.S. 490, 502, (1945) “Of
course statutory definitions of terms used therein prevail over colloquial meanings.”

9. In Fox v. Standard Oil Co. of New Jersey, 294 U.S. 87, 95 (1935) “In such
circumstances definition by the average man or even by the ordinary dictionary with its
studies enumeration of subtle shades of meanings is not a substitute for the defmition set
before us by the law makers with instructions to apply it to the exclusion of all others.”
In Prz`ce v. Commissioner of Revenue, 1989 WL 158198, *3 (Minn.Tax Ct. 1989)
“Moreover, where a statutory definition begins by stating what a defined term “means”
rather than “includes,” the definition excludes any meaning not specifically
stated. Colautti v. Franklin, 439 U.S. 379, n. 10, (1979); Meese v. Keene, 481 U.S. 465,
(1987).”

a. “Term”

1. In Black’s 4‘h Law Dictionary, 1968, pg. 1639 “Term A word or phrase, an
expression; particularly one which possesses a fixed and known meaning in SOAe
science, art, or professions.”

2. In Webster’s 'l`hird New Intemational Dictionary Unabridged 1993, pg. 2358
“Term. A word or expression that has a precisely limited meaning in SOAe uses or is
peculiar to a science, art, profession, trade or special subject <technical ~> <legal ~>.”

Complaint_Case: 3:19-cv-99 10

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 17 of 104

3. In Funk & Wagnalls New Standard Dictionary Unabridged 1941, pg. 2486

Term, to wit:

1. A word or expression used to express or designate SOAe fixed or
definite thing; a MM, naming
and characterizing SOAe particular object, quality, state, or the like;
especially, a technical word or expression, as in the sciences, arts, trades,
and the like; as, the term man; chemical terms; assumpsit is a law term.

=l= =i= =1=

3. Logic. A word, or a combination of words, such as may be the subject
or the predicate of a proposition.

* =l¢ *

In l_ogi_c a term is one of` the essential members of a proposition, the
boundary of statement in SOAe one direction. This in general use term is
more restricted than word, expression, or phase,' a term in a word that
limits meaning to a fixed point of statement or to a special class of
subjects; as, when we speak of the definition of terms, that is of the key-
words in any discussion or we say that is a legal or scientific term.

=l¢ * =1¢

3(b)(2). One of the three component elements of the syllogism, each of
which is used twice. The middle term is the term through comparison of
the other terms with which the conclusion embodying their agreement is
reached. The major term is the predicate of the conclusion, and is
compared with the middle term in the major premise. The minor p=term
is the subject of the conclusion, and is compared with the middle term in
the minor premise.

See Syllogism_Complete term, a term composed of two or more terms
united so as to qualify each other and form a new term.

Common term. 1. A designation given to things having a set of common
characteristics Complete term. A term composed of two or more terms
united so as to qualify each other and form a new term.

4. “Term” in Porter v. Mapleton Elec. Light Co. 183 N.W. 803, 805

(Sup.Ct.Iowa 1921), to wit:

To “define” a term is to state its connotation or to enumerate the
attributes which it implies, and it must take account of the whole class to

which it belongs and nothing but the class. A “definition,” then, is such a

description of the thing defined, including all essential elements and
excluding all nonessential, as to distinguish it from all other things and
classes.

Complaint_Case: 3:19-cv~99 l l

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 18 of 104

C. Unambiguous Statues

a. Supreme Court of the United States.
l. In Jimenez v. Quarterman, 555 U.S. 113, 113 (2009) it held “This Court must

enforce plain statutory language according to its terms. See, e.g., Larmie V. United
States Trastee, 540 U.S. 526, 534 (2004), ibid @ 118, “It is well established that, when
the statutory language is plain, we must enforce it according to its terms. See, e.g.,
Dodd v. United States, 545 U.S. 353, 359, 125 (2005); Laml`e, supra, at 534, 124 S.Ct.
1023; Hartford Underwriters Ins. Co. v. Union Planters Bank, N. A., 530 U.S. 1, 6,
(2000); Caminetti v. United States, 242 U.S. 470, 485, (1917).”

2. In Wyeth v. Levine, 555 U.S. 555, 600 (2009) “This Court has repeatedly stated
that when statutory language is plain, it must be enforced according to its terms.
See Jimenez v. Quarterman, 555 U.S. 113, (2009); see also, e.g., Doa'd v. United
States, 545 U.S. 353, 359, (2005);Lamie v. United States Trustee, 540 U.S. 526, 534,
(2004);Hartford Underwriters Ins. Co. v. Union Plam‘ers Bank, N. A., 530 U.S. 1, 6,
(2000).

3. In United States v. Ron Paz`r Enterprises, lnc., 489 U.S. 235, 240,241 (1989)
“Rather, as long as the statutory scheme is coherent and consistent, there generally is
no need for a court to inquire beyond the plain language of the statute.”

4. In Howe v. Smith, 452 U.S. 473, 480 (1981) “As in every case involving the
interpretation of a statute, analysis must begin with the language employed by

Congress. Rubl'n v. United States, 449 U.S. 424, 430, 101 S.Ct. 698, 702, 66 L.Ed.2d

Complaint_Case: 3:19-cv-99 12

Case 3:19-cv-00099-SLG Document 5 Filed 05/01/19 Page 19 of 104

633 (1981);Reiter v. Sonotone Corp., 442 U.S. 330, 337, 99 S.Ct. 2326, 2330, 60

L.Ed.2d 931 (1979).”
lt was held in Rubin v. United States, 449 U.S. 424, 430 (1981), to wit:

When we find the terms of a statute unambiguous, judicial inquiry is
complete, except “in ‘rare and exceptional circumstances.’ ” TVA v.
Hill, 437 U.S. 153, 187, n. 33, 98 S.Ct. 2279, 2298, n. 33, 57 L.Ed.2d 117
(1978) (quoting Crooks v. Harrelson, 282 U.S. 55, 60, 51 S.Ct. 49, 50, 75
L.Ed. 156 (1930)). Accord, Aaron v. SEC, 446 U.S. 680, 695, 100 S.Ct.
1945, 1955, 64 L.Ed.2d 611 (1980); Ernst & Ernst v. Hochfelder, supra, at
214, n. 33, 96 S.Ct., at 1391 n. 33.

5. See CSX Transp., lnc. v. Georgia State Bd. Of Equalization, 552 U.S. 9, 20
(2007); Connecticut Nat. Bank v. Germain, 503 U.S. 249, 254 (1992); Kl`ng v. St.
Vincent’s Hosp., 502 U.S. 215, 222 N14 (1991); Adams Fruit Co., Inc. v. Barrett, 494
U.S. 638, 643 (1990); Crandon v. United States, 494 U.S. 152, 168 (1990); United Ass’n
of Journeymen & Apprentices of Plambing and Pzpefz`tting Indusl‘ry of U.S. & Canada
AFL-CIO, et al., v. Local 334, United Ass’n of Journeymen and Apprentz'ces of the
Plumbing & Pipej?tting Ina'ustry of the United States and Canada, et al., 452 U.S. 615,
628 (1981); United States v. Clintwood Elkhorn Min. Co., 553 U.S. 1, ll (2008); Desert
Palace, Inc. v. Costa, 5239 U.S. 90, 98 (2003); Demarest v. Manspeaker, 498 U.S. 184,
190 (1991).

b. Congressional Intent.

1. In Ardestani v. I.N.S., 502 U.S. 129, 135, 136 (1991), to wit:

The “strong presumption” that the plain language of the statute
expresses congressional intent is rebutted only in “rare and exceptional
circumstances,” Rubin v. United States, 449 U.S. 424, 430, 101 S.Ct. 698,
701, 66 L.Ed.2d 633 (1981), when a contrary legislative intent is clearly
expressed. INS v. Cardoza-Fonseca, 480 U.S. 421, 432, n. 12, 107 S.Ct.
1207, 1213, n. 12, 94 L.Ed.2d 434 (1987);Consumer Product Safety

Complaint_Case: 3:19-cv-99 13

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 20 of 104

Comm’n v. GTE Sylvanz°a, Inc., 447 U.S. 102, 108, 100 S.Ct. 2051, 2056, 64
L.Ed.2d 766 (1980). In this case, the legislative history cannot overcome
the strong presumption “ ‘that the legislative purpose is expressed by the
ordinary meaning of the words used.’ ” American Tobacco Co. v.
Patterson, 456 U.S. 63, 68, 102 S.Ct. 1534, 1537, 71 L.Ed.2d 748
(1982)(quoting Richards v. United States, 369 U.S. 1, 9, 82 S.Ct. 585, 591,
7 L.Ed.2d 492 (1962)).

2. In Burlington Northern R. Co. v. Oklahoma T ax Com ’n, 481 U.S. 454, 461

(1987), to wit:

Legislative history can be a legitimate guide to a statutory purpose
obscured by ambiguity, but “[i]n the absence of a ‘clearly expressed
legislative intention to the contrary,’ the language of the statute itself
‘must ordinarily be regarded as conclusive.’ ” United States v.
James, 478 U.S. 597, 606, 106 S.Ct. 3116, 3121, 92 L.Ed.2d 483
(1986) (quoting Consumer Product Safety Comm’n v. GTE Sylvania,
Inc., 447 U.S. 102, 108, 100 S.Ct. 2051, 2056, 64 L.Ed.2d 766 (1980)).
Unless exceptional circumstances dictate otherwise, “[w]hen we find the
terms of a statute unambiguous, judicial inquiry is complete.” Rubin v.
United States, 449 U.S. 424, 430, 101 S.Ct. 698, 701, 66 L.Ed.2d 633
(1981)

3. In United States v. James, 478 U.S. 597, 606 (1986), to wit:

We have repeatedly recognized that “[w]hen the terms of a statute
[are] unambiguous, judicial inquiry is complete, except ‘in “rare and
exceptional circumstances.” ’ ” Rubin v. United States, 449 U.S. 424, 430,
101 S.Ct. 698, 701, 66 L.Ed.2d 633 (1981)(citations omitted). In the
absence of a “clearly expressed legislative intention to the contrary,”
the language of the statute itself “must ordinarily be regarded as
conclusive.” Consumer Product Safety Comm ’n v. GTE Sylvania, Inc., 447
U.S. 102, 108, 100 S.Ct. 2051, 2056, 64 L.Ed.2d 766 (1980).

c. Federal Rules of Civil Proced\&

1. In Pavelic & LeF lore v. Marvel Entertainment Group, 493 U.S. 120, 123
(1989), to wit:

We give the Federal Rules of Civil Procedure their plain
meaning, Walker v. Armco Steel Corp., 446 U.S. 740, 750, n. 9, 100 S.Ct.

Complaint-Case: 3 :19-cv-99 14

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 21 of 104

1978, 1985 n. 9, 64 L.Ed.2d 659 (1980), and generally with them as with
a statute, “[w|hen we find the terms unambiguous, judicial inquiry is
complete,” Rubin v. United States, 449 U.S. 424, 430, 101 S.Ct. 698, 701,
66 L.Ed.2d 633 (1981). The specific text of Rule 11 at issue here is the
provision that requires a court, when a paper is signed in violation of the
Rule, to “impose upon the person who signed it an appropriate
sanction.”

d. 9th Circuit.
l. In Reeb v. Thomas, 636 F.3d 1224, 1226, 1227 (9th Cir. 2011), tO Witl

In determining whether 18 U.S.C. § 3625 precludes judicial review under
the APA of individualized RDAP determinations, we first consider the
plain meaning of the statute's text. United States v. Nader, 542 F.3d 713,
717 (9th Cir.2008) (citing Jonah R. v. Carmona, 446 F.3d 1000, 1005 (9th
Cir.2006)). When the words of` a statute are unambiguous “
‘judicial inquiry is complete.’ ” Conn. Nat'l Bank v. Germain,503 U.S.
249, 254, 112 S.Ct. 1146, 117 L.Ed.2d 391 (1992) (quoting Rubin v. United
States, 449 U.S. 424, 430, 101 S.Ct. 698, 66 L.Ed.2d 633 (1981)).

There is no ambiguity in the meaning of 18 U.S.C. § 3625. The plain
language of this statute specifies that the judicial review provisions of the
APA, 5 U.S.C. §§ 701-706, do not apply to “any determination, decision,
or order” made pursuant to 18 U.S.C. §§ 3621-3624.

2. lnln re Prl'ce, 353 F.3d 1135, 1140, 1141 (9‘h Cir. 2004), to wit:

In construing a statute, “we begin with the understanding that
Congress ‘says in a statute what it means and means in a statute what
it says there.’ ” Harlford Underwriters Ins. Co. v. Union Planters Bank,
N.A., 530 U.S. 1, 6, 120 S.Ct. 1942, 147 L.Ed.2d 1 (2000) (quoting Conn.
Nat'l Bank v. Germain, 503 U.S. 249, 254, 112 S.Ct. 1146, 117 L.Ed.2d
391 (1992)). If the statutory language is unambiguous, then our “judicial
inquiry is complete.” Rubin v. United States, 449 U.S. 424, 430, 101 S.Ct.
698, 66 L.Ed.2d 633 (1981).

e. Federal Circuit.

3. In Wyeth v. Kappos, 591 F.3d 1364, 1369 (Fed.Cir. 2010), to wit:

“As always, the ‘starting point in every case involving construction of a
statute is the language itself.’ ” United States v. Hohri, 482 U.S. 64, 68,
107 S.Ct. 2246, 96 L.Ed.2d 51 (1987) (quotingKelly v. Robinson, 479 U.S.
36, 43, 107 S.Ct. 353, 93 L.Ed.2d 216 (1986)). When the terms of a

Complaint-Case: 3:19-cv-99 15

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 22 of 104

statute are unambiguous, “judicial inquiry is complete, except ‘in rare
and exceptional circumstances.’ ” Rubin v. United States, 449 U.S. 424,
430, 101 S.Ct. 698, 66 L.Ed.2d 633 (1981) (quoting TVA v. Hill, 437 U.S.
153, 187 n. 33, 98 S.Ct. 2279, 57 L.Ed.2d 117 (1978)). “Absent a clearly
expressed legislative intention to the contrary, [the statute's plain]
language must ordinarily be regarded as conclusive.” Consumer Prod.
Safety Comm’n v. GTE Sylvania, Inc., 447 U.S. 102, 108, 100 S.Ct. 2051,
64 L.Ed.2d 766 (1980).

4. In Strategl`c Housing Finance Corp. of Travia County v. United States, 608
F.3d 1317, 1324 (Fed. Cir. 2010) ‘“‘[W]hen the statutory language is plain, we must

enforce it according to its terms. Jimenez, 129 S.Ct. at 685.””

e. Inguig; Ceases if the Statutor_'y Language is Unambiguous.

l. Supreme Court of the United States.
1. In Barnhart v. Sigmon Coal Co., Inc., 534 U.S. 438, 450 (2002), “The inquiry

ceases if the statutory language is unambiguous and the statutory scheme is coherent and
consistent” (Internal quotation marks omitted.”
Ibid. @ 461, 462 (2002), to wit:

Our role is to interpret the language of the statute enacted by
Congress. This statute does not contain conflicting provisions or
ambiguous language. Nor does it require a narrowing construction or
application of any other canon or interpretative tool. “We have stated time
and again that courts must presume that a legislature says in a statute
what it means and means in a statute what it says there. When the
words of a statute are unambiguous, then, this first canon is also the
last: ‘judicial inquiry is complete.’ ” Connecticut Nat. Bank v.
Germain, 503 U.S. 249, 253-254, 112 S.Ct. 1146, 117 L.Ed.2d 391
(1992) (quoting Rubin v. United States, 449 U.S. 424, 430, 101 S.Ct. 698,
66 L.Ed.2d 633 (1981)) (citations omitted). We will not alter the text in
order to satisfy the policy preferences of the Commissioner. These are
battles that should be fought among the political branches and the industry.
Those parties should not seek to amend the statute by appeal to the
Judicial Branch.

2. See also Millbrook v. United States, 133 S.Ct. 1441, 1446 (2013), to wit:
Complaint_Case: 3:19-cv-99 16

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 23 of 104

Jimenez v. Quarterman, 555 U.S. 113, 118, 129 S.Ct. 681, 172 L.Ed.2d 475
(2009) (“[W]hen the statutory language is plain, we must enforce it
according to its terms”); Barnhart v. Sigmon Coal Co., 534 U.S. 438, 450,
122 S.Ct. 941, 151 L.Ed.2d 908 (2002) (“The inquiry ceases if the
statutory language is unambiguous and the statutory scheme is
coherent and consistent” (internal quotation marks omitted)).

2. 9th Circuit.

1. In Texaco Inc. v. United States, 528 F.3d 703, 707 (9th Cir. 2008), to Wit:

The inquiry ceases if the statutory language is unambiguous and the
statutory scheme is coherent and consistent.” Barnhart v. Sigmon Coal
Co., 534 US. 438 (2002)Intema1 citation omitted. The Supreme Ccorut has
further noted that “[i]f a court, employing traditional tools of statutory
construction, ascertains that Congress had an intention on the precise
questions at issue, that the intention is the law and must be given
effect.” Chevron U.S.A. Inc. v. Natural Res. Def Council, Inc., 467 U.S.
837, 843 n.9 (1984).

2. See also Pacijic Maritime Ass’n v. Local 63, Intern. Longshoremen’s
and Warehouseman’s Union, 198 F.3d 1078, 1081 (9th Cir. 1999).

3. In Golden West Refl`ning Co. v. Suntrust Bank, 538 F.3d 1233, 1238 (9lh

Cir. 2008), to wit:

We must give effect to the language of a statute if it is plain and
unambiguous, See Texaco Inc. v. United States, 528 F.3d 703, 707 (9th
Cir.2008) (“ ‘The [interpretive] inquiry ceases if the statutory language is
unambiguous and the statutory scheme is coherent and consistent.’ ”
quoting Barnhart v. Sigmon Coal Co., Inc., 534 U.S. 438, 450, 122 S.Ct.
941, 151 L.Ed.2d 908 (2002)); Cal‘holz`c Mut. Relief Soc’y v. Superior
Court, 42 Cal.4th 358, 369, 64 Cal.Rptr.3d 434, 165 P.3d 154 (2007) ( “If
the language of a statute is clear and unambiguous there is no need for
construction, nor is it necessary to resort to indicia of the intent of the
Legislature.” (intemal quotation marks, alteration, and citation omitted));
Marsh v. City of Richmond, 234 Va. 4, 11, 360 S.E.2d 163 (1987) (“[I]f
statutory language is not ambiguous but has a usual and plain
meaning, rules of construction do not apply and resort to legislative
history is both unnecessary and improper. Instead, we determine
legislative intent from the plain meaning of the words used.”).

Complaint_Case: 3:19-cv-99 17

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 24 of 104

1. In Transcrpital Leasing Associates, 1990-11, L.P. v. United States, 398 F.3d
1317, 1320, 1321 (Fed.Cir. 2005)“'[11e inquiry ceases if
the statutory language is unambiguous and the statutory scheme is coherent and
consistent.” Barnhart v. Sigmon Coal Co., 534 U.S. 438, 450, 122 S.Ct. 941, 151 L.Ed.2d
908 (2002) (intemal citations and quotations omitted).”
D. Legislative History

1. In Blum v. Stenson, 465 U.S. 886, 896 (1984) “Where, as here, resolution of a
question of federal law turns on a statute and the intention of Congress, we look first to
the statutory language and then to the legislative history if the statutory language is
unclear.” See also Toibb v. Radloj§ 501 U.S. 157, 162 (1991): Public Employees
Retirement system of Ohio v. Betts, 492 U.S. 158, 185 (1989); Oklahoma v. New Mexico,
501 U.S. 221, 234 FN5 (1991).

2. In Heinzelman v. Secretary of Health and Human Services, 98 Fed.Cl. 808, 816
(2011), to wit:

Statutory interpretation begins with the plain meaning of the language

of the statute. St. Paul Fire & Marine Ins. Co. v. Barry, 438 U.S. 531, 547,

98 S.Ct. 2923, 57 L.Ed.2d 932 (1978) (“The starting point in any case

involving construction of a statute is the language itself.”). If “the

language is clear and fits the case, the plain meaning of the statute will

be regarded as conclusive.” Norfolk Dredgz'ng Co. v. United States, 375

F.3d 1106, 1110 (Fed.Cir.2004). “When the language of the statute is not

clear, canons of construction may be used to determine the meaning of

the statute, if possible.” Cherokee Nation of Okla. v. United States, 73

Fed.Cl. 467, 476 (2006). One such fundamental canon of statutory

construction is that “the words of a statute must be read in their context

and with a view to their place in the overall statutory scheme.” Davis v.
Mich. Dep’t of Treasary, 489 U.S. 803, 809, 109 S.Ct. 1500, 103 L.Ed.2d

Complaint--Case: 3:19-cv-99 18

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 25 of 104

891 (1989). Additionally, if the statutory language is unclear, the Court
will look to the legislative history of the statute. See, e.g., Blum v.
Stenson, 465 U.S. 886, 896, 104 S.Ct. 1541, 79 L.Ed.2d 891 (1984); Allen
v. Prz`ncipi, 237 F.3d 1368, 1375 (Fed.Cir.2001).

3. See also Adams v. United States, 65 Fed.Cl. 217, 225 (U.S.Fed.Cl. 2005).
4. In Zavislak v. United States, 29 Fed.Cl. 525, 528-529, (U.S.Fed.C1.1993), to
wit:

Indeed, if a statute is clear and unambiguous on its face, “that is the end
of the matter, for the court, as well as the agency, must give effect to
the unambiguously expressed intent of Congress.” Sullivan v. Stroop,
496 U.S. 478, 480, 110 S.Ct. 2499, 2502, 110 L.Ed.2d 438 (1990) (quoting
K-Mart Corp. v. Cartier, Inc., 486 U.S. 281, 108 S.Ct. 1811, 100 L.Ed.2d
313 (1988)); see, e.g., Consumer Prod. Safety Comm’n v. GTE Sylvania,
Inc., 447 U.S. 102, 108, 100 S.Ct. 2051, 2056, 64 L.Ed.2d 766 (1980);
Darsigny v. Office of Personnel Management, 787 F.2d 1555, 1557
(Fed.Cir.1986). However, when a statute can be read in more than one way,
or when a statute is ambiguous on its face, courts will resort to the
legislative history to provide a meaning consistent with what Congress
intended. Patterson v. Shumate, 504 U.S. 753, 761, 112 S.Ct. 2242, 2248,
119 L.Ed.2d 519 (1992) (“courts appropriately may refer to a statute’s
legislative history to resolve statutory ambiguity”); Toibb v. Raa'lojj’, 501
U.S. 157, , 111 S.Ct. 2197, 2200, 115 L.Ed.2d 145 (1991) (“we first
look to the statutory language and then to the legislative history if the
statutory language is unclear”); Blum v. Stenson, 465 U.S. 886, 104 S.Ct.
1541, 79 L.Ed.2d 891 (1984).

 

5. In Osage Tribe of Indians of Oklahoma v. United States, 68 Fed.Cl. 322

(U.S.Fed.Cl. 2005), to wit:

lt is a cardinal rule of statutory construction that “no clause, sentence, or
word shall be superfluous, void, or insignificant.” TRW Inc. v. Andrews,
534 U.S. 19, 31, 122 S.Ct. 441, 151 L.Ed.2d 339 (2001) (quoting Duncan v.
Walker, 533 U.S. 167, 174, 121 S.Ct. 2120, 150 L.Ed.2d 251 (2001));
United States v. Menasche, 348 U.S. 528, 538-39, 75 S.Ct. 513, 99 L.Ed.
615 (1955) ( “It is our duty to give effect, if possible, to every clause and
word of a statute ....”) (internal citations omitted); James v. Santella, 328
F.3d 1374, 1381 (Fed.Cir.2003) (acknowledging “the general rule against
construing a statute in a way that renders one of its parts inoperative”);

Complaint_Case: 3:19-cv-99 19

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 26 of 104

2A Sutherland.' Statutes and Statutory Construction § 46:06 (Norrnan J.
Singer ed., 6th ed.2000).

6. In Schwegmann Bros, et al. v. Calvert Distl`llers Corp, 341 U.S. 384, 395
(1951), “Resort to legislative history is only justified where the face of the Act is
inescapably ambiguous, and then I think we should not go beyond Committee reports,
which presumably are well considered and carefully prepared.”

E. Actual Notice

1. Gladden did give Actual Notice including the following to REIGH multiple
times and did demand REIGH’s Oath of Office as a public Officer;

2. And, Gladden demanded REIGH’s Civil Commission of being appointed by
the Govemor of Alaska mandated by Article IV Section 5 and ©AS 39.05.035 10;

3. And, Gladden demanded REIGH’s Authority for the “Third Judicial
District,” wherein Gladden only filed into the “Third District” which REIGH ignored;

4. And, Gladden demanded REIGH’s authority to filed Orders and Judgments
only in the “Third Judicial District;” and, Gladden demanded Authority for REIGH to
issue Orders only in “IN THE SUPERIOR COURT FOR THE STATE OF
ALASKA” when initially and constitutional Courts of Alaska which Gladden filed being

the “Superior Court of Alaska.”

 

10 © AS Sec. 39.05.035 Commission of office, After each appointment of a state officer,
the governor shall execute a commission, which states that the person to whom it is

issued is appointed and sets out the office to and the term for which the officer is
appointed. The attorney general shall prescribe the form of the commission. (B 11-1-5

ACLA 1949) Revisor's notes. -- Formerly AS 39.05.120. Renumbered in 1984.

Complaint_Case: 3 : 19-cv-99 20

Case 3:19-cV-00099-SLG Document 5 Filed 05/01/19 Page 27 of 104

5. In Jay E. Hayden Foundation, et al., v. First Neighbor Bank, N.A. ,610 F.3d

382, 385 (7th Cir. 2010), to wit:

A defendant who prevents a plaintiff from obtaining information that
he needs in order to be able to file a complaint that will withstand
dismissal is forbidden, under the rubric of equitable estoppel, to plead
the statute of limitations for the period in which the inquiry was
thwarted. Beckel v. Wal-Mart Assocz'ates, Inc., 301 F.3d 621, 622 (7th
Cir.2002); Cada v. Baxter Healthcare Corp., 920 P.2d 446, 450-52 (7th
Cir.1990); see also Rotella v. Wood, supra, 528 U.S. at 561, 120 S.Ct.
1075.

6. In Beckel v. Wal-Mart Associates, Inc., 301 F.3d 621, 622 (7th Cir. 2002), to

wit:

The doctrine of equitable estoppel, when invoked as a defense to the statute
of limitations, requires the plaintiff to show that the defendant took steps
deliberately to prevent the plaintiff from bringing a timely suit, whether by
concealing the existence of the plaintiff's claim or by promising not to
plead the statute of limitations Glus v. Brooklyn Eastern District
Terminal, 359 U.S. 231, 235, 79 S.Ct. 760, 3 L.Ed.2d 770 (1959); Hedrich
v. Board of Regents, 274 F.3d 1174, 1182 (7th Cir.2001); Cada v. Baxter
Healthcare Corp., 920 P.2d 446, 450-52 (7th Cir.l990); Smith-Haynie v.
District of Columbia, 155 F.3d 575, 580-81 (D.C.Cir.1998).

7. In Groseth v. Ness, 421 P.2d 624, 630 (Sup.Ct.Ak. 1966), to wit:

Both federal and state authorities have established that the doctrine of
equitable estoppel is available as a bar to inequitable reliance upon statutes
of limitations FN16. In Glus v. Brooklyn E. Dist. Terminal, FN17, the
Supreme Court of the United States characterized this doctrine of estoppel
in the following manner:

As Mr. Justice Miller expressed it * * * ‘The principle is that where one
party has by his representations or his conduct induced the other party to a
transaction to give him an advantage which it would be against equity and
good conscience for him to assert, he would not in a court of justice be
permitted to avail himself of that advantage. And although the cases to
which this principle is to be applied are not as well defined as could be
wished, the general doctrine is well understood and is applied by courts of
law as well as equity where the technical advantage thus obtained is set up

Complaint-Case: 3:19-cv-99 21

Case 3:19-cv-00099-SLG Document 5 Filed 05/01/19 Page 28 of 104

and relied on to defeat the ends of justice or establish a dishonest claim.’

FN18.
FN16. See Annot., 3 L.Ed.2d 1886-1887 (1959), where federal
precedents giving recognition to the doctrine of equitable estoppel as
a bar to reliance upon statutes of limitations are collected. ln Annot.,
24 A.L.R.2d 1413 (1952), at 1417-18, state authorities are collected.
See also Demmert v. City of Klawock, 199 F.2d 32, 34 (9th Cir.
1952), for an instance of pre-statehood recognition of this doctrine.
FN17.Glus v. Brooklyn E. Dist. Terminal, 359 U.S. 231 (1959).
FN18. See also the concurring opinion of Judge Magruder
in Bergeron v. Mansour, 152 F.2d 27, 33 (lst Cir. 1945).

8, ln SD3 II LLC v. Black & Decker (U.S.) Incorporated, 888 F.3d 98, 108-109,
112115-116(4th Cir. 2018), to wit:

Actual notice is a straightforward concept to which we have long applied
the standard that the plaintiff knew the “ ‘fraudulently concealed facts,
which are the basis of a claim.’ ” Go Comput., 508 F.3d at 178 (quoting
Pocahontas Supreme Coal Co. v. Bethlehern Steel Corp., 828 F.2d 211, 218
(4th Cir. 1987) ); accord Supermarket of Marlinton, Inc. v. Meadow Gold
Dairies, Inc., 71 F.3d 119, 122 (4th Cir. 1995) (holding that to prove
fraudulent concealment the plaintiff must demonstrate that the defendant
“fraudulently concealed facts that are the basis of the plaintiffs claim”
(emphasis added) ). Thus, a plaintiff is on actual notice if it has “sufficient
facts to identify a particular cause of action.” Hobson v. Wilson, 737
F.2d l, 35 (D.C. Cir. 1984), overruled in part on other grounds by
Leatherman v. Tarrant Cty. Narcotics Intelligence & Coordination Unit,
507 U.S. 163, 113 S.Ct. 1160, 122 L.Ed.2d 517 (1993). Mere “hints,
suspicions, hunches or rumors” are not enough to put a plaintiff on
actual notice. Hobson, 737 F.2d at 35. Instead, the plaintiff must be able to
plead the factual allegations necessary to withstand a motion to dismiss,
including “both the injury that g[ave] rise to [its] claim and the injurer.” Jay
E. Hayden Foand. v. First Neighbor Bank, N.A., 610 F.3d 382, 386 (7th
Cir. 2010).

* =l¢ *
[112] Actual notice” means notice of sufficient facts, “which are the basis
of a claim,” Go Comput., 508 F.3d at 178, including identification of the
injury, the injurer, and the type of injury

* * *
[155-166] For more than 40 years, this Court has been unwavering in our
articulation of what actual notice requires: awareness of sufficient facts
to state a claim. See Go Comput., Inc. v. Microsofi Corp., 508 F.3d 170,

Complaint-Case: 3:19-cv-99 22

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 29 of 104

178 (4th Cir. 2007) (explaining that antitrust plaintiff may not invoke
fraudulent concealment if he has discovered “f`acts which are the basis of
a claim”); Supermarket of Marlinton, Inc. v. Meadow Gold Dairies, Inc.,
71 F.3d 119, 122 (4th Cir. 1995) (“facts that are the basis of the
plaintiff"s claim”); *116 Pocahontas Supreme Coal Co. v. Beihlehem
Steel, 828 F.2d 211, 218 (4th Cir. 1987) (“facts which are the basis of a
claim”); Charlotte Telecasters, Inc. v. Je]j"erson-Pilot Corp., 546 F.2d 570,
574 (4th Cir. 1976) (“facts which are the basis of his cause of action”).

It is axiomatic that the “facts which are the basis of a claim” or “cause of
action” are those which enable a party to bring a valid suit. See Cause of
Action, Black’s Law Dictionary (10th ed. 2014) (“A group of operative
facts giving rise to one or more bases for suing; a factual situation that
entitles one person to obtain a remedy in court from another person.”
(emphasis added) ). Thus, as the majority opinion correctly explains, for a
plaintiff to be on actual notice, it “must be able to plead the factual
allegations necessary to withstand a motion to dismiss.” Ante at 109.

'lhis rule is consistent with the approach taken by our sister circuits. See,
e.g., Jay E. Hayden Found. v. First Neighbor Bank, N.A., 610 F.3d 382,
385 (7th Cir. 2010) (“A defendant who prevents a plaintiff from obtaining
information that he needs in order to be able to file a complaint that will
withstand dismissal is forbidden to plead the statute of limitations for
the period in Which the inquiry was thwarted.” (emphasis added) ); Conmar
Corp. v. Mitsui & Co., 858 F.2d 499, 504 (9th Cir. 1988) (holding that
actual notice requires “knowledge [that] would justify the filing of a
complaint”); Hobson v. Wilson, 737 F.2d 1, 35 (D.C. Cir. 1984) (holding
that actual notice requires “awareness of sufficient facts to identify a
particular cause of action” and “to file suit”), overruled in part on other
grounds by Leaiherman v. Tarrant Cty. Narcotics Intelligence &
Coordinaiion Unit, 507 U.S. 163 (1993).

And this long-standing and widely embraced rule_that a plaintiff is on
actual notice only when it is aware of sufficient facts to state a claim
that withstands a motion to dismiss-balances the interests served by the
fraudulent concealment doctrine: obliging plaintiffs to file suit in a timely
fashion once they are aware, or should be aware, of facts sufficient to state
a claim that can withstand a motion to dismiss, while preventing
wrongdoers from avoiding liability by concealing their wrongdoing See
Marlinton, 71 F.3d at 122 (“The purpose of the fraudulent concealment
tolling doctrine is to prevent a defendant from concealing a fraud, or
committing a fraud in a manner that concealed itself until the defendant
could plead the statute of limitations to protect it.” (intemal quotation

Complaint_Case: 3:19-cv-99 23

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 30 of 104

marks omitted) ). To that end, any rule that would treat a plaintiff as being
on actual notice under a standard more favorable to defendants_in
situations when the plaintiff lacks knowledges of sufficient facts to state a
claim that would withstand dismissal-would wrongly “creat[e] the
anomalous situation of requiring persons to file suit on a hunch, only to be
dismissed for failure to state a claim,” Hobson, 737 F.2d at 39 (emphasis
added). As the majority opinion correctly states, “[m]ere ‘hints, suspicions,
hunches or rumors’ are not enough to put a plaintiff on actual notice.” Ante
at 109 (quoting Hobson, 737 F.2d at 35). Accordingly, a plaintiff is on
actual notice when it knows of “enough factual information from which
[it] could plead [its] cause of action for Rule 12(b)(6) purposes.” Id. at 112.

9. In Perry v. O’Donnel, 749 F.2d 1346 (9th Circuit 1984) “[A]ctual notice means
that which a person actually knows or could discover by making a reasonable
investigation See United States v. Certain Parcels of Land, 85 F.Supp. at 1002 n. 13.”

10. In United States v. Certain Parcels of Lana' Siiaate in San Bernardino County,
85 F.Supp 986, 1002 FN13 (9th Cir. 1949), to wit:

FN13 In Burdine v. White, 173 Ky. 158, 190 S.W. 687, 689 (Ct.App.Ky.
1917); it is said that notice is actual, constructive, implied and presumptive,
while actual notice is susceptible of subdivisions such as information which
of itself gives actual notification and that which, if prosecuted with ordinary
diligence, would fumish information of the fact. Notice is actual or
constructive Actual notice is that which consists in express information
of a fact, and constructive notice is that which is implied by law. Prouty
v. Davin, 50 P. 380, 381 (Sup.Ct.Ca. 1897),

F. Reguirement of an “Office” Established by the Legislature or the Constitution
otherwise there ij No “De Jure Officer” or “De facto OLZt:cer. ”

l. In Ocean Beach Heights v. Brown-Crummer Inv. Co., 302 U.S. 614, 619

(1938), to wit:

In the absence of a law authorizing the creation of a municipality de
jure there can be none de facto. McQuillan, Municipal Corporations, 2d
Ed., s 175; City of Guthrie v. Wylie, 6 Okl. 61, 66, 55 P. 103
(Sup.Ct.Terr.Okla 1896); Norton v. Shelby County, 118 U.S. 445 (1886);
Shapleigl_i v. San Angelo, 167 U.S. 646, 655, (1897); Tulare lrrigation

Complaint-Case: 3 : 19-cv-99 24

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 31 of 104

District v. Shepard, 185 U.S. 1, 13, (1902); United States v. Royer, 268
U.S. 394, 397, 45 S.Ct. 519, 520, 69 L.Ed. 1011; Evenson v. Ellingson, 67
Wis. 634, 646, 31 N.W. 342; Duke v. Taylor, 37 Fla. 64, 77, 19 So. 172, 31
L.R.A. 484, 53 Am.St.Rep. 232.

2. In Case ofTweed, 83 U.S. 504.518-519 (1872), to wit:

Neither an officer nor an agent can properly be said to have acted
under color of a law which neither gave him nor any other person
authority to do the act in question, nor can an officer be said to have
acted under the authority of his office unless he has SOAe appearance

of right to it and is in possession and acting in that capacity, as the acts

of a mere intruder or usurper of an office, without any colorable title,
are undoubtedly wholly void both as to individuals and the public.

FN12 Whenever a person sued sets up a defense that he was an officer or
an employee of the government acting under color of law, it plainly
devolves upon him to show that the law which he invokes authorized
the act in guestion to be done, and that he acted in good faith.

FN12. Plymouth v. Painter, 17 Connecticut, 593 (Sup.Ct.ErrorsConn.
1846); People v. White, 24 Wendell, 525; Carleton v. People, 10 Michigan,
258 (Sup.Ct.Mich. 250, 259 (1862); People v. Hopson, 1 Denio, 579
(Sup.Ct.N.Y 1845).

3. In Norton v. Shelby County, 118 U.S. 425, 445 (1886) “As said by Mr. Justice

Manning, of the supreme court of Michigan, in Carleton v. People, 10Mich. 269:

“[W]here there is no office there can be no officer de facto, for the reason that there

can be none de jure.”

4. Cases citing Norton v. Shelby County, 118 U.S. 445 (1886)_See United States

v. United States Coin and Currency, 401 U.S. 715, 741 (1971); Linkletter v. Walker, 381
U.S. 618, 623 (1965); United States v. Royer, 268 U.S. 394, 397 (1925) “Of course, there
can be no incumbent de facto of an office if there be no office to fill. Norton v. Shelby
County, 118 U.S. 425, 445 (1886);” Chicago, I. & L.R. Co. v. Hackett, 228 U.S. 559, 566

(1913) “'l`hat act was therefore as inoperative as if it had never been passed, for an

Complaint-~Case: 3:19-cv-99 25

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 32 of 104

unconstitutional act is not a law, and can neither confer a right or immunity nor operate to
supersede any existing valid law. Norton v. Shelby County, 118 U. S. 425, 442, (1886);
Ex parte Siebold, 100 U. S. 371, 376, (1879). McClaughry v. Deming, 186 U.S. 49, 64
(1902) “The officers composing the alleged court were not de facto officers therefore,
for there was no court, and therefore it could not have de facto officers. Norton v.
Shelby County, 118 U.S. 445 (1886);” Tulare lrr. Dist. v. Shepard, 185 U.S. 1, 14
(1902); Shapleigh v. City of San Angelo, 167 U.S. 646, 658 (1897); In United States v.
Royer, 268 U.S. 394, 397 (1925), “Of course, there can be no incumbent de facto of an

office if there be no office to fill. Norton v. Shelby County, 118 U.S. 445 (1886).”

a. IS‘ Circuit Court of Appeals Citing Norton v. Shelby Coung.
1. In Annoni v. Bias Nadal ’s Heirs, 94 F.2d 513, 515 (1st Cir. 1938) “We think he

was not. In order that there may be a de facto judge, there must be a de jure office to be
filled. Norton v. Shelby County, 118 U.S. 445 (1886); United States v. Royer, 268 U.S.

394, 397, (1925); Anniston Mfg. Co. v. Davis, 87 F.2d 773, 780 (5th Cir. 1937).

b. 8"' Circuit Court of Appeals Citing Norton v. Shele Coungg
1. In Speer v. Board of Com ’rs of Kearney County, 88 F. 749, 764 (Cir.Ct.of U.S.

 

1898); In Chicot County Drainage Dist. v. Baxter State Bank, 103 F.2d 847, 848 (1939),

to wit:

If the decree was void, it could not be successfully pleaded as res
judicata. McDonald v. Mabee, 243 U.S. 90,(1917). 'Ihe act which
purported to confer jurisdiction, being unconstitutional, was void and in
legal contemplation was inoperative. Chicago, 1. & L.R. Co. v. Hackett,
228 U.S. 559, 566 (1913); Norton v. Shelby County, 118 U.S. 445 (1886);
Security Savings Bank v. Connell, 200 N.W. 8, (Sup.Ct.Iowa 1924),
Servonitz v. State, 113 N.W. 277 (Sup.Ct.Wis. 1907); l Black on

Complaint_Case: 3 : 19-cv-99 26

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 33 of 104

Judgments, Sec. 216.
2. See also Rodgers v. Mabelvale Extension Road Imp. Dist. No. 5 of Saline County, 103

F.2d 844 (1939); Chicot County Drainage Dist. v. Baxter State Bank, 103 F.2d 847, 848
(8th Cir. 1939)

c. 9"‘ Circuit Court of Appeals Citing Norton v. Shelbv Countv.
l. In United States v. Nunoz-Flores, 863 F.2d 654, 663, (9th Cir. 1988), to Wit:

 

As such, the special assessment is “not a law; it confers no rights; it
imposes no duties; it affords no protection; it creates no office; it is, in
legal contemplation, as inoperative as though it had never been passed.”
Norton v. Shelby County, 118 U.S. 445 (1886).

d. State of Alaska

2, In State ex rel. Tamminen v. City of Eveleth, 249 N.W. 184, 186, (1933), to
wit:

The rule generally adhered to is that there can be no de facto officer unless
there is a de jure office for him to fill. Norton v. Shelby County, 118 U.S. 445
(1886); Lang v. City of Bayonne, 68 A. 90, 91 (Ct.Err.&App.N.J. 1907) * * *
Where, however, there is no law or ordinance even attempting to create an
office, or where the law or ordinance creating such an office has been held
unconstitutional or has been repealed, no one can become an officer de facto by
assuming to act in a wholly non-existing office, In re Quinn, 46 N. E. 175 175
(Ct.App. N.Y 1897) “We think that here can be no de facto officer when there is
no office to fill;” Daniel v. Hutcheson, 22 S.W. 278, 281 (Ct.CivilApp.Tx.
1893); People v. Welsh, 225 Ill. 364, 80 N. E. 313; Gorman v. People, 31 P.
335, 336 (Sup.Ct.Colo. 1892) “But this rule presupposes the existence of an
office de jure. There is no principle of law under which a de facto court can
be sustained. Norton v. Shelby County, 118 U.S. 445 (1886).

3. See also Lowe v. City of Boling Green, 247 S.W.2d 386 (Ct.App.Ky. 1952);
e. State of Massachusetts

1. In re Opinion of Justices, 168 N.E. 536, 538 (Sup.Jud.Ct.Mass 1929), to wit:
lt was said in Ex parte Siebold, 100 U. S. 371, 376, (1879) ‘An

Complaint_Case: 3 :19-cv-99 27

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 34 of 104

unconstitutional law is void, and is as no law.’ In Norton v. Shelby
County, 118 U. S. 425, 442, (1886) are found these words: ‘An
unconstitutional act is not a law; it confers no rights; it imposes no
duties; it affords no protection; it creates no office; it is, in legal
contemplation, as inoperative as though it had never been passed.’ In
Chicago, lndianapolis & Louisville Railway v. Hackett, 228 U. S. 559, 566
(1913) it was declared that a statute held to be unconstitutional Was ‘as
inoperative as if it had never been passed, for an unconstitutional act is not
a law, and can neither confer a right or immunity nor operate to supersede
any existing valid law.’

f. State of North Carolina.

1. In American Mjrs. Mut. Ins. Co. v. Ingram, 271 S.E.2d 46 (Sup.Ct.N.C. 1980),
to wit:

It is a rule of statutory construction that a statute declared unconstitutional
is void ab initio and has no effect Board of Managers v. Wilmington, 237
N.C. 179, 74 S.E.2d 749 (1953); Idol v. Street, 233 N.C. 730, 65 S.E.2d 313
(1951); Sessions v. Columbus County, 214 N.C. 634, 200 S.E. 418 (1939);
State v. Williams, 146 N.C. 618, 61 S.E. 61 (1908). This rule was best
stated in Norton v. Shelby County, 118 U.S. 425, 442, (1886), where Justice
Field, speaking for the Court, said: “An unconstitutional act is not a law;
it confers no rights; it imposes no duties; it affords no protection; it
creates no office; it is, in legal contemplation, as inoperative as though
it had never been passed.”

2. see also ldot v. stree¢, 65 s.E.2d 313, 316 (sup.Ct.N.C. 1950); Debnam v. Chmy, 43
s.E. 3, 9-10(sup.c1.N.c. 1902); state v. Godwtn, 31 s.E. 221, 222 (sup.Ct.N.C. 1898);
In state v. shuford, 38 s.E. 303 (sup.or.N.C. 1901 ), co wit:

“There can be no officer, either de jure or de facto, if there be no office to
fill.” Carleton v. People, 10 Mich. 250, 259 (Sup.Ct.Mich. 1862) “While
there may be de facto officers, there can be no de facto office in a
constitutional government,” says the United States supreme court (Field, J.)
in Norton v. Shelby Co., 118 U. S. at pages 441-449, 6 Sup. Ct., at pages
1125-1129, and 30 L. Ed., at pages 185-188. “For the existence of a de
facto officer, there must be an office de jure.” In Ex parte Snyder, 64
Mo. 58, 62 (Sup.Ct.Mo. 1876), it was held that a de facto officer
presupposes a de jure office, and, where the office of judge did not legally

Complaint_Case: 3 : 19-cv-99 28

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 35 of 104

exist, the acts of one acting under a commission as judge were null and
void, “There can be no de facto officer when there is no office de jure,” Was
held in Re In re Hinkle, 3 P. 531, 533 (Sup.Ct.Ks 1884)., and accordingly
one held in custody by the judgment of one thus acting as a judicial officer
was discharged on habeas corpus. Here, as already shown, there was no
such officer as “judge of the Sixteenth judicial district,”

g. Other Ju risdictions.

1. In Coquillard Wagon Works v. Melton, 125 S.W. 291, 292 (Ct.App.Ky. 1910),
to wit:
'Ihere is a radical and fundamental distinction between a de facto office
and a defacto officer. "[he former cannot exist except in case of revolution,
a complete overturning of constitutional authority, and the usurpation of all
power of government by occupants exercising a force superior to the
constitutional authorities. Such was decided in Hildreth v. Mclntire, 1 J. J.
Marsh. 206, 19 Am._Dec. 61 (Ct.App.Ky. 1829)._ where Judge Robertson
said, interalia: “There might be under our Constitution, and there have

been, de facto officers. But there never was and never can be under the
present Constitution a de facto office.”

2. ln Brown v. Hoblitzell, 307 S.W.2d 739 (Ct.App.Ky. 1956) “[T]here can be no
de facto officer where there is no legal office or court nor where ajudicial office is not
recognized by the Constitution. Hildreth ’s Heirs v. Mcintire 's Devisee, 24 J.J. Marsh
206 (Ct.App.Ky. 1829); 30 Am.Jur.”

3 See also Lowe v. City of Bowling Green, 247 S.W.2d 386, 388 (Ct.App.Ky.
1952); Lile v. City of Powderly, 612 S.W.2d 762, 764 (Ct.App.Ky. 1981); Scheible v.
Bacho, 41 Ala. 423, 435 (Sup.Ct.Ala. 1868); Thomas v. People, for Use of Joiner, 107
Ill. 517, 520(Sup.Ct.Ill. 1883) “[T]here can not be a de facto officer unless there is a de

jure ojice,_in other words, there can not be such a thing as a de facto office, Hildreth

v. Mclntire, 1 J.J. Marsh. 206 (Ct.App.Ky. 1829).”; Lebanon & Royalton Gravel Road

Complaint_Case: 3:19-cv-99 29

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 36 of 104

Co. v. Adair, 85 lnd. 244, 247 (Sup.Ct.Ind. 1882); School Dist. No. 25, Staford County v.
State, 29 Kan. 57, 63 (Sup.Ct.Ks. 1882); Pennywit v. Foote, 27 Ohio St. 600, 640
(Sup.Ct.Ohio 1875); State ex rel. Simmons v. John, 81 Mo. 13, 15 (Sup.Ct.Missouri
1883);

4. In Ayers v. Lattimer, 57 Mo.App. 78, 83 (Ct.App.Mo. 1894)“'[1'1€ general rule
unquestionably is that there can not be an officer de facto, where there is no office de
jure. Ex parte Snyder, 64 Mo. 58; State v. O'Brian, 68 Mo. 153; Jester v. Spurgeon, 27

Mo. App. 477.”

5. In Welch v. Ste. Genevieve, 29 F.Cas. 608, 610 (Cir.Ct.D.Missouri 1871), to
wit:

To say that an officer is one de facto, when the office itself is not created
or authorized by the legislature, is an political solecism, having no
foundation in reason nor support in law. Decorah v. Bullis, 25 Iowa, 12,
16 (Sup.Ct.Iowa 1868); Hildreth ’s Heirs v. Mcintire ’s Devisee, 24 J.J.
March 206 (Ct.App.Ky. 1829); People v. White, 24 Wend. 520, 540.

In Brown v. 0 'Connell, 36 Conn. 432 456 (Sup.Ct.ErrorsConn. 1870), to wit:

The constitutional court of appeals M in the case
of Hildreth’s Heirs v. M'Intire's Devisee, 1 J. J. Marsh., 206, that although
the new legislative tribunal “assumed the functions of judges, and clerks, _
and attempted to act as such, their acts in that character were totally null
and void, unless they had been regularly appointed under and
according to the constitution.” * * * “They were not the encumbents of de
jure or de facto offices, nor were they de facto officers of de
jure offices, They had no official rights and powers.

6. In Walker v. Phoenix Ins. Co. , 62 Mo.App. 209, 224 (Kan.City.Ct.App.Mo.
1895), to wit:

[B]ecause his office, as a mineral spring town justice, had been abolished
by the act of 1887 (Session Acts, 1887, p. 206), so that he was not ajustice

Complaint_Case: 3:19-cv-99 30

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 37 of 104

at the time Bram made his certificate After the repealing act of 1887 went
into effect, the justice‘s office, to which Atrobus had been appointed,
ceased to exist. He was not thereafter a justice de facto, for the reason
the law did not recognize such an office, There was no longer any legal
office for him to fill. Ex parte Babe Snyder, 64 Mo. 58; State v.
O’Bryan, 68 Mo. 153; Ayres v. Latimer, 57 Mo. App. 79; Jester v.
Spurgeon, 27 Mo. App. 477.

In Ex parte Synder, 64 Mo. 58, 62 (Sup.Ct.Mo. 1876), to wit:

But an officer of that description necessarily pre-supposes an office which
the law recognizes And a quite extensive research has failed to discover an
instance where an incumbent has been held an officer de facto, unless there
was a legal office to fill; and all the cases cited from our own reports were
of that sort. * * * In relation to the third point, the law is well settled, that
if the petitioner has been committed bv a col_irt or person
having absolutelv no iurisdiction, then the validity of the commitment may

be determined on habeas corpus. (Hurd on Hab. Corp., 331 et seq, and
cas. cit.)

7. Citing Ex parte Syna’er, 64 Mo. 58, 62 (Sup.Ct.Mo. 1876)-_See Kavanaugh v.
Gordon, 149 S.W. 587, 591 (Sup.Ct.Mo. 1912), “But an [de facto] officer of that
description necessarily presupposes an officer which the law recognizes * * * unless
there was a legal office to fill * * * the conviction of the petitioner was altogether coram

non judice.”; State v. Butler, 77 S.W. 560, 578 (Sup.Ct.Mo. 1903);

8. In Ayers et al. v. Lattimer, 57 Mo.App. 78, 78. 83 (St.LOuisCt.App.MO. 1894),

to wit:

There can not be an officer de facto where there is no de jure office to
M. Ex parte Snyder, 64 Mo. 58, 62 (Sup.Ct.Mo. 1876); State v.

O’Brian, 68 Mo. 153, 153 (Sup.Ct.Mo. 1878); Jester v. Spurgeon, 27 Mo.
App. 477, 479 (St.LouisCt.App.Mo. 1887) “There can be no officer de
facto filling an office which has no legal existence;”Daniel v.
Hutcheson, 22 S. W. Rep. 278, 281 (Ct.CivilApp.Tx. 1893);Norton v.
Shelby County, 118 U. S. 425; *80 Hildreth v. Mclntire, 1 J. J. Marsh.
206; Strickland v. Grijin, 70 Ga. 546; State v. Duj`el, 32 La. Ann. 653; ln
re Hinkle, 3 P. 531, 533 (Sup.Ct.Ks 1884). * * * The general rule
unquestionably is that there can not be an officer de facto, where there is no

Complaint_Case: 3:19-cv-99 31

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 38 of 104

office de jure.; Ex parte Snyder, 64 Mo. 58; State v. O'Brian, 68 Mo.
153; Jester v. Spurgeon, 27 Mo. App

In Daniel v. Hutcheson, 22 S.W. 278, 281 (Ct.CivilApp.Tx. 1893), to wit:

Offices are created by force of law, and none can exist except by
sanction of law. Where there is no lawful office, there can be no officer,
either;c_le iure or de facto. Norton v. Shelby Co., 118 U. S. 425

(1886); Hildreth's Heirs v. Mclntire's Devisee, 1 J. J. Marsh.
206; Strickland v. Grzjjin, 70 Ga. 546; State v. Dujfel, 32 La. Ann. 653.

9. In Carleton v. People, 10 Mich. 250, 259 (Sup.Ct.Mich. 1862) “Where there is
no office there can be no officer de facto, for the reason that there can be none de
jure.”

10. In Clapp v. Otoe County, Neb. 104 F. 473, 477 (Cir.Ct.App. 8"‘ Cir. 1900)
“[T_|hese warrants were void because the law under which Kearney township was
organized was unconstitutional, and therefore neither the township nor its officers ever
had any existence, either de facto or de jure. Atchison, T. & S.F.R. Co. v. Board of
Com ’rs of Kearney Co. 48 Pac. 583 (Sup.Ct.Ks. 1897).”

G. REIGH is Deemed to Know the Law.

l. Even though RIEGH is an usurper at best, she has a Law Degree and is
Deemed to know the Law and this is evidenced with following cases.

2. AS pronounced in Inb Groh v. Ramirez, 540 U.S. 551, 563, 564 (2004) “If the
law was clearly established . . . a reasonably competent public official should know the
law governing his conduct.” Citing Harlow v. Fitzgerald, 457 U.S. 800, 818-819 (1982);
State of Ohio v. Davis, 584 N.E.2d 1192, 1196 (Sup.Ct. Ohio 1992) “Mg§, unlike

juries, are presumed to know the law.”; Leary v. Gledhill, 84 A.2d 725, 728 (Sup.Ct.

Complaint-_Case: 3 :19-cv-99 32

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 39 of 104

NJ 1951) “A court will in general take_judicial notice of and apply the law of its own
jurisdiction without pleading or proof thereof, the judges being deemed to know the law

or at least where it is to be found.”

3. In Cannon v. University of Chicago, 441 U.S. 677, 696-697 (1979)s “It is
always appropriate to assume that our elected representatives, like other citizens,
know the law.” In Traynor v. Tranage, 485 U.S. 535, 546 (1988) “It is always
appropriate to assume that our elected representatives, like other citizens, know the
law.” Cannon v. University of Chicago, 441 U.S. 677, 696-697 (1979).” Bowsher v.
Synar, 478 U.S. 714, 738 FNl (1986) ”J ust as it is “always appropriate to assume that our
elected representatives, like other citizens, know the law,” Cannon v. University of
Chicago, 441 U.S. 677, 696-697, (1979), so too is it appropriate to assume that our
elected representatives, like other citizens, will respect the law.” O]fshore Logistica,
Inc. Tailentire, 477 U.S. 207, 228 (1986) “Cannon v. University of Chicago, 441 U.S.
677, 696-697, 99 S.Ct. 1946, 1957-1958, 60 L.Ed.2d 560 (1979) (“It is always
appropriate to assume that our elected representatives, like other citizens, know the

law”). In Lowe v. S.E.C., 472 U.S. 181, 205 FN50 (1985), to wit:

“It is always appropriate to assume that our elected representatives, like
other citizens, know the law.” Cannon v. University of Chicago, 441 U.S.
677, 696-697, 99 S.Ct. 1946, 1957-58, 60 L.Ed.2d 560 (1979). Moreover,
“[i]n areas where legislation might intrude on constitutional guarantees, we
believe that Congress, which has always sworn to protect the Constitution,
would err on the side of fundamental constitutional liberties when its
legislation implicates those liberties.” Regan v. Time, Inc., 468 U.S. 641,
697, 104 S.Ct. 3262, 3292, 82 L.Ed.2d 487 (1984) (STEVENS, J.,
concurring in part and dissenting in part).

4. In City o_fO/claho)na City v. Tuttle, 471 U.S. 808, 836 "Because it "is always
Complaint-Case: 3:19-cv-99 33

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 40 of 104

appropriate to assume that our elected representatives like other citizens, know the law
FNlO Cannon v. University of Chicago, 441 U.S. 677_ 696-697, 99 S.Ct. 1946, 1957-
1958, 60 L.Ed.2d 560 (1979). In Director, O__ffz`ce of Workers’Co/npensation Programs,
U.S. Dept. of Labor v. Perini North River Assoc., 459 U.S. 297, 319 (1983) "We may
presume "that our elected representatives, like other citizens. know the law~” Cannon v.
University of Chicago, 441 U.S. 677. 696-697, 99 S.Ct. 1946, 1957~1958, 60 L.Ed.2d

560 (1979).” ln Albernaz v. United States, 450 U.S. 333, 341 (1981), to witt

But, as we have previously noted, Congress is “predominantly a lawyer's
body,” Callanan v. United States, 364 U.S. 587, 594, 81 S.Ct. 321, 325, 5
L.Ed.2d 312 (1961), and it is appropriate for us “to assume that our
elected representatives know the law.” Cannon v. University of
Chicago, 441 U.S. 677, 696-697, 99 S.Ct. 1946, 1957~1958, 60 L.Ed.2d
560 (1979). As a result, if anything is to be assumed from the congressional
*342 silence on this point, it is that Congress was aware of the Blockburger
rule and legislated with it in mind. It is not a function of this Court to
presume that “Congress was unaware of what it accomplished....”
Railroad Retirement Bd. v. Fritz, 449 U.S. 166, 179, 101 S.Ct. 453, 461, 66
L.Ed.2d 368 (1980).

5. In Railroad Retirement Bd. v. Fritz, 449 U.S. 166, 179 (1980) “Finally, we
disagree with the District Court's conclusion that Congress was unaware of what it

accomplished.” In Watt v. Alaska, 451 U.S. 259, 284-285 (1981), to wit:

The Court today is bothered because the literal meaning of a statute altered
prevailing law.FN8 But usually the very point of new legislation is to alter
prevailing law. “Every act is made, either for the purpose of making a
change in the law, or for the purpose of better declaring the law; and
its operation is not to be impeded by the mere fact that it is inconsistent
with SOAe previous enactment.” 'l`. Sedgwick, The Interpretation and
Construction of Statutory and Constitutional Law 104 (2d ed. 1874).
Congress does not have the affirmative obligation to explain to this
Court why it deems a particular enactment wise or necessary, or to
demonstrate that it is aware of the consequences of its action. FN9 See
Harrison v. PPG Industries, Inc., 446 U.S. 578, 592, 100 S.Ct. 1889, 1897,

Complaint_Case: 3:19-cv-99 34

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 41 of 104

64 L.Ed.2d 525, And “[i]t *285 is not a function of this Court to presume
that ‘Congress was unaware of what it accomplished.’ ” Albemaz v.
United States, 450 U.S. 333, 342, 101 S.Ct. 1137, 1144, 67 L.Ed.2d 275
(quoting U.S. Railroad Retirement Board v. Fritz, 449 U.S. 166, 179, 101
S.Ct. 453, 461, 66 L.Ed.2d 368.

In Garett v. United States, 471 U.S. 773, 793-794 (1985), to wit:

“[The defendants] read much into nothing. Congress cannot be expected to
specifically address each issue of statutory construction which may arise.
But, as we have previously noted, Congress is ‘predominantly a lawyer's
body,’ and it is appropriate for us ‘to assume that our elected
representatives know the law.’ As a result if anything is to be
assumed from the congressional silence on this point, it is that Congress
was aware of the Blockburger rule and legislated with it in mind. It is not a
function of this Court to presume that *794 ‘Congress was unaware of what
it accomplished.’ ” Id., 450 U.S., at 341-342, 101 S.Ct., at 1143-44.

III. SOAe Essential Issues of “citizens of the Unitet_i States”

l. Gladden is a “citizen of Alaska” and has his unalienable rights secured in the
Constitution of Alaska and the Constitution of the United States. Gladden is NOT a
“citizen of the United States” under 14 Stat. 27 (1866) memorialized in the 14th
Amendment that are using the “public rights” doctrinell with no “judicial determination”
of issues concerning “taxpayers” with no remedies in any constitutional adversarial
Court.

2. The Court shall take Judicial Notice of the Political Status, Citizenship and
Allegiance of David Gary Gladden as evidenced by the public record under Oath in
Attachment l_Certificate of Political Status, Citizenship and Allegiance Recorded
in Palmer, Alaska Recording District 311 number “2015-012507-0” (“Al-Status”)

that is self-authenticating under Evidence 901(7).

 

'1 Kuretski v. C.I.R., 755 F.3d 929, 939-940 (D.C.Cir. 2014).
Complaint-Case: 3:19-cv-99 35

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 42 of 104

3. ' And further, the Court shall take Judicial Notice of David Gary Gladden’s
Right of his elective franchise, i.e. Suffrage in Alaska as a “citizen of Alaska” as
evidenced by Attachment Z_Qualified Elector Registration of Alaska as a “citizen
of Alaska” (“AZ-Elector”).

4. The question arises where is the right or privilege of the elective franchise arise
under: The Constitution of the United States or the constitution of one of the several
States, i.e., being the Constitution of Alaska? The answer is found in United States v.
Anthony, 24 F.Cas. 829, 829, 830 (Cir.Ct. N.D.N.Y. 1873), to wit:

The thirteenth, fourteenth and fifteenth amendments were designed mainly
for the protection of the newly emancipated negroes, but full effect must,
nevertheless, be given to the language employed.

* * *
The right of voting, or the privilege of voting, is a right or privilege
arising under the constitution of the state, and not under the
constitution of the United States; and second, that a right of the character
here involved is not one connected with citizenship of the United States.

$ * *
[I]f rights of a citizen are thereby violated, they are of that fundamental
class, derived from his position as a citizen of the state, and not those
limited rights belonging to hing as a citizen of the United States; and
such was the decision in Corjield v. Coryell, 6 F.Cas. 546, 551, 552 (1823).

In Kineen v. Wells, 11 N.E. 916, 918, 919 (Sup.Jud.Ct.Mass. 1887), to wit:

lf the legislature can impose certain restrictions upon one class of voters,
and exempt another, what is the limit to its discretion?

* =l¢ *

The right or privilege of voting is a right or privilege arising under the
constitution of each state, and not under the constitution of the United
States. The voter is entitled to vote in the election of officers of the United
States by reason of the fact that he is a voter in the state in which he resides.
He exercises this right because he is entitled to by the laws of the state
where he offers to exercise it, and not because he is a citizen of the United
States. United States v. Anthony, 24 F.Cas. 829, 830 (Cir.Ct. N.D.N.Y.
1873)

Complaint-Case: 3 :1 9-cv-99 36

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 43 of 104

5. In Corjield v. Coryell, 6 F.Cas. 546, 551, 552 (1823), a case the Circuit Court
of the United States [a bona fide Article III Court] has described the privileges and
immunities of the citizens of the several States in great detail including this excerpt to
which SOAe additional protections under fourteenth Amendment were overlaid but the
fundamental right of the elective franchise is still posited in the constitution of one of the

several States, to wit:

[M]ay be mentioned as SOAe of the particular privileges and immunities of
citizens, which are clearly embraced by the general description of privileges
deemed to be fundamental: to which may be added, the elective
franchise, as regulated and established by the laws or constitution of
the state in which it is to be exercised.

A. The Fourteenth Amendment Doesn’t Apply To “citizens of the United States” in
the District of Columbia or to the District of Columbia.

1. In Neild v. District of Columbia, 110 F.2d 246, 250 FN10 (1940) citing the
holding of Wright v. Davidson, 181 US. 371, 384 (D.C. Cir. 1940), to wit:

[H]olding the Fourteenth Amendment inapplicable to the District of

Columbia. On the other hand, the rights and liberties protected by the
bill of rights (Amendments I to VIID against enfcroachment by the

national government have been held applicable to the District althopg_h
not to the states. Thus, the provisions of the Fourth Amendment are not

applicable to the states (National Safe Deposit Co. v. Stead, 232 U.S. 58, 34
S.Ct. 209, 58 L.Ed. 504; Ohio ex rel. Lloyd v. Dollison, 194 U.S. 445, 24
S.Ct. 703, 48 L.Ed. 1062), although they are to the District. United States v.
Mattingly, 52 App.D.C. 188, 285 F. 922 '

2. A “citizen of the United States” in the District of Columbia’s Statutes is
a “qualified elector” as found in DC ST § 1-1001.02 (2) “The term “qualified
elector” means a person who . . . (B) is a citizen of the United States.” A
“citizen of the United States” outside of the District of Columbia under the

Complaint_Case: 3 : 19-cv-99 37

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 44 of 104

Fourteenth Amendment is a fiction in law_“All of this is a fiction in law'z” and
has the same rights a “corporation, which is included in the Fourteenth
Amendment definition of “person” as found in Grosjean v. American Press Co.,
297 U.S. 233, 244 (1936) and First National Bank of Boston v. Bellotti, 436 U.S.
765, 780 FN15 (1978). Also this “citizen of the United States” in 14 Stat. 27
(1866) codified today in 42 U.S.C. §§§ 1981, 1982 and 1988 that has the same
rights as a “white citizen” is memorialized in the 14lh Amendment.

B. The Fifteenth Amend ment Does not Confer any Right of Suffrage on Anyone.

1. The holding in the Supreme Court of the United States holds that the 15th
Amendment does not confer any Right of Suffrage on anyone Le Grand v. United States,
12 F. 577, 578, 579 (Cir.Ct. E.D.Tx. 1882) in opposition to AG Green’s denial, to wit:

The fifteenth amendment can have no application. That amendment

relates to the right of citizens of the United States to vote. It does not
confer the right of spffrage on any one. It merely invests citizens of the

United States with the constitutional right of exemption from
discrimination in the exercise of the elective franchise on account of
race, color, or previous condition of servitude. U.S. v. Reese, 92 U.S. 214
(1875); United States v. Reese, 92 U.S. 214 (1875); S.C. l Woods, 322
(Cir.Ct. D. La. 1874) affirmed in United States. v. Cruikshank, 92 U.S. 542
(1875)

C. A “citizen of the United States” Has No Rights of Suffrage.

Al. “citizen of the United States” has no rights of Suffrage remembering that
only “citizens of the United States” are within the District of Columbia and this was held
in Heald v. District of Columbia, 259 U.S. 114, 124 (1922), to Wit:

2. Finally it is earnestly contended that the act is void, because it subjects

 

'2 McDonald v. City ofChicago, 130 S.C. 3020, 3062 (2010).
Complaint-Case: 3:19-cv-99 38

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 45 of 104

the residents of the District to taxation without representation R__esidents of
the District lack the suffrage and have Mc_agyM!_cem_the

expenditure of the money raised by taxation. Money so raised is paid
into the treasury of the United States, where it is held, not as a separate
fund for the District, but subject to the disposal of Congress, like other
revenues raised by federal taxation. The objection that the tax is void,
because of these facts, is fundamental and comprehensive lt is not limited
in application to the tax on intangibles, but goes to the validity of all
taxation of residents of the District. If sound, it would seem to apply, not
only to taxes levied upon residents of the District for the support of the
government of the District, but also to those taxes which are levied upon
them for the support generally of the government of the United States. It is
sufficient to say that the objection 1s not sound. There' ls _n____o constitutional
provision which so limits the power of Congress that taxes can be
imposed onleon those who hgve political representation. And the
cases are many in which laws levying taxes for the support of the
government of the District have been enforced during the period in which
its residents have been without the right of suffrage. FNZ.

FN2. Compare Gibbons v. District of Columbia, 116 U. S. 404, 6
Sup. Ct. 427, 29 L. Ed. 680; Meaopolitan Railroad Co. v. District of
Columbia, 132 U. S. 1, 8, 10 Sup. Ct. 19, 33 L. Ed. 231; Shoemaker v.
United States, 147 U. S. 282, 13 Sup. Ct. 361, 37 L. Ed. 170; Bauman v.
Ross, 167 U. S. 548, 17 Sup. Ct. 966, 42 L. Ed. 270; Wilson v. Lambert,
168 U. S. 611, 18 Sup. Ct. 217, 42 L. Ed. 599; Parsons v. District of
Columbia, 170 U. S. 45, 50, 18 Sup. Ct. 521, 42 L. Ed. 943; District of
Columbia v. Brooke, 214 U. S. 138, 29 Sup. Ct. 560, 53 L. Ed. 941.

D. A “citizen of the United States” even in Foreign Count§y Such as O|d Mexico is
bound by the “benefit” and his proper_ty and income is subiect taxation to the

United States.

1. A “citizen of the United States” with any of the several States (within the
United States) and even in a foreign country such as old Mexico is bound by the “benefit”
and his property and income are subject taxation to the United States as pronounced in
Cook v. Tait, 265 U.S. 47, 56, to wit:

In other words, the principle was declared that the government, by its very

nature, benefits the citizen and his property wherever found, and
therefore has the power to make the benefit complete. Or, to express it

Complaint_Case: 3 : 19-cv~99 39

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 46 of 104

another way, the basis of the power to tax was not and cannot be made
dependent upon the situs of the property in all cases, it being in or out of
the United States, nor was not and cannot be made dependent upon the
domicile of the citizen, that being in or out of the United States, but upon
his relation as citizen to the United States and the relation of the latter
to him as citizen, The consequence of the relations is that the native citizen
who is taxed may have domicile, and the property from which his
income is derived may have situs, in a foreign country and the tax be
legal-the government having power to impose the tax.

§. The “citizens of the United States” fill out the same Form 1040s2 the same 1099s2
the same W4 and have the same W2 for the “Federal Income Tax” in the District of
Columbia and in the “United States.”

1. The “citizens of the United States” fill out the same forms as evidenced in the
excerpt of the “2018 District of Columbia (DC) individual Income Tax Forms and
Instructions for the D-40EZ single and Joint Filers With No Dependents and D-40 All
other Individual Income Tax Filers” being Attachment 3_D.C. Instructions for D-
40EZ and D-40. (Attach 3_D.C. Income Tax”).

2. The forms of W2, W4, 1099 and 1040 are mentioned, passim, in the twenty-
four (24) page excerpt of Attach 3_D.C. Income Tax.

3. The phrase “Federal Income Tax” in Attach 3_D.C. Income Tax is found
on pages 3, 5, 15, 23 and 24.

F. Public _____S__alarv Tax Act of 1939, 53 Stat. 574-577, on “Federal Income Tax”

referencing Helvering v. Gerhardt. 304 U. S. 405 418 w/FN6 Iextensive details| (1938}
Precludes Gladden Jurisdictionally.

1. The SOA did not disclose the Public Salary Tax Act of 1939, 53 Stat. 574-577
and the application of the “Federal Income Tax” jurisdictional limitations to only “State
employees” and “Federal Employees” to tax each other by statute to Gladden in prior

Cases another one of REIGH’s “Superior Cou rt Judges” in Dillingham by the name
Complaint-Case: 3:19-cv-99 40

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 47 of 104

of “Judge Torissi” in Case No. 3DI-08-53 Cl.

2. The Public Salary Tax Act of 1939, 53 Stat. 574-577 is included to provide
evidence that Gladden is not a “citizen of the United” subject to the “Federal Income
Tax” that has been found in this same “lN THE SUPERIOR COURT FOR THE STATE
OF ALASKA” in Case No. 3DI-08-53 CI.

3. In the Public Salary Tax Act of 1939, 53 Stat 574-577, where Congress by
Statute agreed that the Federal Employees would pay State Income Taxes and the State
Employees would pay Federal Income Taxes as there were exemptions because there was
no “statutory authority” creating a uniform obligation for “Federal Income Tax” and
“State Income Tax”. In Attachment 4_House Report No. 26, Feb. 7, 1939 on The
Public salary Tax Act of 1939 (“Attach 4_H.R. No. 26”), Pg. 1-2, to wit:

The bill subjects to F ederal income tax for taxable years beginning

after December 31, 1938, the compensation of all State and local officers

and employees; grants consent to the States to tax the compensation

received after December 31, 1938, by Federal officers and employees;

and, in accordance with the President's message, relieves from Federal

income taxation for taxable years commencing prior to January 1, 1939, the

compensation of certain State and local officers of Federal officers and
employees from income taxes imposed under the authority of the various

States has been widely condemned and employees

For many years the exemption from F ederal income taxes of State

and local officers and employees has aroused widespread public criticism

.and disapproval Similarly, the exemption of the compensation of

Federal officers and employees from income taxes imposed under the

authority of various states has been widely condemned.

4. This Public Salary Tax Act of 1939 was comprehensive to cover “States,” the

“District of Columbia” (which has only “citizens of the United States”), any Territory

(which has only “citizens of the United States”), or possession (which has only “citizens

Complaint-Case: 3 : 19-cv-99 41

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 48 of 104

of the United States”), or political subdivision thereof; and, other taxing authorities of
local government units_ Attach 4_H.R. No. 26, Pg. 4, to wit:

Section 3: In order to facilitate reciprocal taxation as between State and
Federal Governments, your committee believes that the United States
should expressly consent to the taxation of the compensation of its
officers and employees. Section 3 of the bill therefore provides that the
United States consents to the taxation of compensation received after
December 31, 1938, for personal service as an officer or employee of the
United States, any Territory or possession or political subdivision
thereof, the District of Columbia, or any agency or instrumentality of
any one or more of the foregoing, by any duly constituted taxing
authority having jurisdiction to tax such compensation, if such taxation
does not discriminate against such officer or employee because of the
source of such compensation, It will be noted that the consent extends to
taxation not only by the State but also by other duly constituted taxing
authorities, of the compensation of Federal officers and employees.
Under this provision if any local governmental units have authority to
and do impose income taxes, tax may be imposed upon such
compensation subject to the jurisdiction of such units. * * *

Pg. S_This title affords relief to employees of States of the Union and
their local governments who have not been paying Federal income tax
and in many cases have not even filed returns.

5. A further clarification of the Public Salary Act of 1939 for “Federal Income
Tax” as the F ederal employees were exempt from State income taxes; and, the State and
local employees were exempt from F ederal Income tax as stated in Attachment 5_1939
Public Salary Act Senate Report No. 112, Feb. 24, 1939 (“Attach S-Sen.Rpt. No.
112”), Pg. 3, to wit:

At the present time, Federal employees are subject to Federal income

taxes, but are exempt from State income taxes. State and local

employees, on the other hand, are subject to State income taxes, but are

exempt from Federal income taxes, unless engaged in proprietary

functions.
ic is is

Pg. 8_It is true that the Supreme Court in several cases, notably in Evans

Complaint-Case: 3:19-cv-99 42

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 49 of 104

v. Gore, 253 U.S. 245 [1920], has said that the sixteenth amendment did not
extent the taxing power of the Congress, but merely removed the need for
apportionment

6. In Attach 5_Sen.Rpt. No. 112 pg. 7_“The taxpayers are citizens of the
United States and bound to contribute to tis support.”

7. The application of the “Federal Income Tax” was clarified as evidenced in
Attach S_Sen.Rpt. No. 112 Pg. 14, referencing Helvering v. Gerhardt, 304 U.S. 405,
418 w/FN6 (1938) (“Attach S-Sen.Rpt. 112 Public Salary Act”) pg. 14, to wit:

lt should be noted that included in the classes of employees to whom the
Commissioner may give relief under this section will be employees of the
type involved in the case of Helvering v. Therrell, 303 U. S. 218, since the
decision in the Gerhardt case clarified and restated the basis for the

liabili§y for such persons for Federal income tax.

8. Contained with the Gerhaldt case being “clarified and restated basis for the
liability for such person for Federal income tax” that DOES NOT include Gladden,
being in Helvering v. Gerhardt, 304 U.S. 405, 418 FN6 (1938), to Wit:

In these cases the function has been either held or assumed to be of such a
character that its performance by the state is immune from direct federal
interference; yet the individuals who personally derived profit or

compensation from their employment in carr_'ying out the function were
deemed to be subiect to federal income tax. FN6

FN6- The following classes of taxpayers have been held subject to
federal income tax notwithstanding its possible economic burden on
the state: Those who derive income or profits from their performance
of state functions as independent engineering contractors, Metcalf &
Eddy v. Mitchell, 269 U.S. 514, 46 S.Ct. 172, 70 L.Ed. 384, or from the
resale of state bonds, Willcuts v. Bunn, 282 U.S. 216, 51 S.Ct. 125, 75
L.Ed. 304, 71 A.L.R. 1260; those engaged as lessees of the state in
producing oil from state lands, the royalties from which, payable to the
state, are devoted to public purposes, Group No. 1 0il Corporation v.
Bass, 283 U.S. 279, 51 S.Ct. 432, 75 L.Ed. 1032; Burnet v. A. T. Jergins
Trust, 288 U.S. 508, 53 S.Ct. 439, 77 L.Ed. 925; Bankline Oil Co. v.

Complaint_Case: 3 : 19-cv-99 43

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 50 of 104

Commissioner, 303 U.S. 362, 58 S.Ct. 616, 82 L.Ed. 897, and Helvering v.
Mountain Producers Corp., 303 U.S. 376, 58 S.Ct. 623, 82 L.Ed. 907, both
decided March 7, 1938, overruling Burnet v. Coronado Oil & Gas Co., 285
U.S. 393, 52 S.Ct. 443, 76 L.Ed. 815. Similarly federal taxation of
property transferred at death to a state or one of its municipalities was
upheld in Snyder v. Bettman, 190 U.S. 249, 23 S.Ct. 803, 47 L.Ed. 1035,
cf. Greiner v. Lewellyn, 258 U.S. 384, 42 S.Ct. 324, 66 L.Ed. 676; and a
federal tax on the transportation of merchandise in performance of a
contract to sell and deliver it to a county was sustained in Wheeler
Lumber Bridge & Supply Co. v. United States, 281 U.S. 572, 50 S.Ct. 419,
74 L.Ed. 1047; cf. Indian Motocycle Co. v. United States, 283 U.S. 570, 51
S.Ct. 601, 75 L.Ed. 1277. A federal excise tax on corporations, measured
by income, including interest received from state bonds, was upheld in
Flint v. Stone Tracy Co., 220 U.S. 107, 162, 31 S.Ct. 342, 55 L.Ed. 389,
Ann.Cas.1912B, 1312, et seq.; see National Life lnsurance Co. v. United
States, 277 U.S. 508, 527, 48 S.Ct. 591, 595, 72 L.Ed. 968; compare the
discussion in Educational Films Corp. v. Ward, 282 U.S. 379, 389, 51
S.Ct. 170, 172, 75 L.Ed. 400, 71 A.L.R. 1226, and in Pacijic Co., Ltd., v.
Johnson, 285 U.S. 480, 490, 52 S.Ct. 424, 426, 76 L.Ed. 893.

9. Gladden is not clothed or subject to the classes clarified and restated in
Helvering v. Gerhardt, 304 U.S. 405, 418 FN6 (1938), supra. of ANY “F ederal Income
Tax,” i.e.. Gladden is jurisdictionally EXCLUDED and this was not disclosed to
Gladden by the SOA.

G. The “STATI_E OF MSKA” Is NOI the Government of Alaska, Op; of the

several States,° and, is Using the “Natior_ral Voter Registration Act of 1993” for
“Federal Offices” Only for Elections; Therein, There are no Constitutional Courts

of Alaska Exercising the “iudicial Power of Alaska”-“there is an absence of
available State corrective process;” and, “circumstances exist that render such

process ineffective to protect the rights of the applicant.”
10. And further, the “STA”[E OF ALASKA” (“SOA”) wherein REIGH that is an

allegedly “independent judge” “exercising the Judicial Power of Alaska” in Gladden’s
Case No. 3DI-18-2 CI is not exercising jurisdiction of the “judicial Power of Alaska,”

being one of the several States of the Union of States within the Constitution of` the

Complaint-Case: 3 :19-cv-99 44

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 51 of 104

United States, but this SOA is a “State of the United States and the District of
Columbia”13 as defined in the National Voter Registration Act of 1993 (“NVRA”), 107
Stat. 77-109 evidenced by Attachment 6_National Voter Registration Act of 1993
(“Attach 6_NVRA Stat.”) currently codified in 52 U.S.C. §§ 20501-20511 of which
the SOA uses exclusively only the NVRA for all elections '4 With this definition of 52
U.S.C. § 20502-Definitions “(4) the term “State” means a State of the United States and
the District of Columbia” therein: (1) “State of the United States;” and (2) District of
Columbia where Congress has Plenary Power over the “citizens of the United States” is a
sine qua non that Congress has plenary Power over the “citizens of the United States” in
the SOA that is a “State of the United States.” In reality a “State of the United
State” is a municipal entity UNDER the “United States” being the current SOA; and
further, it is an unassailable fact that this SOA is not the constitutional government
of Alaska, being one the several States of the Union of States of the Constitution of
the United States.

11. The Attach 6~NVRA Stat limits the elections in the SOA to only a “Federal
Office,” as held in Pree v. District of Columbia Bd. of Elections & Ethics, 645 A.2d. 603,
605 (Ct.App.D.C. 1994), to wit:

[B}y its terms applies only to elections “for Federal office,” see, e.g., 42

U.S.C.A. § 1973gg-3, which is expressly defined (id., § 1973gg-1(2)) by

reference to 2 U.S.C. § 431(3) (1988) as meaning “the office of President
or Vice President, or of Senator or Representative in, or Delegate or

 

'3 52 U.S.C. § 20502-Definitions “(4) the term “State” means a State of the United
States and the District of Columbia.”

14 M.S.A. § 201.071_Registration Applications.

Complaint_Case: 3 : 19-cv-99 45

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 52 of 104

Resident Commissioner to, the Congress.

12. See also 185 A.L.R. Fed 155 (Originally published in 2003) et. seq.

13. The “Federal Office” is defined for the NVRA in 52 U.S.C. § 20502-
Definitions (2) “the term “Federal Office” has the meaning stated in sections [52 U.S.C.
§] 30101(3) of this title.”

14. Wherein, in 52 U.S.C. § 30101(3) “The term “Federal office” means the
office of President or Vice President, or of Senator or Representative in, or
Delegate or Resident Commissioner to, the Congress;” therein, as a matter of law'5
and the definition using “term” and “means” precludes all elections of any public
Officer of the State of Alaska, i.e., as there are NO elections held for any public
Officers of the State of Alaska exercising the elective franchise or right of suffrage by

the “citizens of Alaska,” with Alaska being one of the several States.

H. The “STATE OF ALASKA” Elections are Limited to Only “citizens of the

United States” that Have No Right of the Elective Franchise or the Right of Suffrage
PRECLUDING the “citizens of Alaska” from Exercising Right of the Elective

Franchise aL the Right of Suffrag§

15. The SOA NVRA elections are limited to only “citizens of the United States”
as found in the Constitution for the State of Alaska, Article 5, § 1; and, ©AS §

15.05.010 “A person may vote at any election who (1) is acitizen of the United States;”;

 

'5 The Supreme Court of the United States held in Celotex Corporation v. Catrett, 477
U.S. 317, 317-318, 322-323 if “[T]here is no genuine issue as to any material fact and
that the moving party is entitled to ajudgment as a matter of law . . . The moving party is
“entitled to a judgment as a matter of law” because the nonmoving party has failed to
make a sufficient showing on an essential element of her case with respect to which she
has the burden of proof`.” Page 330 “Summary judgment is appropriate where the Court
is satisfied “that there is no genuine issue as to any material fact and that the moving
party is entitled to a judgment as a matter of law.”

Complaint-Case: 3 : 19-cv-99 46

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 53 of 104

and, under ©AS § 15.07.060 (7) “a declaration that the applicant is a citizen of the United
States.”

16. As the SOA has is using the NVRA exclusively:

(1) ©AS § 15.07.130 (b)-Voter registration list maintenance;

(2) and, ©AS § 28.05.045 Voter registration;

(3) and, ©AS § 15.07.055 (d)-Voter registration agencies;

(4) and, ©AS § 15.10.105 (a)_Division of elections; personnel rules;

(5) and, ©AS § 44.29.020 (b) Duties of department;

(6) and, ©AS § 44.33.020 (a)(41)_Duties of department; regulations;

(7) and ©AS § 15 .07.070 (a)_Procedure for registration

17. It is an unassailable fact that only “citizens of the United States” can register
to “vote” as found in the Attach 6_NVRA Stat. codified currently in 52 U.S.C. §
20501(a) “Findings_The Congress finds that_(l) the right of citizens of the United
States is a fundamental right.”l6

18. And further, these “”Rights of the Citizens of the United States Enumerated” '7
for “citizens of the United States” are enumerated in the Attachment 7_Congressional
Record of January 13"', 1938 including the “[Senate. Views of the minority, No.
1956. 49th Cong., 2d sess.] In the Senate of the United States. February 25, 1887.

Ordered to be printed,” (“Attach 7_1938 Cong. Rec.”) pg. 437.

 

'6 The Fundamental rights of “citizens of the United States” is found in Attach 7_1938
Cong. Rec. pg. 437, January 13“‘, 1938,

17 1938 Cong. Rec. pg. 439, January 13"‘, 1938.

Complaint-Case: 3 : 19-cv-99 47

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 54 of 104

19. The fundamental rights of “citizens of the United States” is found clearly
articulated is the use of “citizen of the United States” as only a prohibition; and, not
positive law or not original rights, which had application only to prohibit the several
States Laws and prohibit the public officers of the several States, that do not exist today
because of the Attach 6_NVRA Stat. that is codified in 52 U.S.C. §§ 20501-20511, and
the employees clothed with authority one of the several States with an Attach 7-1938
Cong. Rec.,” excerpt from Page 10, to wit:

RIGHTS OF CITIZENS OF THE UNITED STATES ENUMERATED
They are as follows:

The right to come to the seat of Government to assert any claim he may
have upon that Government, to transact any business he may have with it,
to seek its protection, to share its offices, to engage in administering its
functions.

The right of free access to its seaports, through which all operations of
foreign commerce are conducted; to the substreasuries, land offices, and

courts of justice in the several States.

The right to demand the care and protection of the Federal Government
over his life, liberty, and property when on the high seas or within the
jurisdiction of a foreign Government.

The right to peacefully assemble and petition (Congress) for a redress of
grievances, and to the writ of habeas corpus.

The right to use the navigable waters of the United States however they
may penetrate the ten‘itory of the several States.

The right to become a citizen of a State by residing In It. "lhen, proceeds
the court,

“There are rights which pertain to a citizen in his character of citizen of
the United States, and are therefore subject to Federal jurisdiction and
power, which grow out of prohibitions in the Constitution of the United
States on State action; of such is the right to be absolved from all the
consequences of bills of attainder, ex post facto laws, and laws Impairing

Complaint_Case: 3 : 19-cv-99 48

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 55 of 104

the obligation of contracts enacted by the States; and the right secured
against prohibited State actions, as expressed In the three new
amendments to the Constitution."

'k~k*

It is now firmly settled that these provisions are directed solely against
State laws and State action, through persons or agents clothed with
State authority. It is also settled that the power conferred on Congress
to enforce these provisions is a power only to enforce the prohibitian
against State action That the rights conferred on persons under them
are not positive, original rights, but the right only to exemption from,
and protection against, the prohibited State action And the power of
Congress to interfere in any case is purely a power of correction, a
power to give redress against a prohibited State action, that the
exercise, the actual exercise of efficient power by Congress, under the

amendments, presupposes State action of the kind prohibited; and

until there be such prohibited State action, the power of Congress is
wholly dormant, and without such action really being taken,

SOAewhere or at SOAe time, the power of Congress would sleep
forever.

In no case under these amendments, so far as the present controversy is
concemed, can the power of Congress be made to reach, either for
punishment or correction, or redress in any way, civil or criminal, the acts
of private individuals. On this last point, the controversy was long between
a sectional majority in Congress and the Constitution, but in the end the
Constitution triumphed fully, completely.

20. This was well settled as evidenced holdings of the Supreme Court of the

United States including United States v. Cruikshank et al, 92 U.S. 542, 554-555 (1875)

and, United States v. Reese et al., 92 U.S. 214 (1875) that is cited in the Attach 7_1938

Cong. Rec.,” supra.

21. As the Power of correction is posited only in the Congress for corrections of

State Law or State Actors in the Thirteenth, Fourteenth and Fifteenth Amendments
evidenced in Attach 7_1938 Cong. Rec. flows a fortiori that the SOA is has Zero

Constitutional Authority have elections only for “citizens of the United States” and

Complaint-Case: 3 : 19-cv-99 49

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 56 of 104

to be limiting the elections to a special class, being “citizens of the United States”
that is posited only with Congress; and, precluding an elections for the “citizens of
Alaska” under the Attach 6_NVRA Stat. that precludes any rights of the elective
franchise or the right of suffrage in all elections.

I. The “citizens of the United States” After the Fourteenth Amendment Flipped to
where the Source of Citizenship if from being a “citizen of Lhe Ur_rited States” and

not being one of the citizens of the several States.

1. Congress and the Courts started to use the mistaken idea that source of
citizenship is from being a “citizen of the United States” instead of the many cases that
state nothing changed with the Fourteenth Amendment. But this flipping to a National

Federal citizenship is clearly stated in United States v. Hall, 26 F.Cas. 79, 81 (C.C.,

S.D.Ala. 1871), to wit:

As we are of opinion that the fourteenth amendment has a vital bearing
upon the question raised, it is well that we should look to its provisions. It
declares that ‘all persons, bom or naturalized in the United States, and
subject to the jurisdiction thereof, are citizens of the United States and the

state wherein they reside.’ By the original constitution citizenship in the
United States was a consequence of citizenship in a state, United States

was a consequence of citizenship in a state, By this clause this order of
things is reversed. Citizenship in the United States is defined; it is made

independent of citizenship in a state, and citizenship in a state is a
result of citizenship in the United States. So that a person born or
naturalized in the United States, and subject to its jurisdiction, is, without
reference to state constitutions or laws, entitled to all the privileges and
immunities secured by the constitution of the United States to citizens
thereof,

 

J. Federal Enclaves such as the District of Columbia the Same as “Federal Areas”
under the Bgck Act of 1940 anr_i 1946 for “citizens of the United States.

1. The purpose of the Buck Act Buck Act in 54 Stat. 1059-1061 of 1940 was to

include “citizens of the United States” that are deemed to be found in “federal areas” be

Complaint-Case: 3 : 19-cv-99 50

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 57 of 104

treated the same as “citizens of the United States in the Federal Enclaves such as the
District of Columbia. This is found in United States v. Lewisburg Area School Dist. 539
F.2d 301, 308-309, to wit:

By the Buck Act, 4 U.S.C. ss 105-110. Congress in 1940 gave consent to
the levy apd cogection of variogs taxes in M_gr_gl_gr_egs. The School
District concedes that the provisions of the Act cannot be construed to
cover the per capita taxes contested here, but they argue that the

“occupation” tax at issue is in fact an income tax, as contemplated by
the Buck Act and is covered by 4 U.S.C. s 1061a), which states:

“No person shall be relieved from liabiligy for any income tax levied by
any State, or by any duly constituted taxing authority therein, having

jurisdiction to levy such a tax, by reason of his residing within a ml
mg or receiving income from transactions occurring or services performed
in such area; and such State or taxing authority shall have full jurisdiction
and power to levy and collect such tax in any Egdg|;aLam within such
State to the same extent and with the same effect as thoughsuch area

__Was not a EederaLaLea.”\

Income tax is defined in s 110 as “any tax levied on, with respect to, or
measured by, net income, gross income, or gross receipts.” If the
occupation tax is an income tax within the meaning of the Buck Act, then it
“can be levied and collected within the f§d_em_l_a_r_ea, just as if it were not
a Ed_e|;a_|_ama.” Howard v. Commissioners of the Sinking Fund, 344 U.S.
624, 73 S.Ct. 465, 97 L.Ed. 617 (1953).

The pur_'pose of the Buck Act was to egualize the liabilig for income
tax between the officers and employees of the United States who reside

within fgd_eml_a;eas and those officers and employees, otherwise
identically situated. who reside outside a M and who had

becon_re liable for state tax by the passage of the Public Salary Tar_r Act
of 1939, A further reason was to egualize the position between federal
employees who were residents of mmay_qs over which the
United States had been granted exclusive jurisdiction and those
residin in s over which tl£_granting state had retained

concurrent jurisdictiona a practice which had been upheld by the
Supreme Court in James v. Dravo Contracting Co., supra, in 1937.

 

Federal Area” as defined in the Buck Act codified in 4 U.S.C. § 110(e), to wit:

2. The term “Federal area” means any lands or premises held or acquired

Complaint-Case: 3 : 19-cv-99 51

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 58 of 104

by or for the use of the United States or any department, establishment, or
agency, of the United States; and any F ederal area, or any part thereof,
which is located within the exterior boundaries of any State, shall be
deemed to be a Federal area located within such State.

K. The Tenth Amendment Provides NO Protections to the several States or to the
People of the several States Against the Statutory “citizens of tl_re United States”.

1. The Tenth Amendment18 provides No Protections to the several States or to
People of the several States19 as to rights reserved against this statutory “citizen of the
United States” in the New “State” definition codified in 52 U.S.C. § 20502_Definitions
“(4) the term “State” means a State of the United States and the District of Columbia;”
and, this is documented in great detail in this excerpt of Validity, Construction, and
Application of National Voter Registration Act, 42 U.S.C.A. §§ 1973 gg et seq., 185
A.L.R. 155 (Originally published in 2003), to wit:

§ 4. Tenth Amendment

The following authority adjudicated the validity of The National
Voter Registration Act (42 U.S.C.A. §§ 1973gg et seq.) under the Tenth
Amendment to the United States Constitution. 111

In Association of Community Organizations for Refonn Now
(ACORN) v. Ridge, 1995 WL 136913 (E.D. Pa. 1995), the court held that
the National Voter Registration Act (42 U.S.C.A. §§ 1973gg et seq.)
(NVRA) is constitutional over the defendants’ argument that tl_lg
NVRA violates the Tenth Amendment to the United States
Constitution. In support of their argument, the defendants cited New York
v. U.S., 505 U.S. 144, 112 S. Ct. 2408, 120 L. Ed. 2d 120, 34 Env’t. Rep.

 

111 Tenth Amendment-The powers not delegated to the United States by the
Constitution, nor prohibited by it to the States, are reserved to the States respectively,
or to the people.

19 Article I Section 2. 'l`he House of Representatives shall be composed of Members
chosen every second Year by the People of the several States and the Electors in each
State shall have the Qualifications requisite for Electors of the most numerous Branch of
the State Legislature.

Complaint-Case: 3 : 19-cv-99 52

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 59 of 104

Cas. (BNA) 1817, 22 Envtl. L. Rep. 21082 (1992), on remand to, 978 F.2d
705 (2d Cir. 1992), a case which, the court said, discussed the limits of
congressional power under the Commerce Clause of the Constitution_a
broad and general provision compared to the more specific terms of Article
1, § 4, see §3. The court said the defendants’ Tenth Amendment argument
was based on their assertion that the power to regulate registration in
the manner set forth in the NVRA was not delegated to the United
States and thus exceeded Congress’ constitutional grant of authority,
but the defendants pointed to no case which either directly or by
analogy supported their position, As to the defendants’ contention that
NVRA law governs the qualifications of voters, a right specifically given to
the states, the court emphasized that tile NVRA_cloes not establish who
is entitled to vote, but rather establishes the lrg_tfrod which an
otherwise qualified voter must follow to eMcise the right to vote.
Finally, defendants raised the argument that the state Would be burdened by
the cost associated with implementation of the NVRA, but the court found
no law to support the defendants’ position that because a state must bear the
cost, the legislation therefore fails to pass constitutional muster. The court
remarked, in passing, that recent “unf`unded mandate” legislation, in any
event, has a much higher monetary threshold than what the state alleged it
would have to bear in the instant case.

Rejecting the state of South Carolina’s assertion that the
National Voter Registration Act (42 U.S.C.A. §§ 1973gg et seq.)
(NVRA) violates the Tenth Amendment to the United States
Constitution, the court held in Condon v. Reno, -9 (D.S.C. 1995),M

the Tenth Amendment provided no protection for South Carolina

because of the powers granted to Congress under the provisions of the
Fourteenth and Fifteenth Amendments of the United States

Constitution (§ 5). Sir_rce the Cor£titution specifically delegates to
Congress the power to regulate federal elections §§31, and the NVRA is
limited to federal elections, the court reasoned. the Tenth Amendment
is inapplicable by its own terms. Likewise, the court continuedz
Congress’ powers under the Fourteenth Amendment are not limited by
the Tenth Amendment. Specifically, South Carolina contended that the
NVRA violated the Tenth Amendment because it compelled the state to
expend its own hinds, i.e., it was an “unfiinded mandate.” The court
pointed out that no Supreme Court decision has applied the Tenth
Amendment to invalidate congressional action on the ground that the action
constituted an “unfi.lnded federal mandate.” Moreover, the court noted that
Congress appropriated hundreds of millions of dollars to South Carolina to
operate the very agencies involved under the NVRA, dollars which were
permissibly used for administration of those agencies. It was well within
the power of Congress to direct that SOAe of the money it appropriated be

 

Complaint-Case: 3 : 19-cv-99 53

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 60 of 104

spent on voter registration for federal elections, the court said, As to South
Carolina’s position that the means chosen by Congress to regulate federal
elections under the NVRA are beyond its broad powers because Congress
conscripted state employees to perform a federal function, the court found,
to the contrary, that Congress acted in the least intrusive way to protect the
integrity of federal elections States already record and register their
citizens to determine eligibility for certain state and federal programs and
activities, including voting, the court observed, and Congress_addressing
only the function of voting in a federal election_merely forbade the states
from multiplying the burden on citizens. That is, the court stated, Congress
determined that the information recorded by the states when citizens obtain
drivers’ licenses, food stamps, and certain other governmental services, was
enough to register those citizens for voting. Opining that the elimination of
wasteful, duplicative processes is sound policy in general, the court
remarked that when that wasteful duplication deters people from voting,
Congress has ample power and justification in not simply hoping for
simplification, but in mandating it.

The Sixth Circuit in Association of Community Organizations for
Reform Now v. Miller, 129 F.3d 833, 1997 FED App. 323P (6th Cir. 1997),
upheld the constitutionality of the National Voter Registration Act (42
U.S.C.A. §§ 1973gg et seq.) under the Tenth Amendment of the United
States Constitution over the claims of Michigan that Congress overstepped
its powers to regulate federal elections by compelling state legislation to
effectuate a federal program, directing states to legislate toward a federal
purpose, and forcing states to bear the financial burden of enacting a federal
scheme. Michigan relied on the Supreme Court’s statement in New York v.
U.S., 505 U.S. 144, 112 S. Ct. 2408, 120 L. Ed. 2d 120, 34 Env’t. Rep. Cas.
(BNA) 1817, 22 Envtl. L. Rep. 21082 (1992), that even where Congress
has the authority under the Constitution to pass laws requiring or
prohibiting certain acts, it lacks the power directly to compel the states to
require or prohibit those acts. The court distinguished the New York
decision, which addressed a challenge to a congressional exercise of its
power under the Commerce Clause of the United States Constitution, a
power that enables Congress only to make laws, with the instant case,
which addressed a challenge to a congressional exercise of its power to
regulate federal elections under Article I, § 4 of the United States
Constitution, a power that enables Congress to both make and alter laws
affecting the states. Moreover, the court ruled, the express grant of
congressional authority to force states to alter their regulations regarding
federal elections under Article I, § 4 does not condition its grant of
authority on federal reimbursement When Congress forces the states to
shoulder a burden that they rightfully should have accepted without
congressional intervention, the court declared, Congress will not be

Complaint-Case: 3:19-cv-99‘ 54

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 61 of 104

required to bear the cost of such intervention

The argument of the State of Illinois that the National Voter
Registration Act (42 U.S.C.A. §§ 1973gg et seq.) (NVRA) is invalid under
the Tenth Amendment of the United States Constitution was held without
merit by the court in Association of Community Organizations for Reform
Now (ACORN) v. Edgar, 880 F. Supp. 1215 (N.D. Ill. 1995), aff’d as
modified on other grounds, 56 F.3d 791 (7th Cir. 1995) opinion
supplemented, 1996 WL 406652 (N.D. lll. 1996). By definition, the court
instructed, the Tenth Amendment does not apply to powers specifically
vested in the United States Congress by the Constitution. The court referred
to the express authority of Congress under Article I, § 4 of the United
States Constitution to make or alter regulations prescribed by the states as
to the times, places, and manner of holding federal elections. Furthermore,
the court ruled, it was obvious that legislation such as the NVRA, which
implements the Fourteenth and Fifteenth Amendments_the latter
prohibiting denial or abridgment of the right to vote by the United
States or any state on accoupt of race, color, or previous condition of
servitude-cannot run afoul of the Tenth Amendment since the
Fourteenth and Fifteenth Amendments were adopted after the Tenth
Amendment.

Affirming the judgment of the district court, which directed the State
of California to comply with the National Voter Registration Act (42
U.S.C.A. §§ 1973gg et seq.) (NVRA), the Ninth Circuit in Voting Rights
Coalition v. Wilson, 60 F.3d 1411 (9th Cir. 1995), held that Congress did
not violate the Tenth Amendment to the United States Constitution in
enacting the NVRA, The State of California relied on the Supreme Court’s
holding in New York v. U.S., 505 U.S. 144, 112 S. Ct. 2408, 120 L. Ed. 2d
120, 34 Env’t. Rep. Cas. (BNA) 1817, 22 Envtl. L. Rep. 21082 (1992),
which stated in relevant part, that Congress may not impose on the states
the burden of exercising its power under the Constitution to regulate
interstate commerce. The flaw in Califomia’s argument, the court
instructed, was that it ignored Article I, § 4 which, unlike the commerce
power in Article I, § 8, empowered Congress to impose on the states
precisely the burden at issue, The court thus decided that Congress may
conscript state agencies to carry out voter registration for the election of
United States representatives and senators. Moreover, the court said, the
exercise of that power by Congress is by its terms intended to be borne by
the states without compensation None of the authorities which recognized
the exercise of Congress’ power under Article I, § 4 have suggested, even
remotely, the necessity of the United States Congress bearing the burden of
any alteration it imposed, the court observed. That the actual cost of
implementing the NVRA may be significant, the court remarked, did not
change the principle embodied in Article I, § 4, but did dictate that the

Complaint-Case: 3:19-cv-99 55

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 62 of 104

implementation of the NVRA be done sensitively.

2. Of course to arrive at the ineffectiveness of the Tenth Amendment of today,
supra, Validity, Construction, and Application of National Voter Registration Act, 42
U.S.C.A. §§ 1973 gg et seq., 185 A.L.R. 155 (Originally published in 2003), therein the
holdings of the Supreme Court of the United States evidenced in Attach 7--1938 Cong.
Rec. are ignored, to wit:

(1) [Pg. 10] United States v. Cruikshank et al, 92 U.S. 542, 554-555 (1875);
and, (2) [Pg. 10] Minor v. Happersett, 88 U.S. 162 (1874); and,

(3) [Pg. 10] United States v. Reese et al., 92 U.S. 214 (1875); and,

(4) [Pg. 10] Strauder v. West Virginia, 100 U.S. 303 (1879) [abrogated by
Taylor v. Louisiana, 419 U.S. 522 (1975)) on other
issues]; and,

(5) [Pg. 10] Virginia v. Rives, 100 U.S. 13 (1879); and,

(6) [Pg. 10] Neal v. Delaware, 103 U.S. 370 (1880); and,

(7) [Pg. 10] United States v. Harris, 106 U.S. 629 (1883).

IV. Jurisdiction Is in the “District Court of the United States and NOT the “United
States District Court”

1. Gladden is invoking the subject matter jurisdiction of this Habeas being filed
into the bona fide “District Court of the United States”z° (“the Court”) ordained and
established in the Judiciary Act of 1789, 1 Stat. 73-93, arising under Article III Sections
1 and 2 of the Constitution of the United States exercising the” judicial Power of the
United States” in all Cases, In Law and Equity; and, not this Court being the United
States District Court (“USDC” or “this Court”) of 1948 “Judicial Code and Judiciary,”
62 Stat. 869-1009, codified in 28 U.S.C. § 132(c) exercising “the judicial power of a

district court . . . may be exercised by a single judge.”Z'

 

211 The “District Court of the United States” arising under Article III Sections 1 and 2 was
Complaint_Case: 3:19-cv-99 56

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 63 of 104

A. District Court of the United States Means.
1. ln Wells, et al. v. United States et al., 214 F.2d 380, 382 (511‘ Cir. 1954), to wit:

Not content with this negative defense, the United States, taking the
affirmative, conclusively demonstrates, we think, that by Section 1346,
‘United States as Defendant’, under the provisions of which appellants seek
to maintain their suit, the United States has consented to waive its
sovereign immunity from suit and permit actions to be brought against it for
the recovery of internal revenue taxes only in the Court of Claims and in
the district courts; and that, as used in Title 28, the term ‘district courts’
means only those courts which are created under Article III of the
Constitution and Which are constituted by Chapter 5 of Title 28. FN6.

FN6. Mookini v. United States, 303 U.S. 201 (1938); International
Longshoremen ’s, Etc., Union v. Wirtz, 9 Cir., 170 F.2d 183 (1948); Reese v.
Fultz, 96 F.Supp. 449(D.C. Territory of Alaska 1951); 28 U.S.C., Section
451, Appendix, infra.

In Mookini et al. v. United States, 303 U.S. 201, 205 (1938), to Wit:

The term 'District courts of the United States,' as used in the rules,
without anl addition expressing a wider connotation, has its historic
significance It describes the constitutional courts created under article
3 of` the Constitution. Courts of the Territories are legislative courts,
properly speaking, and are not District courts of the United States. We
have often held that vesting a territorial court with jurisdiction similar
to that vested in the District courts of the United States does not make
_i£ a 'District court of the United States.' Reynolds v. United States, 98
U.S. 145, 154 (1878); The City ofPanama, 101 U.S. 453, 460 (1879); In re
Mills, 135 U.S. 263, 268 (1941); McAllister v. United States, 141 U.S. 174,
182 (1891); Stephens v. Cherokee Nation, 174 U.S. 445, 476, 477 (1899);
Summers v. United States, 231 U.S. 92, 101, 102 (1913); United States v.
Burroughs, 289 U.S. 159, 163 (1933). Not only did the promulgating order

 

not abolished in 1948 when the USDC was created codified in 28 U.S.C. § 132. See
Wells, et al. v. United States et al., 214 F.2d 380, 382 (5111 Cir. 1954); Mookini et al. v.
United States, 303 U.S. 201, 205 (1938).

21 Reviser’s Notes of 28 U.S.C. § 132, “Subsection (c) is derived from section 641 of
Title 48, U.S.C., 1940 ed., which applied oplv to the Territory of Hawap. The revised

section, by extending it to all districtsa merely recognizes established practice.”

Complaint_Case: 3:19-cv-99 57

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 64 of 104

use the term District courts of the United States in its historic and proper
sense, but the omission of provision for the application of the rules to the
territorial courts and other courts mentioned in the authorizing act clearly
shows the limitation that was intended.

B. Subject Matter Jurisdiction.
l. As held in Owen Equipment and Erection Co. v. Kroger, 437 U.S. 365, 374

(1978) “It is a fundamental precept that federal courts are courts of limited jurisdiction
The limits upon federal jurisdiction, whether imposed by the Constitution or by Congress,
must be neither disregarded nor evaded.”

2. In Statterlee v. Commissioner of Internal Revenue, et al., 195 F.Supp.3d 327
(Dist.Cir. 2016), to wit:

Under Rule 12(b)(1), the plaintiff bears the burden of establishing
jurisdiction by a preponderance of the evidence. See Lujan v. Defs. of
Wildlife, 504 U.S. 555, 561, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992);
Shekoyan v. Sibley Int’l Corp., 217 F.Supp.2d 59, 63 (D.D.C.2002). Federal
courts are courts of limited jurisdiction and the law presumes that “a cause
lies outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of
Am., 511 U.S. 375, 377, 114 S.Ct. 1673, 128 L.Ed.2d 391 (1994); see also
Gen. Motors Corp. v. EPA, 363 F.3d 442, 448 (D.C.Cir.2004) (“As a court
of limited jurisdiction, we begin and end, with an examination of our
jurisdiction.”). “[B]ecause subject-matter jurisdiction is ‘an Art[icle] III as
well as a statutory requirement no action of the parties can confer
subject-matter jurisdiction upon a federal court.’ ” Akinseye v. District of
Columbia, 339 F.3d 970, 971 (D.C.Cir.2003), quoting Ins. Corp. of Ir., Ltd.
v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702, 102 S.Ct. 2099,
72 L.Ed.2d 492 (1982). '

When considering a motion to dismiss for lack of jurisdiction, unlike when
deciding a motion to dismiss under Rule 12(b)(6), the court “is not limited
to the allegations of the complaint.” Hohri v. United States, 782 F.2d 227,
241 (D.C.Cir.1986), vacated on other grounds, 482 U.S. 64, 107 S.Ct.
2246, 96 L.Ed.2d 51 (1987). *333 Rather, “a court may consider such
materials outside the pleadings as it deems appropriate to resolve the
question [of] whether it has jurisdiction to hear the case.” Scolaro v. D.C.
Bd. of Elections & Ethics, 104 F.Supp.2d 18, 22 (D.D.C.2000), citing

Complaint_Case: 3:19-cv-99 58

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 65 of 104

Herbert v. Nat’l Acad. of Scis., 974 F.2d 192, 197 (D.C.Cir.1992); see also
Jerome Stevens Pharm., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C.Cir.2005).

C. “United States District Court” under 28 U.S.C. § 132 is NOT the “iudicial Power
of the United States” but the “ judicial power of a district court.”

l. T his Court (“USDC”) is not exercising the judicial Power of the United States
and this Court does not Arise under Article III Section 1 and 2 exercising the judicial
Power of the United States in all Cases in Law and Equity, but the United States District
Court (“USDC”) is operating with the codified authority of as evidenced by the Public
Record of Attachment 8_Title 28, United States Code Congressional Service, New
Title 28- and Judicial Procedure Pages 148 7-21 74, 80"‘ Congress_Z""Session,
Epochal Legislation, West Publishing 1948-pg I _“augmented by expert revisers
and consultants”_New Title 28, United States Code, Judiciary and Judicial
Procedure With Q[@iLl Legislative History and Reviser’s Notes. Page 1521_28
U.S.C § 132. Creation and composition of district courts (“Attach 8--28 U.S.C.
§ 132”)

2. This is an excerpt of Attach 8-28 U.S.C. 132 of public record that this Court
and the Court shall take judicial Notice thereof, to wit

(a) There shall be in each judicial district a district court which shall be a
court of record known as the United States District Court for the district.

(b) Each district court shall consist of the district judge or judges for the
district in regular active service. Justices or judges designated or assigned
shall be competent to sit as judges of the court.

(c) Except as otherwise provided by law, or rule or order of court, th_e
judicial power of a district court with respect to any action, suit or
proceeding may be exercised by a single judge, who may preside alone
and hold a regular or special session of court at the same time other
sessions are held by other judges.

Page 1732-Section 132-Revised [Reviser’s Notes]-Section
132-Section Revised

Based on title 28, U.S.C., 1940 ed., § 1, and section 641 of title 48,
U.S.C., 1940 ed., Territories and Insular Possessions (Apr. 30, 1900, ch.
339, § 86, 31 Stat. 158; Mar. 3, 1909, ch. 269, § 1, 35 Stat. 838; Mar. 3,

Complaint_Case: 3:19-cv-99 59

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 66 of 104

1911, ch. 231, § l, 36 Stat. 1087; July 30, 1914, ch. 216, 38 Stat. 580;Ju1y
19, 1921, ch. 42, § 313, 42 Stat. 119; Feb. 12, 1925, ch. 220, 43 Stat. 890;
Dec. 13, 1926, ch. 6, § 1, 44 Stat. 19).

Section consolidates section 1 of title 28, U.S.C., 1940 ed., and
section 641 of title 48, U.S.C., 1940 ed., with changes in phraseology
necessary to effect the consolidation

Subsection (c) is derived from section 641 of title 48, U.S.C., 1940
ed. Territories and Insular Possessions which a lied onl to the
Territory of Hawaii. The revised section, by extending it to all districtsa

merely recognizes established practice.
Other portions of section 1 of title 28, U.S.C., 1940 ed., are incorporated in

sections 133 and 134 of this title. The remainder of section 641 of title 48,

U.S.C., 1940 ed., is incorporated in sections 91 and 133 of this title.

3. An essential element of the “judicial Power of the United States” arises
under Article III Section l “The judicial Power of the United States, shall be vested in
one supreme Court, and in such inferior Courts as the Congress may from time to time
ordain and establish. . . . Section 2. The judicial Power shall extend to all Cases, in Law
and Equity, arising under this Constitution, the Laws of the United States, and Treaties
made, or which shall be made, under their Authority” irrevocably precludes “The judicial
power of a district court [28 U.S.C. § 132(c), ibid.] [is derived from the Territory of
Hawaii, ibid.] . . . may be exercised by a single judge,” is merely codifying the use of an
“inquisition” CON.

4. See Lawkowskz` v. Spellings, 443 F.3d 930, 941 (7111 Cir. 2006) It Should not be
undertaken in the absence of an actual claim for this form of relief and full briefing by the
parties. See McNeil v. Wisconsin, 501 U.S. 171, 181 n 2, 111 S.Ct. 2204, 115 L.Ed.2d

158 (1991) (“ What makes a system adversarial rather than inquisitorial is the

presence of a judge who does not (as an inquisitor does) conduct the factual and

Complaint-Case: 3:19-cv-99 60

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 67 of 104

legal investigation himself, but instead decides on the basis of facts and arguments pro
and con adduced by the parties.”).

5. When, as here if in this Court, a matter is moot or the court otherwise lacked
jurisdiction, the judgment and all actions amounts to an impermissible advisory opinion,
a legal nullity, and is void.

6. In Williamson v. Berry, 49 U.S. 495, 541 (1850) “But if it [this court] act
without authority, its judgments and orders are a nullity; they are not voidable, but simply
void . . .”; Elliott v. Peirsol ’s Lessee, 26 U.S. 328, 329 (1828) ““But if it [this court] act
without authority, its judgments and orders are a nullity; they are not voidable, but simply
void . . .” See also Vallely v. Northern Fire & Marine Ins. Co., 254 U.S. 348, 353, 354
(1920). In Dynes v. Hoover, 61 U.S. 65, 66 (1857) as follows:

The following well-settled principles of law cannot be controverted: '"lhat

when a court has jurisdiction, it has a right to decide every question before

it; and if its decision is merely erroneous, and not irregular and void, it is

binding on every other court until reversed. But if the subject-matter is not

within its jurisdiction, or where it appears, from the conviction itself, that

they have been guilty of an excess, or have decided on matters beyond and

not within their jurisdiction, all is void, and their judgments, or sentences,

are regarded in law as nullities. They constitute no justification; and all

persons concerned in executing such judgments, or sentences, are

trespassers, and liable to an action thereon.' (Numerous case cites omitted)
D. Reviser’s Notes

1. As to reviser’s notes, lt is well settled that the reviser’s notes are authoritative
in interpreting the Code. See United States v. National City Lines, 337 U.S. 78, 81
(1949); Stainback v. Mo Hock Ke Lok Po, 336 U.S. 368 n. 12 (1949); Aberdeen &

Roc/g‘z`sh R. Co. v. Students Challenging Regulatory Agency, 422 U.S. 289, 309 (1975);

Complaint-Case: 3:19-cv-99 61

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 68 of 104

Western Pac. R. Corp. v. Western Pac. R. Co., 345 U.S. 247, 254-255 (1953); Pope v.
Atlantic Coast Line R.Co., 345 U.S. 379, 384 (1953); Tivoli Realty v. Paramount
Pictures, 80 F.Supp. 278, 280 (D. Del. 1950); United States v. Thompson, 319 F.2d 665,
669 (1963) (2nd Cir. 1963); United States ex rel. Almeida, 195 F.2d 815 (3rd Cir. 1952);
Adamowski v. Bard, 193 F.2d 578, 581 (3rd Cir. 1952); United States ex rel. Auld v.
Warden of New Jersey State Penitentiary, 187 F.2d 615 n. 1 (3“1 Cir. 1951); Lake v. New
York Life Ins. Co., 218 F.2d 394, 398 (4th Cir. 1955); Government Nat. Mortg. Ass/n v.
Terry, 608 F.2d 614, 618 n. 5 (5‘h Cir. 1979); Acron Investments, Inc. v. Federal Sav. &
Loan Ins. Corp., 363 F.2d 236, 240 (9th Cir. 1966); Ragsdale v. Price, 185 F.Supp. 263,
265 (M.D. Tenn. 1960); Wham-O-Mfg. Co. v. Paradise Mfg. Co., 327 F.2d 748, 752 (9‘h
Cir. 1964); Stauf/er et al. v. Exley, 184 F.2d 962, 964 (9lh Cir. 1950); King v. United
States, 390 F.2d 894, 913 (Ct.Cl. 1968) [28 U.S.C. 2201-02]; Matter of Contest of
General election on Nov. 8, 1977, 264 N.W.2d 401, 405-405 (Sup. Ct. Minn. 1978);
United States v. Klock, 100 F.Supp. 230, 233 (N.D. N.Y. 1951); State ex rel. v.
Shoemaker, 39 N.W.2d 524, 528 (Sup. Ct. S.D. 1949); Glenn v. United States, 129
F.Supp. 914, 917 (S.D. Cal. 1955

E. 28 U.S.C. Organization of Coun%hajnir 5_1948 Chapter 646-Pubic Law
773; and, 28 U.S.C. § 451 Definitions 1948 Chapter 646-Pubic Law 773

l. This USDC established and derived from the “Territory of Hawaii” (See
Reviser’s Notes for 28 U.S.C. § 132(c)) in 28 U.S.C. § 132(c) evidenced in Attach 8_28
U.S.C. § 132 unambiguous Statue of the United States that_“[T]he judicial power of a

district court [this USDC] with respect to any action, suit or proceeding may be

Complaint-Case: 3 :19-cv-99 62

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 69 of 104

exercised by a single judge, who may preside alone and hold a regular or special
session of court at the same time other sessions are held by other judges” flows a
fortiori of an irrevocable estoppel that this USDC is precluded to even have an illusion to
accept or to exercise the “Judicial Power of the United States” arising under Article III
Sections 1 and 2 under any condition and that is an unassailable fact.

2. As evidenced by the excerpt of Attachment 9_Title 28, United States Code
Congressional Service, New Title 28_and Judicial Procedure Pages 148 7-21 74, 80"'
Congress_Z’“'Session, Epochal Legislation, West Publishing l948_pg. i-
“augmented by expert revisers and consultants”_New Title 28, United States Code,
Judiciary and Judicial Procedure With Q[@ia_l Legislative History and Reviser’s Note.
(Attach 9-28 U.S.C. § 451”) on pg. 11), which this Court shall take judicial Notice
thereof, to wit:

The term "court of the United States” includes the Supreme Court of the

United States, courts of appeals, district courts constituted by chapter 5 of

this title, including the district courts of the United States f_o_r; the districts of

Hawaii and Puerto Rico . . . The terms "district court" and "district court

of the United States” mean the courts constituted by chapter 5 of this
£i_fl_e-

3. 'Ii‘re definition in 28 U.S.C. § 451 conflates “district court” with “district
court of the United States” wherein flows a fortiori that all of the Courts listed in
Chapter 5 are authorized and empowered exactly same and of course both a “district
court" and “district court of the United States” are ONLY exercising the “judicial power
of a district court” was found in the unambiguous codified Statute of the United States in

28 U.S.C. § 132(c); and, not the “judicial Power of the United States” arising under

Complaint-Case: 3:19-cv-99 63

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 70 of 104

Article 111 Sections 1 and 2.

4, And further, in the excerpt of Attachment ll)-Title 28, United States Code
Congressional Service, New Title 28-and Judicial Procedure Pages 148 7-21 74, 80'"
Congress_Z""Session, Epochal Legislation, West Publishing I948_pg.i_
“augmented by expert revisers and consultants”_New Title 28, United States Code,
Judiciary and Judicial Procedure With Q[M Legislative History and Reviser’s Note.
(Attach 10_28 U.S.C. Chapter 5”) on pgs. 10-11), we find the Territory of Hawaii at
Section 81, the District of Columbia at Section 88 and Puerto Rico at Section 119.

5. As included in Chapter 5, being “Hawaii,” which was still the Territory of
Hawaii is in reality an Article IV court. In Northern Pipeline Const. Co. v. Marathon
Pipe Line Co., 458 U.S. 50, 64-65 (1982), to wit:

Appellants first rely upon a series of cases in which this Court has upheld
the creation by Congress of non-Art. III "territorial courts." This
exception from the general prescription of Art. III dates from the earliest
days of the Republic, when it was perceived that the Framers intended that
as to certain geographical areas, in which no State operated as sovereign,
Congress was to exercise the general powers of government. For
example, in American Ins. Co. v. Canter, 1 Pet. 511, 7 L.Ed. 242 (1828),
the Court observed that Art. IV bestowed upon Congress alone a
complete power of government over territories not within the States
that constituted the United States. The Court then acknowledged
Congress’ authority to create courts for those territories that were not
in conformity with Art. III. Such courts were "created in virtue of the
general right of sovereignty which exists in the government, or in virtue of
that clause which enables Congress to make all needful rules and
regulations, respecting the territory belonging to the United States.
The jurisdiction with which they are invested is conferred by Congress,
in the execution of those general powers which that body possesses over
the territories of the United States. Although admiralty jurisdiction can
be exercised in the states in those Courts, only, which are established in
pursuance of the third article of the Constitution; the same limitation does
not extend to the territories. In legislating for them, Congress exercises

Complaint_Case: 3 : 19-cv-99 64

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 71 of 104

the combined powers of the general, and of a state govemment.” 1
Pet., at 546.

The Court followed the same reasoning when it reviewed Congress’
creation of non-Art. III courts in the District of Columbia. It noted that
there was in the District "no division of powers between the general and
state governments. Congress has the entire control over the district
for every purpose of government; and it is reasonable to suppose, that
in organizing a judicial department here, all judicial power necessary
for the purposes of government would be vested in the courts of
justice." Kendall v. United States, 12 Pet. 524, 619, 9 L.Ed. 1181 (1838).
[FN16]

FN16. We recently reaffirmed the principle, expressed in these
early cases, that Art. I, § 8, cl. 17, provides that Congress shall have power
“[t]o exercise exclusive Legislation in all Cases whatsoever, over” the
District of Columbia. Palmore v. United States, 411 U.S., at 397, 93 S.Ct.,
at 1676. See also Wallace v. Adams, 204 U.S. 415, 423, 27 S.Ct. 363, 365,
51 L.Ed. 547 (1907)(recognizing Congress' authority to establish legislative
courts to determine questions of tribal membership relevant to property
claims within Indian territory); In re Ross, 140 U.S. 453, 11 S.Ct. 897, 35
L.Ed. 581 (1891) (same, respecting consular courts established by
concession from foreign countries). See generally 1 J. Moore, J. Lucas, H.
Fink, D. Weckstein, & J. Wicker, Moore's Federal Practice 46-49, 53-54
(1982), But see Reid v. Covert, 354 U.S. 1, 77 S.Ct. 1222, 1 L.Ed.2d 1148
(1957)

In Williams v. United States, 289 U.S. 553, 565-566 (1933), to wit:

That judicial power apart from that article may be conferred by Congress
upon legislative courts, as well as upon constitutional courts, is plainly
apparent from the opinion of Chief Justice Marshall in American
Insurance Company et al. v. Canter, l Pet. 511, 546, 7 L.Ed. 242, dealing

with the territorial courts. 'The jurisdiction,' he said2 'with which they

are invested, is not a part of that judicial power which is defined in the
3d article of the Constitutiop, but is conferred by Congress, in the

execution of those general powers which that body possesses over the
territories of the United States.' That is to say (1) that the courts of the
territories (and, of course, other legislative courts) are invested with
judicial power, but (2) that this power is not conferred by the third article
of the Constitution, but by Congress in the execution of other provisions of
that instrument * * * . 'Thus,' he says, 'the authority granted to territorial
courts to hear and determine controversies arising in the ten‘itories of the
United States is judicial power. But it is not a part of that iu_dicial power

 

Complaint_Case: 3 : 19-cv-99 65

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 72 of 104

granted by section 1, and defineg by section_2, of article 3 of the
Constitution. Nevertheless, under the constitutional grant to Congress of
power to 'make all needful rules and regulations respecting the territory * *
* belonging to the United States' (article 4, s 3), that body may create
territorial courts not contemplated or authorized by article 3 of the
Constitution, and may confer upon them plena[y judicial powerl because
the establishment of such courts and the bestowal of such authority
constitute appropriate means by which to exercise the congressional power
to make needful rules respecting the territory belonging to the United
States. * *

6. The Courts of the United States have held from the earlier cases in our
Republic until now the unassailable fact that all courts in the Territories and Possessions
do not exercise the “judicial Power of the United States” arising under Article III
Sections and 2 by are Article IV “legislative courts” under the plenary Power of Congress
as also are the Courts in the District of Columbia are courts of general jurisdiction under
the plenary Power of Congress being different from limited jurisdiction of the “District
Courts of the United States” within the Union of States, being the several States.

7. The Courts of the United States in the District of Columbia are clearly different
that the District Courts of the United States as held in Postum Cereal Co, Inc. v.
California Fig Nut Co.,, 272 U.S. 693, 700 (1927) cited supra, in FN12 in Crowell v.
Crowell, 285 U.S. 22, 50-51 (1932), to wit:

The distinction between the jurisdiction of this court which is confined to

the hearing and decision of cases in the constitutional sense and that of

administrative action and decision power for which may be conferred upon

courts of the District is shown in the case of Keller v. Potomac Electric

Company, 261 U. S. 428, 440, 442, 443, 43 S. Ct. 445, 67 L. Ed. 731.

There it is pointed out that, while Congress in its constitutional exercise
of exclusive legislation over the District may clothe the courts of the

District2 not only with the jurisdiction and powers of the federal courts
in the several states. but also with such authorify as a state might

confer on her courts (Prentis v. Atlantic Coast Line Company, 211 U. S.

 

Complaint_Case: 3:19-cv-99 66

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 73 of 104

210, 225, 226, 29 S. Ct. 67, 53 L. Ed. 150), and so may vest crmrts of the
District with administrative or legislative functions which are not
properly judiciall iLI_nav r_rot do so witMris court, or any federal court
established under article 3 of the Constitution. Of the jurisdiction of this
court, we said, at page 444 of 261 U. S. (43 S. Ct. 449):

‘Such legislative or administrative jurisdiction, it is well settled, cannot
be conferred on this court either directly or by appeal. The latest and
fullest authority upon this point is to be found in the opinion of Mr. Justice
Day, speaking for the court in Muskrat v. United States, 219 U. S. 346 (31
S. Ct. 250, 55 L. Ed. 246). The principle there recognized and enforced
on reason and authority is that the jurisdiction of this court and of the
inferior courts of the United States ordained and established by
Congress under and by virtue of the third article of the Constitution is
limited to cases and controversies in such form that the judicial power
is capable of acting on them, and does not extend to an issue of
constitutional law framed by Congress for the purpose of invoking the
advice of this court without real parties or a real case, or to administrative
or legislative issues or controversies.'

See, also, Liberty Warehouse Co. v. Grannis, 273 U. S. 70, 47 S. Ct. 282,
71 L. Ed. -, decided this day.

With this limitation upon our powers, it is not difficult to reach a
conclusion in the present case, We should have had no power to review the
action of the District Court if it had heard the appeal and taken
administrative jurisdiction, and by the same token have now no power
to review its action in refusing such jurisdiction

8. Clearly this conflating of the courts in territories and possessions with the
courts within the District of Columbia with bona fide Courts of the United States arising
under the Article III Sections 1 and 1 exercising the “judicial Power of the United States,’
which “shall extend to all Cases, in Law and Equity, arising under this Constitution, the
Laws of the United States, and treaties made, or which shall be made, under their

Authority” into “Chapter 5” is totally ultra vires and total FRAUD and CON.

Complaint_Case: 3:19-cv-99 67

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 74 of 104

F. “citizens of the United States” Can Be Tried Before a Non- Article lII Sectional
and 2 Judge

1. There is no requirement for Congress to adjudicate any Case or Controversy
arising under a bona fide Article III Court for “citizens of the United States” in “federal
enclaves” and this has application to “Federal Areas” under the Buck Act in the overlay
of the several States for “citizens of the United States;” and, this is affirmed by Supreme
Court of the United States holdings and pronounced in United States v. Jenkins, 734 F.2d
1322, 1325-1326 (9th Cir. 1983), to wit:

The Constitution grants Congress the authority over federal enclaves, by
providing that Congress has the power to exercise exclusive Legislation in
all Cases whatsoever, over [the District of Columbia], and to exercise like
Authority over all Places purchased by the Consent of the Legislature of the
State in which the Same shall be, for Erection of Forts and other needful
Buildings.

U.S. Const. art. I, § 8, cl. 17. The Congressional power under clause 17 is
plenary. See Palmore v. United States, 411 U.S. 389, 397, 93 S.Ct. 1670,
1676, 36 L.Ed.2d 342 (1973). When Congress legislates with respect to the
District of Columbia and federal enclaves it acts as a state government
with all the powers of a state government See id.,' Paul v. United States,
371 U.S. 245, 263, 83 S.Ct. 426, 437, 9 L.Ed.2d 292 (1963).

ln Palmore, 411 U.S. 389, 93 S.Ct. 1670, 36 L.Ed.2d 342 (1973), the
Supreme Court considered “whether a defendant charged with a felony
under the District of Columbia Code may be tried by a judge who does
not have protection with respect to tenure and salary under Art. III of
the Constitution.” Id. at 390, 93 S.Ct. at 1672. The Court held that
under clause 17 Congress could provide that such a defendant be tried
before a non-Article III iudg¢_e. 1d. at 390-91, 93 S.Ct. at 1672_73.

Because clause 17 does not distinguish between the District of
Columbia and other federal enclaves we find Palmore *1326
indistinguishable from the instant case and controlling. See Paul v. United
States, 371 U.S. at 263, 83 S.Ct. at 437 (“The power of Congress over
federal enclaves that come within the scope of Art. l, § 8, cl. 17, is
obviously the same as the power of Congress over the District of
Columbia”). In addition, the reasoning of Palmore is fully applicable here,

Complaint-Case: 3 : 19-cv-99 68

 

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 75 of 104

Under clause 17 Congress acts as a state government with total
legislative, executive and judicial power. Palmore, 411 U.S. at 397, 93
S.Ct. at 1676; see Marathon Pipe Line Co., 102 S.Ct. at 2873-74
(discussing the rationale of Palmore ). The Constitution does not require
that all federal criminal law be enforced before Article III courts.
Palmore, 411 U.S. at 400, 93 S.Ct. at 1677; see Swain v. Pressley, 430 U.S.
372, 382-83, 97 S.Ct. 1224, 1230-31, 51 L.Ed.2d 411 (1977). Thus, the
requirements of Article III are consistent with the establishment by
Congress of non-Article 111 courts to enforce federal criminal laws in
special geographic areas where, pursuant to clause 17, it functions as a
state government Palmore, 411 U.S. at 407-08, 93 S.Ct. at 1681-82; see
Marathon Pipe Line Co., 102 S.Ct. at 2874 (emphasizing Congress’s
unique power under Art. I, § 8, cl. 17, to legislate in certain geographic
areas).

2. Remember that under the NVRA that the elections are for the unambiguous
statute found in 107 Stat. 77-109 codified in 52 U.S.C. § 20502 (4) “the term “State”
means a State of the United States and the District of Columbia,” wherein this NOT the
Alaska, being one of the several States.

G. Inguisitions versus Adversarial

1. Clearly the alleged Bench Trial in the SOA are merely inquisitions as they do
not guarantee an Independent Judge as in the District of Columbia not even a bona
fide Article III arising under Sections l and 2 is required remembering that SOA is
equal to the “District of Columbia” as to the definition of “State” in the NVRA,

2. his essential element of NO constitutional Court in the District of Columbia is
explained in great detail in United States v. Jenkins, 734 F.2d 1322 (1983), to wit:

3. The Constitution grants Congress the authority over federal enclaves, by
providing that Congress has the power

to exercise exclusive Legislation in all Cases whatsoever,
over [the District of Columbia], and to exercise like Authority
over all Places purchased by the Consent of the Legislature of

Complaint_Case: 3:19-cv-99 69

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 76 of 104

the State in which the Same shall be, for Erection of Forts
and other needful Buildings.

U.S. Const. art. I, § 8, cl. 17. The Congressional power under clause 17 is
plenary. See Palmore v. United States, 411 U.S. 389, 397, 93 S.Ct. 1670,
1676, 36 L.Ed.2d 342 (1973). When Congress legislates with respect to the
District of Columbia and federal enclaves it acts as a state government with
all the powers of a state govemment. See id.,' Paul v. United States, 371
U.S. 245, 263, 83 S.Ct. 426, 437, 9 L.Ed.2d 292 (1963).

In Palmore, 411 U.S. 389, 93 S.Ct. 1670, 36 L.Ed.2d 342 (1973), the
Supreme Court considered “whether a defendant charged with a felony
under the District of Columbia Code may be tried by a judge who does not
have protection with respect to tenure and salary under Art. III of the
Constitution." Id. at 390, 93 S.Ct. at 1672. The Court held that under clause
17 Congress could provide that such a defendant be tried before a non-
Article III judge. Id. at 390-91, 93 S.Ct. at 1672-73.

Because clause 17 does not distinguish between the District of
Columbia and other federal enclaves, we find Palmore *1326
indistinguishable from the instant case and controlling See Paul v. United
States, 371 U.S. at 263, 83 S.Ct. at 437 (“The power of Congress over
federal enclaves that come within the scope of Art. I, § 8, cl. 17, is
obviously the same as the power of Congress over the District of
Columbia”). In addition, the reasoning of Palmore is fully applicable here.
Under clause 17 Congress acts as a state government with total legislative,
executive and judicial power. Palmore, 411 U.S. at 397, 93 S.Ct. at 1676;
see Marathon Pipe Line Co., 102 S.Ct. at 2873-74 (discussing the rationale
of Palmore ). The Constitution does not require that all federal criminal law
be enforced before Article 111 courts. Palmore, 411 U.S. at 400, 93 S.Ct. at
1677; see Swain v. Pressley, 430 U.S. 372, 382-83, 97 S.Ct. 1224, 1230-
31, 51 L.Ed.2d 411 (1977). Thus, the requirements of Article III are
consistent with the establishment by Congress of non-Article III courts to
enforce federal criminal laws in special geographic areas where, pursuant to
clause 17, it functions as a state govemment. Palmore, 411 U.S. at 407-08,
93 S.Ct. at 1681-82; see Marathon Pipe Line Co., 102 S.Ct. at 2874
(emphasizing Congress’s unique power under Art. I, § 8, cl. 17, to legislate
in certain geographic areas).

4. Therein the SOA is in reality an Inquisition as stated In Laskowski v.

Spellingings, 443 F.3d 930, 941 (7‘1‘ Cir. 2006), wherein the Seventh Circuit distinguishes

Complaint_Case: 3 : 19-cv-99 70

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 77 of 104

the difference between an adversarial system and an inquisitorial system concerning
plaintiff taxpayers with an inquisitor, to wit:

lt should not be undertaken in the absence of an actual claim for this form
of relief and hill briefing by the parties. See McNeil v. Wisconsin, 501 U.S.
171, 181 n. 2, 111 S.Ct. 2204, 115 L.Ed.2d 158 (1991) (“ What makes a
system adversarial rather than inquisitorial is the presence of a judge
who does not (as an inguisitor does) conduct the factual and legal
investigation himself, but instead decides on the basis of facts and
arguments pro and con adduced by the parties.”).

5. In Miller v. Fenton, 374 U.S. 104, 110 (1985) “[T]he court’s analysis has
consistently been animated by the view tha “ours is a accusatorial and not an
inquisitorial system. Roberts v. Richmond, 385 U.S. 534, 541 (1961).”

6. In Rogers .v Richmond, 365 U.S. 534, 540-541, to wit:

Our decisions under that Amendment have made clear that convictions
following the admission into evidence of confessions which are
involuntary, i.e., the product of coercion either physical or psychological,
cannot stand. This is so not because such confessions are unlikely to be
*541 true but because the methods used to extract them offend an
underlying principle in the enforcement of our criminal law: that ours is an
accusatorial and not an inquisitorial system-a system in which the
State must establish guilt by evidence independently and freely secured and
may not by coercion prove its charge against an accused out of his own
mouth. See Cha)nbers v. State of Florida, 309 U.S. 227, 60 S.Ct. 472, 84
L.Ed. 716; Lisenba v. People of State of California, 314 U.S. 219, 236, 62
S.Ct. 280, 289, 86 L.Ed. 166; Rochin v. People of California, 342 U.S. 165,
172--174, 72 S.Ct. 205, 209-210, 96 L.Ed. 183; Spano v. People of State
of New York, 360 U.S. 315, 320-321, 79 S.Ct. 1202, 1205-1206, 3
L.Ed.2d 1265; Blackburn v. State of Alabama, 361 U.S. 199, 206-207, 80
S.Ct. 274, 279-280, 4 L.Ed.2d 242, And see Watts v. State of Indiana, 338
U.S. 49, 54-55, 69 S.Ct. 1347, 1350, 1357, 93 L.Ed. 1801. To be sure,
confessions cruelly extorted may be and have been, to an unascertained
extent, found to be untrustworthy. But the constitutional principle of
excluding confessions that are not voluntary does not rest on this
consideration Indeed, in many of the cases in which the command of the
Due Process Clause has compelled us to reverse state convictions involving
the use of confessions obtained by impermissible methods, independent

Complaint_Case: 3:19-cv-99 71

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 78 of 104

corroborating evidence left little doubt of the truth of what the defendant
had confessed. Despite such verification confessions were found to be the
product of constitutionally impermissible methods in their inducement
Since a defendant had been subjected to pressures to which, under our
accusatorial system, an accused should not be subjected, we were
constrained to find that the procedures leading to his conviction had failed
to afford him that due process of law which the Fourteenth Amendment
guarantees

7. In McNeil v. Wisconsin, 501 U.S. 171, 181 n.2 (1991), to wit:

What makes a system adversarial rather than inquisitorial is not the
presence of counsel, much less the presence of counsel where the defendant
has not requested it; but rather, the presence of a judge who does not (as an
inquisitor does) conduct the factual and legal investigation himself, but
instead decides on the basis of facts and arguments pro and con adduced by
the parties.

8. See also ln re United Air Lines, Inc., 438 F.3d 720, 738 (711l Cir. 2006);
Sanchez-Liamas v. Oregon, 548 U.S. 331, 357 (2006); United States v. Loughner,
672 F.3d 731, 773 (911‘ Cir. 2012), to wit:

As he recognized, “[w]hat makes a system adversarial rather than
inquisitorial is not the presence of counsel but rather, the presence of a
judge who does not (as an inquisitor does) conduct the factual and legal
investigation himself, but instead decides on the basis of facts and
argtunents pro and con adduced by the parties.” McNeil v. Wisconsin, 501
U.S. 171, 181, n 2, 111 S.Ct. 2204, 115 L.Ed.2d 158 (1991). ln Loughner's
Harper hearings, the presiding psychiatrist, Dr. Tomelleri, acted as an
inquisitor.

9. ln Dietrz v. Blould, 794 F.3d 1093,1102, 1103 (911‘ Cir. 2015), to wit:

Our system of justice is an adversarial one. “What makes a system
adversarial rather than inquisitorial is not the presence of counsel,” but “the
presence of a judge who does not (as an inquisitor does) conduct the factual
and legal investigation himself, but instead decides on the bases of facts
and arguments pro and con adduced by the parties.” McNeil v. Wisconsin,
501 U.S. 171, 181 n. 2, 111 S.Ct. 2204, 115 L.Ed.2d 158 (1991). Consistent
with this principle, our court has never required district court judges
develop_by interrogation of witnesses_the record on which they

Complaint_Case: 3 : 19-cv-99 72

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 79 of 104

render judgments; instead, we require district court judges to make
specific findings based on the evidence that the parties place in the

record.
In United States v. Bendolph, 409 F.3d 155, 172 (3“l Cir. 2005), to wit:

Underlying the Scott and Nardi decisions is the rule that generally it is not
appropriate for a court to sua sponte raise non-jurisdictional defenses not
raised by the parties. See Acosta v. Artuz, 221 F.3d 117, 122 (2d Cir.2000)
(“Generally, courts should not raise sua sponte nonjurisdictional defenses
not raised by the parties.”); cf Zelson v. Thomforde, 412 F.2d 56, 58 (3d
Cir.1969) (holding that a court may not raise the defense of lack of
personal jurisdiction_a non-jurisdictional defense because it does not
concern the power of the court to entertain the suit-once the
defendant has waived the issue by appearing). This rule exists because
ours is an adversarial system, which relies on advocacy by trained counsel.
Cf United States v. Burke, 504 U.S. 229, 246, 112 S.Ct. 1867, 119 L.Ed.2d
34 (1992) (Scalia, J., concurring) (“The rule that points of law not argued
will not be considered is more than just a prudential rule of convenience; its
observance, at least in the vast majority of cases, distinguishes our
adversary system of justice from the inquisitorial one.”). In an
adversarial system, it is not for the courts to bring to light the best
arguments for either side; that responsibility is left to the parties
themselves McNeil v. Wisconsin, 501 U.S. 171, 181 n. 2, 111 S.Ct. 2204,
115 L.Ed.2d 158 (1991) (“What makes a system adversarial rather than
inquisitorial is the presence of a judge who does not (as an inquisitor
does) conduct the factual and legal investigation himself, but instead
decides on the basis of facts and arguments pro and con adduced by the
parties.”) (emphasis added). As the Supreme Court has explained, “[t]he
determination of what may be useful to the defense can properly and
effectively be made only by an advocate.” Dennis v. United States, 384
U.S. 855, 875, 86 S.Ct. 1840, 16 L.Ed.2d 973 (1966).

10. In Brown v. United States, 2011 WL 2470732, *2 (E.D. N.C. 2011), to wit:

The IRS's “ ‘summons power should be liberally construed in light of the
purposes it serves.’ “ Uhrig v. United States, 592 F.Supp. 349, 352 (4th
Cir.1984) (quoting Godwin v. United States, 564 F.Supp. 1209, 1212
(D.Del.1983)). As noted above, the lRS possesses the “power of
inguisition” to investigate possible unpaid tax liabilities, and its
inquisitory powers need not be supported by probable cause that
wrongdoing has occurred. Powell, 379 U.S. at 57; see also United States
v. Bisceglia, 420 U.S. 141, 146 (1975) (“The purpose of the [summons]
statutes is not to accuse, but to inquire.”). Although a court will not

Complaint_Case: 3 :19-cv-99 73

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 80 of 104

enforce a summons that appears to be a groundless fishing expedition
through taxpayer records, the IRS need only convince the court that it
“has a ‘realistic expectation rather than an idle hope that SOAething
may be discovered.’ “ United States v. Richards, 631 F.2d 341, 345 (4th
Cir.1980) (quoting United States v. Harrington, 388 F.2d 520, 524 (2d
Cir.1968)). “This standard generally Will be satisfied where the summons
pertains to ‘a legitimate investigation of an ascertainable target.’ “
United States v. O'Shea, 662 F.Supp.2d 535, 541 (S.D.W.Va.2009)
(quoting Tijfany Fine Arts, Inc. v. United States, 469 U.S. 310, 320 (1985)).
“Provided that the four good faith elements are satisfied, no greater
justification is required.” Id.

11. In United States v. Central National Bank, 1980 WL 1515m ~7 *(N.D.
Ohio 1980), to wit:

12. The teaching of Powell militates against approval of the Magistrate's
reasoning and result, The taxpayer in Powell, who had previously been
examined by the IRS, challenged a summons directed at tax years as to
which, unless fraud was proved, the statute of limitations had run The
taxpayer asserted that the IRS should bear the burden of showing a basis
for suspecting fraud as a prerequisite to the enforcement of the summons,
relying on 26 U. S. C. § 7605(b), which precludes “unnecessary
examination or investigations.” The Court firmly rejected this argument
[FN8] and ruled that probable cause need not be shown to obtain
enforcement of a section 7602 summons.

FN8. lt has the power of inguisition, if one chooses to call it that, which
is not derived from the judicial function lt is more analogous to the
Grand Jury, which does not depend on a case or controversy for power to
get evidence but can investigate merely on the suspicion that the law is
being violated, or even just because it wants assurance that it is not. [United
States v. Powell] 379 U. S. at 57. This analogy further supports the court's
conclusion that inquiry into the basis for an lRS investigation should not be
allowed as a matter of course. See United States v. Newman, supra, 441 F.
2d at 174-74,

13, In United States v. Newman, 441 F.2d 165, 174 (511‘ Cir. 1971), to wit:
An important factor back of this approach is of course the fact that if
accusatory proceedings are begun the person concerned ‘will be accorded

all the traditional judicial safeguards at a subsequent adjudicative
proceeding * * *.’ [Hannah v. Larche| 363 U.S. at 446 [1980]. And this

Complaint_Case: 3 :19-cv-99 74

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 81 of 104

to wit:

applies in the context of an lRS summons situation as Donaldson makes
clear.

14. In United States v. O’Shea, 662 F.supp.2d 535, 539 (S.C. W.Va. 2009),

Furthermore, the lRS possesses the “power of inquisition” to investigate
possible unpaid tax liabilities, and its inquisitory powers need not be
supported by probable cause that wrongdoing has occurred. Powell,
379 U.S. at 57, 85 S.Ct. 248; see also United States v. Bisceglia, 420 U.S.
141, 146, 95 S.Ct. 915, 43 L.Ed.2d 88 (1975) (“The purpose of the
[summons] statutes is not to accuse, but to inguire.”). lf the Government
meets its burden of demonstrating that the summons was issued in good
faith, “it is entitled to an enforcement order unless the taxpayer can
show that the IRS is attempting to abuse the court’s process.” Conner,
434 F.3d at 680 (quoting United States v. Stuart, 489 U.S. 353, 353, 109
S.Ct. 1183, 103 L.Ed.2d 388 (1989)).

15, United States v. O’Shea, 662 F.Supp.2d 535, 539 (S.D.W.Va. 2009)

“[T]he lRS possesses the “power of inquisition” to investigate possible unpaid

tax liabilities . . . the purpose . . . is not to accuse, but to inguire . . . unless the [I

arn a] taxpayer.”

V. Parties.

A. David Gal_'y Gladden (“Gladden”}

States

Allegiance Recorded in Palmer, Alaska Recording District 311 number “2015-

1. Gladden is a “citizen of Alaska” domiciled in Alaska, being one of the several

as evidenced by Attachment l_Certificate of Political Status, Citizenship and

012507-0” (“Al_Status”).

U.S.C. § 1101(a)(22)(B) “,or (B) a person who, though not a citizen of the United

2. And further, Gladden is a “National of the United States” as defined in 8

Complaint-Case: 3:19-cv-99 75

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 82 of 104

Wt_es_, owes permanent allegiance to the United States.” Remembering that in_
“(A) a citizen of the United States.”

3. And further, he who declares to be a “citizen of the United States” had best
have real evidence as it is a felony as codified in 18 U.S.C. § 911 if you do not have
real evidence.

4, Gladden is not an “individual” as defined in 5 U.S.C. 522a(a)(2) “the term
“individual” means a citizen of the United States or an alien lawfi.llly admitted for
permanent residence.”

5.Af`ter “Actual Notice” to REIGH, she has NOT provided one scintilla of
evidence that Gladden is a “citizen of the United States.”

6. Gladden is bringing this Case in the “character of a “citizen of the United
States.”

B. CHRISTINA L. REIGH (“REIGH”|

1. REIGH is a “citizen of the United States.”

2. REIGH is not a “citizen of Alaska” domiciled in Alaska (not a resident of
Alaska) and also a “citizen of the United States.”

3. REIGH is required by the Constitution for the State of Alaska Article IV
Section 4 to be “citizens of the United States and the State” if REIGH is to be a bona
fide Judge of the State of Alaska with an “office” established by the Legislature of the
State of Alaska.”

4. REIGH does not have in the public records any evidence of being in
compliance with Article IV Sections 4 on being a “citizen of the States and the State” if

Complaint-Case: 3:19-cv-99 76

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 83 of 104

REIGH is to actually be a bona fide Judge of the State of Alaska if one is to use the
Constitution for the State of Alaska, but it does not exist.

5. REIGH is to be appointed by the Govemor under Article lV Section 522.

6. REIGH has no evidence of ever being Appointed to any constitutional Public
Office as an public Officer of any of the several States in the public record.

7. REIGH is mandated to have a “Civil Commission” signed by the Governor of
Alaska codified in ©AS 39.05.035-Civil Commission “After each appointment of a
state officer, the governor shall execute a commission which states that the person to
whom it is issued is appointed and sets out the office to and_the term for which the
officer is appointed. The attorney general shall prescribe the form of the commission.”

8. 'lhe STATE OF ALASKA does not have any “Civil Commissions” for any
judges or justices (judicial officers) as evidenced by Attachment ll_Letter of no Civil
Commissions for Judicial Officers (“Attach ll_Civil Commission Letter”).

9. A bona fide “Civil Commission” is evidenced by Attachment 12_Civil
Commission (“Attach 12_Civil Commission”).

10. REIGH has refused to produce a “Civil Commission” or to even address the
demand by Gladden for her “Civil Commission” in Case No. 3DI-18-2, Dillingham,
Alaska.

11. REIGH is aware that the Govemor issues BOGUS “Appointment Letters”

where the Governor congratulates Judges for “accepting” the appointment (whom is

 

22 SECTION 5. NOMINATION AND APPOINTMENT. The governor shall fill any
vacancy in an office of supreme court justice or superior court judge by appointing one
of two or more persons nominated by the judicial council.

Complaint_Case: 3:19-cv-99 77

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 84 of 104

doing is appointment is mystery) but the Govemor is mandated to do the “Appointment”
according to Article lV Section 5 and © AS 39.05.035_Civil Commissions.

12. REIGH has refused to even produce her “Appointment Letter” presumably
from SOAe Govemor.

13. Gladden has included as a sample of SOA BOGUS Appointment Letters for a
Venessa White (Palmer) and a Fred Torissi (Dillingham - semi-retired I think) is
evidenced by Attachment 14_Appointment Letter for White and Torissi (“Attach
13_Appointment Letters”).

14. Gladden has many, many more of these Bogus “Appointment Letters” for
judicial Officers (sic) in Alaska.

15. Gladden has demanded that REIGH provide the evidence of the public record
of an “Oath of Office as a public Officer” as mandated by Article XII Section 5, to wit:

SECTION 5. OATH OF OFFICE. All public officers, before entering

upon the duties of their offices, shall take and subscribe to the following

oath or affirmation: "I do solemnly swear (or affirm) that I will support

and defend the Constitution of the United States and the Constitution

of the State of Alaska, and that l will faithfully discharge my duties as .
....... to the best of my ability." The legislature may prescribe further

oaths or affirmations
16. ladden has demanded that REIGH provide the evidence of the public record
of an “Oath of Office as a public Officer” as mandated by ©AS 39.05.045 Oaths for other

employees, to wit:

A public officer or employee of the state, before entering upon the duties
of office, shall take and sign the following oath or affirmation:

“I do solemnly swear (or affirm) that l will support and defend the
Constitution of the United States and the Constitution of the State of

Complaint_Case: 3 : 19-cv-99 78

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 85 of 104

Alaska, and that l will faithfully discharge my duties as .......... to the best of
my ability.”

17. REIGH has not provided any “Oath of Office as a public Officer” to date in
compliance with Article Xll Section 5 or ©AS 39.05.045.

18. Gladden is supplying copies of two “judges” (sic) that have an “Oath” being
Attachment 14-Oaths of John Suddock and Fred Torissi. (Attach 14-Oaths”).

19. The Court is to take judicial Notice that neither Suddock or Torissi have
“Oaths” with the forty-one (41) words a mandated that is in quotation marks to alleviate
any deviation and deception but that did not stop Suddock or Torissi flows ajbrtiori that
REIGH will have a matching “Oath” if REIGH can be made to produce it.

20. Both Torissi and Suddock inserted “Constitution of the United States of
America” instead of “Constitution of the United States.”

21. They are NOT the same thing as it an unassailable fact that the name is only
the “Constitution of the United States.” See the Preamble to the “Constitution of the
United States” and the Oath of Office of the President of the United States.23 This
unassailable FACT can be documented many, many times.

22. Both Torissi and Suddock inserted “_fo_r the State of Alaska” instead of

 

23 We the People of the United States, in Order to form a more perfect Union, establish
Justice, insure domestic Tranquility, provide for the common defence, promote the
general Welfare, and secure the Blessings of Liberty to ourselves and our Posterity, do
ordain and establish this Constitution m the United States of America: and,

Article II Section 1 Clause 8 “Before he enter on the Execution of his Office, he
shall take the following Oath or Affirmation:--"l do solemnly swear (or affirm) that I
will faithfully execute the Office of President of the United States, and will to the best of
my Ability, preserve, protect and defend the Constitution of the United States.”

Complaint_Case: 3:19-cv-99 79

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 86 of 104

“judicial officer pf the State of Alaska.”

a. “For” means on “1_3ehalf of"’ or for the “Benefit of” or “Representing” the
“STATE OF ALASKA” g“SOA”)

1. As evidenced by the this excerpt from Blacks Law Dictionary Fourth Edition
1968, Pgs. 772 and 773 the definition of “for” is on “behalf of” or for the “benefit of” or
“representing” the interests of the SOA.

2. lt is an unassailable FACT that is REIGH is using “m” in any Oath or Alaska

Bar Court Administrative District that REIGH is NOT an independent judge.

b. Wamil_\g of NOT having “Independent Judges” by Chief Justice Marshall

1. Chief Justice Marshall, in the course of the debates of the Virginia State

 

Convention of 1829--1830 (pp. 616, 619), used the following strong and frequently
quoted language:

'The Judicial Department comes horne in its effects to every
man's fireside; it passes on his property, his reputation, his life, his all.
Is it not, to the last degree important, that he should be rendered
perfectly and completely independent, with nothing to influence or
control him but God and his conscience? * * * l have always thought,
from my earliest youth till now, that the greatest scourge an angry
Heaven ever inflicted upon an ungrateful and a sinning people, was an
ignorant, a corrupt, or a dependent Judiciary.'

In a very early period of our history, it was said, in words as true

today as they were then that 'if they gthe people) value and wish to

preserve their Constitution2 they ought never to surrender the
independence of their judges.' 0'Donoghue v. United States, 289 U.S.

516, 532 (1933).

 

c. “Behalf of"’ meaning

1. The meaning of “Behalf of” is evidenced in the following case, i.e. Concerning

“behalf” as found in Meyers v. State, 105 S.W. 48, 49 (Tex.Civ.App. 1907), to wit:

Complaint-Case: 3:19-cv-99 80

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 87 of 104

In the case of State v. Eggerman, 81 Tex. 569, 16 S. W. 1067, the Supreme
Court, in passing upon whether a suit was “in behalf of the state,” adopts
the following definition “The word ‘behalf’ means in the name of, on
account of, benefit, advantage, interest, profit, defense, vindication; and
in any of these senses this is evidently within the meaning of the
Constitution a suit in behalf of the state.”

2. In United States v. Payne, 30 F.2d 960, 961-962 (W.D.Northem Div.Wash.

1929), to wit:

The phrase, ‘except when on behalf of the United States,‘ was
significantly used, and has a restricted application but has no application
in a proceeding where the United States is a party. It has application to
actions prosecuted or defended by instrumentalities of the United
States, or others, on its behalf. Suit may be brought by one in authorify
for the benefit or advantage of the United States, and, so brought, would
be in its behalf. See Georgia v. Brailsford, 2 Dall. 402, (1792); State v.
Eggerman, 81 Tex. 569, 16 S.W. 1067 (1891); Hill County v. Atchison
(Tex.Civ.App.) 49 S.W. 141. For suit when instrumentality was a party,
see United States v. Clallam County (W.D.Wash.) 283 F. 645 (1922)
(affirmed 263 U.S. 341) (1923)l which was an action in which an agency
or instrumentality of gte United States defended. See, also, Weeks,
Secretary of War, et al. v. Goltra 7 F.2d 838 (811‘ Cir. 1925).

There are corporate entities used by the United States as its
instrumentalities and officers who prosecute and defend actions. Such
actions would be on its behalf. The provision ‘except when on behalf of
the United States,‘ refers not to suits by the United States, but on its
behalf by instrumentalities or officers, the object being not to do the idle
thing of collecting fees for the United States from its instrumentalities or
officers, etc. The law must be construed, if possible, with a consistency to
accomplish its purpose. In re Ayers, 123 U.S. 443, 8 S.Ct. 164, 31 L.Ed.
216 (1887).

Complaint-Case: 3:19-cv-99 81

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 88 of 104

C. “State of Alaska.” being one of lfle several States with “Districts.”
a. “Districts” established the Venue and “Offices” of “iudicial Officers.”

1. The “Third District” was established for the Superior Court of the State of
Alaska by the “Legislature of the State of Alaska” as evidenced by Attachment 16_
SLA 1959, ch. 50, § 16 (“Attach 16--SLA 1959 ch. 50, § 16”).

2. The use of “In the Superior Court pf the State of Alaska” and the “Third
District” is evidenced by Attachment 17_“In the Superior Court pf the State of
Alaska” and “Third District” (“Attach 17_“In the Superior Court o_f` the State of
Alaska” and “Third District”) consisting of twenty-one separate documents with “In
the Superior Court o_f` the State of Alaska” in the “Third District” of which many,
many more example exist in the Archives of the Alaska Court System in Anchorage.

3. Therein flows a fortiori that Attach 17_“In the Superior Court o_f the State
of Alaska” and “Third District” is in accord with Attach 16_SLA 1959 ch. 50, § 16
enacted by the “Legislatu re of the State of Alaska.”

4. 'l`he Court shall take judicial Notice that Notice was given to REIGH on each
Pleading filed by Gladden using “Superior Court of the State o_f` Alaska” and the

“Third District” which RIEGH ignored and refused to Address.

b. “STATE OF ALASKA” g“SOA”) Used by REIGH that has NO “Office”
gracted by the “Legislatu re of the State of Alaska_.”

l..As evidenced by the ORDERS of REIGH in David Gary Gladden v. JAMES

HENRY BINGll/MN, SR., 3DI-18-0002Cl in Dillingham used exclusively “IN THE

Complaint-Case: 3 : 19-cv-99 82

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 89 of 104

SUPERIOR COURT FOR THE STATE OF ALASKA, THIRD JUDICIAL

DISTRICT AT DILLINGHAM” are as follows:

1. ORDER One of REIGH.
1. Order One is evidenced by Attachment 18_Order of REIGH of 10-26-18

(“Attach lS-Order One.”)

2. ORDER Two of REIGH
1. Order Two is evidenced by Attachment l9-Order of REIGH of 10-26-18

(“Attach 19_Order Two”).

3. ORDER Three of REIGH
1. Order Three is evidenced by Attachment 20_0rder of REIGH of 09-04-18

(“Attach 20--Order Th ree”).

4. ORDER Four of REIGH

1. Order F our is evidenced by Attachment 21--Order of REIGH of 10-08-18
(“Attach 20_Order Four”).

5. ORDER Five of REIGH

1. Two Orders Five is evidenced by Attachment 22_Two Orders of REIGH of
10-24-18 (“Attach 22_Order Five”).

6. ORDER Six of REIGH

1. Order_Judgment Six is evidenced by Attachment 23_Order/Judgment of

REIGH of 01-22-19 (“Attach 215-Order Six”).

Complaint_Case: 3:19-cv-99 83

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 90 of 104

7. ORDER Seven of REIGH
1. Order_Judgment Seven is evidenced by Attachment 24-Order/Judgment

of REIGH of 02-22-19 (“Attach 24_Order Seven”).
8. ORDER Seven of REIGH
Writ of Assistance Eight is evidenced by Attachment 25_Writ of Assistance of
REIGH of 04-02-19 (“Attach 25_Order Seven”).

9. Source of REIGH’s “Third Judicial District” is the Alaska Bar

Association Bylaws, Art. I, Section 6 “CREATED” the “Third Judicial
District”, not the “Legislature of the State of Alaska.”

1. The Alaska Bar Association “created” the “Third Judicial District” as an
“administrative district” as evidenced in Attachment 26_State Bar Bylaws, Art. I

(“Attach 26_State Bar Bylaws, Art. I”), to wit:

Section 6. Administrative Districts. For the purpose of the
administration of the Act, these Bylaws, the Rules, and the Policies and
Regulations promulgated under them, four administrative districts, based
in part upon the judicial districts existing in 1973, are created as
follows:

(1) The First J udicial District of Alaska;

(2) The Second and Fourth J udicial Districts of Alaska combined;

(3) The Third Judicial District of Alaska; and

(4) Any jurisdiction or geographical area outside the State.

2. And further the definition of “District” by the Alaska Bar Association is
evidenced in the State Bylaws, Art. XIII (5) “District” means an administrative district
of Alaska, as defined in Article l, Section 6 being Attachment 27_Definition of
“District” by the Alaska Bar (“Attach 27_Definition of “District” by the Alaska
Bar”).

3. Is an unassailable FACT that the “Alaska Bar Association” “created” the

Complaint_Case: 3 : 19-cv-99 84

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 91 of 104

“Third Judicial District” as an “Administrative District” and not the “Legislature of
the State of Alaska” or by the Constitution f_ox_' the State of Alaska.

4. It is an unassailable FACT that REIGH uses exclusively the this “Third
Judicial District” in her Orders - See Attachments 18-25.

5. It is an unassailable FACT that there is not “Office” created by the
Constitution g the State of Alaska or by the Legislatu re of the State of Alaska.

6. It is an unassailable FACT that there is no “Office” established either de
jure or de facto by Legislature of the State of Alaska or the Constitution m the State
of Alaska for the “Third Judicial District.”

7. It is an unassailable FACT that “In the Superior Court for the State of
Alaska” is NOT the same as “IN THE SUPERIOR COURT FOR THE STATE OF
ALASKA flows a fortiori that the Jurisdictional Heading by REIGH is “for” the
Benefit or Representing the SOA wherein in the “Third Judicial District” there is no
“office” created by the Legislature of the State of Alaska or the Constitution Lo_£ the

State of Alaska as that is evidenced that it was “created” by Alaska Bar Association

10. Venessa White (Superior Court Judge - Palmer| sigped an Order

Stating She was merely an “Undersign Jurist” When Pressed to
Produce Her “Oath of Office as a Public Officer grid her “Civil
Commission

 

l. Gladden in Case No. 3DI~12-36CI was pressing a Vanessa H. White, Superior

Court Judge to produce here “Oath of Office as a public Officer” and a “Civil

Commission” signed an Order on 08-13-12 “IN THE SUPERIOR COURT FOR THE

STATE OF ALASKA, THIRD JUDICIAL DISTRICT” that she was merely an

Complaint-Case: 3:19-cv-99 85

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 92 of 104

“undersigned jurist” the other issues were without “merit” being evidenced by
Attachment 28_White Admits Just an “undersigned jurist.” (“Attach 28-
Undersigned Jurist”).

2. REIGH has the same title “Superior Court Judge” therein flows a fortiori that
RIEGH is also just an merely “undersignedjurist.”

11. All of these Alleged Judges are merely Employees of the SOA

1. Gladden has included an example of these alleged “judges” who are all merely
employees of the SOA. Amazingly they can get the 41 words of the “Oath” exactly
correct. This is evidenced by Attachment 29_Employee Affidavit of Vanessa H.
White (“Attach 29_White Employee Affidavit”).

2. These are extremely difficult to obtain today as but many, many examples exist
that Gladden has access to at the present time. REIGH would not provide a copy of her
“Employee Affidavit” to Gladden but it does exist as required by ©AS § 39.05.045.

12. REIGH has a Rule 5 with Oath and a Rule 64 Filed in the Alaska
Bar Association

1. REIGH has filed in the Alaska Bar Association a Rule 5 with Oath and a Rule
64 evidenced by Attachment 30_Rule 5, Oath, Rule 64 of REIGH (“Attach 30-
REIGH Rule 5, Oath, Rule 64”).

2. Upon examination of Attach 30_REIGH Rule 5, Oath, Rule 64 establishes
an unassailable FACT that RIEGH owes her total Allegiance and Duty to the Alaska Bar

Association

Complaint-Case: 3 : 19-cv-99 86

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 93 of 104

3. In Attach 30-REIGH Rule 5, Oath, Rule 64 “Oath” states “I will support
the Constitution of the United States and the Constitution of the State of Alaska” is a
BOGUS worthless Oath as “support” does not rise to “support and defend” or “support
and defend against all enemies foreign and domestic.”

4. In Attach 30_REIGH Rule 5, Oath, Rule 64 “Oath” states to “improve
both the law and the administration of justice” wherein flows a fortiori that the
Legislature of the State of Alaska enacts the Laws of Alaska and that REIGH if she had

an “Office” is to only interpret and enforce the Laws as written

13. Jacobs Corrected by T.E. Tomlins in 1811.
1. T.E. Tomlins in 1811 Corrected and Enlarged the English Common Law “The

LAW-DICTIONARY: explaining the Rise, Progress, and the Present State, of the
English Law; Defining and Interpreting The Terms Or Words of Art; and
Comprising Copious Information on the Subjects of LAW, TRADE, AND
GOVERNMENT Originally Compiled by Giles Jacob; Corrected and Greatly
Enlarged, by T.E. Tomlins, of the Inner Temple, Barrister at Law-The first
American from the second London edition” (“English Common Law_Tomlins”)
adapted to the several States in the Union of States.

2. The several States of the Union of States have adopted the English Common
Law with modifications for America as a Rule of Law.

3. As evidenced in excerpt Attachment 31_English Common Law-Tomlins
Definition of Office (Attach 31_English Common Law_Office”), with just a couple
of examples of the GREAT importance of “M,”, to wit:

Complaint_Case: 3:19-cv-99 87

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 94 of 104

[Pg. 2] lt is said, that the word ojz`cium principally implies a duty, and in
the next place the charge of such duty; and that it is a rule, that where U

man hath to do with the another’s affairs against his will, and without

his leave, that this is an Office, and he who is in it is an officer,

[Pg, 7] It is laid down in general, that if an officer acts contrary to the
nature and duty of his Office, or if he refused to act at all, that in these
cases the Office is forfeited.

[Pg, 8] As to refusal, he says, that in all cases where an officer is bound

upon reguest to exercise his Office, if he does not do it upon reguesta he
forfeits it.”

[Pg. 9] All officers are punishable for corruption and oppressive
proceedings, according to the nature of the offence, either by indictment,

attachment, action at the suit of the par_ty injured, loss of their Office.
4. Gladden filed in the ONLY remedy available in the Courts of Alaska

requesting that REIGH “act” as a bona fide “public Officer” in the “Superior Court of
Alaska” in the “Third District” even though RIEGH is merely a Black Robed Alaska
Bar Member with her ONLY allegiance to the Alaska Bar.

5. Gladden gave REIGH “Actual Notice” several times during the CON of the
very first Complaint and subsequent filing in the “alleged” Bench Trial of REIGH’s
“clear absence of all jurisdiction,” but she just proceeded unchanged and did not recuse
herself either.

14. Oath of Office for all Public Officers of the of the several States.

1. Jurisdiction arises under 1 Stat. 1 (1789) as the very first Statue of the United
States mandates with this unambiguous statue limited to only public Officers of the
“several States” to hold public Office as evidenced by this excerpt being “all executive
and judicial offers of the several States” . . . “before they proceed to execute their

duties of their respective offices, take the foregoing oath or affirmation” and “shall

Complaint_Case: 3:19-cv-99 88

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 95 of 104

cause a record or certificate thereof to be made . . . or they shall be directed to record
and certify the oath” as evidenced Attachment 31-1 Stat. l_An Act to regulate the
Time and manner of administering certain Oath” (“Attach 6_Oaths”), to wit:

And the members of the s__everal State legislatures, and all executive and

judicial officers of the several States, who shall be chosen or appointed

after the said first day of August, shall, before they proceed to execute the

duties of their respective offices, take the foregoing oath or affirmation

which shall be administered by the person or persons, who by the law of the

State shall be authorized to administer the oath of office; and the person or

persons so administering the oath hereby required to be taken shall cause a
record or certificate thereof to be M, in the same manner, as, by the
law of the State, he or they shall be directed to record or certify the
oath of office,

VI. The “United States” is also the same as the “United States of America is a
sovereign body politic.”

1. has been extremely patient in his attempt to resolve these Constitutional
violations (an overthrowing of our Republic by the United States and the SOA and the_
“United States of America is a sovereign body politic” as evidenced in public record
being Attachment 33_Palmer Record District 311 “United States of America is a
sovereign body politic.” (“Attach 33-USA Sovereign Body Politic”) and more in the
territorial boundaries of Alaska by the SOA regime but Gladden is filing this instant Case
into the “District Court of the United States” that was not repealed in 1948 court changes,
with the establishment of the United States District Court (“USDC”) but at this point the
“deep state” of the SOA and the “UNITED STATES OF AMERICA” a sovereign body
politic is so entrenched that it will probably not self-correct or expose itself.

2. And further, Gladden has researched the United States F ederal Court of Claims
(a bona fide Article l Court that is the entry into the United States F ederal Circuit Court

Complaint-Case: 3:19-cv-99 89

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 96 of 104

of Appeals being a bona fide Article lll Section 1 and 2 Court of the United States),
wherein the United States Federal Circuit Court of Appeals is the ONLY bona fide
Article Ill Section 1 and 2 Court that was established in 96 Stat. 25-58 (1982) as
evidenced in Attachment 34-Senate Report 96-304 of August 3, 1979 (“Attach 34-
Sen.Rpt. 96-304”) will be for the “United States” (See Rule 4 United States Federal
Court of Claims Rules_Not the “UNITED STATES OF AMERICA” as used in the
“District Courts of the United States” since the passage of the Seventeenth Amendment
in 1913 and in the new USDCS of 1948 established and codified in 28 U.S.C. § 132 to
present); and filrther; “The Court of Appeals for the Federal Circuit differs from other
Federal courts of appeals, however in that its jurisdiction is defined in terms of subject
matter rather than geography.” See Attach 34_Sen.Rpt. 96-304, pgs. 825-845,
especially 832-839.

3. And further the SOA and “UNITED STATES OF AMERICA a sovereign body
politic a/ka/ “United States” has perpetuated a FRAUD upon the “citizens of Alaska”
while using the Social Security Act of 1935 49 Stat. 620-648-“[E]very employer (as
defined in Section 907) shall pay for each calendar year an excise tax, with respect to
having individuals in his employ . . .” (pg. 639). As evidenced in Attachment 35_
Legislative History of Social Security Act of 1935 in 49 Stat. 620-648 in Senate
Report No. 628, May 13, 1935 (“Attach 35-Sen.Rpt. No. 628”), pg. 25 “(1) an
income tax upon employees [retirement|, and (2) an excise tax upon employers based

upon wages [26 U.S.C. § 3402 [Subtitle C]] paid.” * * * (pg. 46) “Section 901: an

Complaint_Case: 3 : 19-cv-99 90

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 97 of 104

annual Ms_e_ tax is imposed on each employer (as defined in sec. 907) on the
Mil_ege_ of having Mi_y_i_du_al§ in his employ.”

4. Then to get the “individuals” being “citizens of the United States” defined in 5
U.S.C. § 552a(a)(2) to complete a withholding certificate known was “W_4” to volunteer
for this CON styled “Megpl_oyg,” which is found 26 U.S.C. 3402 [chapter
24. Collection of Income tax at Source on Mg§] on “w_ag§” in Subtitle C that
precludes any Notice of Deficiencies for §M¢_a£ and all of Title 26, which is found in
26 U.S.C. § 6211-Definition of Deficiency; and, 26 U.S.C. § 6212_Notice of
Deficiency. Therein to conclusively preclude Title 26 for any and all withholding the
“term” definition “means” is in “withholding agents” that are required to withhold for
M is only for Subtitle A evidenced in 26 U.S.C. § 7701(a)(16)_“Withholding
agent.--The term “withholding agent” Ms_ any person reguired to deduct and
withhold any tax under the provisions of section 1441 [Subtitle A_Non Resident
Aliens], section 1442 [Subtitle A_Foreign Corporations], section 1443 [Subtitle A-
Foreign Organizations], or section 1461 [Subtitle A Hold Harmless Clause]. That the
returns are limited to only Subtitle A is found in 26 U.S.C. § 6012_Person required to
make returns of income “(a) General Rule._Returns with respect to income tax
under subtitle A shall be made by the following:”

5. And further evidence of Retums is only for Subtitle A is found in 26 U.S.C. §
6011_General requirement of return statement, or list_(e)(3)(C) “(C) Individual
income tax return.--For purposes of this paragraph, the term “individual income tax

retum” means any return of the tax imposed by Subtitle A on individuals, estates, or
Complaint_Case: 3:19-cv-99 91

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 98 of 104

trusts.”

6. Then the SOA and “UNITED STATES OF AMERICA” CON couples this
with the Buck Act in 54 Stat. 1059-1061 of 1940, pg. 1060 “The term “income tax”
means any tax levied on, with respect to, or measured by, net income, gross income, or
gross receipts” coupled with the term definition of “F ederal Area means . . . which is
located within the exterior boundaries of any State shall be deemed to be a Federal
Area located within such State.”

7. Then the SOA and “UNITED STATES OF AMERICA” to bypass the holding
of term definition of “income” for “Federal Income Tax” as held in Merchants ’ Loan &
Trust Co. v. Smietanka, 255 U.S. 509 (1921) “profit gained through sale or conversion of
capital assets” within the meaning of The Corporation Excise Tax of 1909 (36 Stat. 11,
112) also precluding the Sixteenth Amendment has receded as evidenced in United
States v. City and County of Denver, 573 F.Supp. 686, 687 (D.Col. 1983) “4 U.S.C. §
106(a). As to “income taxes” [not “Federal Income Tax”], the United States,
through the Buck Act, has receded jurisdiction to the stLte_s_ and other local taxing
authorities.” Codification of the Buck Act is found in 4 U.S.C. 104-110 and Consent to
taxation of Federal Employees in 4 U.S.C. § 111, which of course is Howell, Gast and
Berry precluding Gladden .

8. And further evidence of retrocession to the states is found in Annexations of
ll/Iilitary Reservation by Political Subdivisions, 11 Mil. L. Rev. 99, 103 (1961) to wit:

A retrocession statute of major importance was enacted by Congress in

1940. This law, commonly known as the “Buck Act”, retroceded to the
states and to their duly constituted taxing authorities iurisdiction to levy

Complaint_Case: 3:19-cv-99 92

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 99 of 104

and collect sales use and income taxes within federal areas. The federal
_____1___1___.___-_---_

government and its instrumentalities were exempted from the operation of
the Act.

9. This retrocession statue is found on “Federal Areas” for “federal
employment” is codified in 5 U.S.C. § 5517-Withholding State Income Taxes (a)
““[w]ho are residents of the State with which the agreement is made” for “whose

reglar place of Federal employment is within the State with which the agreement is

made.”

10. Then in this CON, money collected is donated as a “gift or bequest” to the
United States as evidenced in 31 U.S.C. § 321(d)(2) “For purposes of the M
income, estate, and gift taxes, property accepted under paragraph (1) shall be
considered as a gift or beguest to or for the use of the United States.”

ll. This Complex CON is being perpetuated upon Gladden by the SOA and
the “UNITED STATES OF AMERICA” by Star Chamber tactics, which Gladden
finds himself entangled within this WEB of FRAUD and DECEIT using only the
“civil rights” of “citizens of the United States” precluding Gladden s’s “political
rights” for “citizens of Alaska” with Alaska being one of the several States. This
overview demonstrates the extremely difficult task to document the CON by the
“UNITED STATES OF AMERICA” in conjunction with the SOA as a “State of the
United States” as found in the NVRA,

FIRST CAUSE OF ACTION

The Plaintiff repleads the facts and allegations contained in the Previous Sections

and all subsections that REIGH did proceed in the Instant Case of David Gary Gladden
Complaint_Case: 3:19-cv-99 93

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 100 of 104

v. JAMES HENRY BlNGMAN, SR., 3DI-18-0002C1 (“Superior Court of Alaska” “Third
District” Dillingham, Alaska) with a “clear absence of all jurisdiction,"

_SLCOND CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the First Cause of Actions that
REIGH did preside of an Alaska Bar Administrative District knows as “Third Judicial
District” instead of the “Third District” established by the Legislature of the State of
Alaska in 1959.

THIRl_) CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Second Cause of Actions that
REIGH did preside of an Alaska Bar Administrative Court knows as “lN THE
SUPERIOR COURT FOR THE STATE OF ALASKA” instead of the “Superior Court of
the State of Alaska” established by the Legislature of the State of Alaska in 1959,

FOURTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Third Cause of Actions that
REIGH did preside of an Alaska Bar Administrative Court as merely an “undersigned
jurist.

FIFTH CAUSE OF ACTIO_N

The Plaintiff repleads the facts and allegations of the Fourth Cause of Actions that

REIGH did preside of an Alaska Bar Administrative Court with No “Oath of Office as a

public Officer” in the public record.

Complaint_Case: 3 : 19-cv-99 94

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 101 of 104

SIXTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Fifth Cause of Actions that
REIGH did preside of an Alaska Bar Administrative Court having never been appointed
by the Govemor of Alaska with a bona fide “Civil Commission” as mandated by both
statute of Alaska and the Constitution of Alaska.

SEVENTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Sixth Cause of Actions that
REIGH did preside of an Alaska Bar Administrative Court being “Actual Notice” more
that once, ignoring all “Actual Notices.”

EIGHTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Seventh Cause of Actions
that REIGH is not a de jure Officer of any of the several States.

NINTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Eighth Cause of Actions that
REIGH is not a de facto Officer of any of the several States.

TENTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of the Ninth Cause of Actions that
REIGH has no “Office” wherein she is not a de jure Ojficer or a de facto ojicer.

ELEVENTH CAUSE OF ACTION

The Plaintiff repleads the facts and allegations of` the Tenth Cause of Actions that
REIGH has no “Office” wherein she is not a de jure Ojj‘icer or a de facto ojj’icer that is

knowingly and intentionally operating in “clear absence of all jurisdiction”

Complaint_Case: 3:19-cv-99 95

Case 3:19-cv-OOO99-SLG Document 5 Filed 05/01/19 Page 102 of 104

_r)_aM;E_S

WHEREFORE, the Plaintiff seeks damages as follows from REIGH for her

proceeding forward against with a “clear absence of all jurisdiction” in Case 3DI-

18-00002Cl in Dillingham, Alaska and is neither a de jure O_jficer or a de facto officer as

there is not “office” established by the Legislature of the State of Alaska or the

Constitution § the State of Alaska;

A) Actual damages of $22`404.60 to date minus interest and other fees.

B) General damages in the amount to be determined later; and,

C) Compensatory Damages in the amount to be determined later; and,

D) Special Damages in the form of filing fees, mailing, and process fees; and,

E) Punitive Damages in the sum of two million dollars and to be adjusted by
jury of my peers being “citizens of Alaska” or by a bona fide Article lll
1 udge of the United States” il`a Bench Trial for the intentional, willliil, and
malicious actions against Gladden in “clearly absence of all jurisdiction”
and damage to the reputation of Gladden future work on Airplanes by
REIGH; and,

F) All other just relief as the Court may deem appropriate

1\/1y Hand,
Complaint_Case: 3:19-cv-99 96

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 103 of 104

Complaint_Case: 3:19-cv-99 97

Case 3:19-cV-OOO99-SLG Document 5 Filed 05/01/19 Page 104 of 104

._ '1\

